                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CIGNA HEALTH & LIFE INSURANCE                      :
COMPANY,                                           :
                                                   :    Case No.
                Plaintiff,                         :
                                                   :
          v.                                       :
                                                   :
KAREN E. KOCHER,                                   :
                                                   :
                Defendant.
                                                   :


                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

           COMES NOW Plaintiff Cigna Health and Life Insurance Company (“Cigna”) with its

Complaint for Damages and Injunctive Relief against Defendant Karen E. Kocher (“Kocher” or

“Defendant”), and hereby alleges and states as follows:


                                     I.    NATURE OF THE ACTION
           1.    This is an action to redress the deliberate and unlawful conduct of Cigna’s former

employee, Kocher.         Kocher breached and is continuing to breach the non-solicitation and

confidentiality terms of her agreements with Cigna.                Cigna seeks damages caused by

Defendant’s unlawful conduct, as well as injunctive relief that prohibit Defendant’s unlawful

conduct from continuing.

                                   II.    PARTIES AND JURISDICTION
           2.    The Court has jurisdiction over the claims under 28 U.S.C. § 1332(a). Under

Section 1332(a), federal courts have original jurisdiction over actions in which the matter in

controversy exceeds $75,000, exclusive of interest and costs, and is between citizens of different

states.

           3.    Plaintiff Cigna is a Delaware corporation with its principal place of business in

Bloomfield, Connecticut.            Cigna is licensed to do business in the State of Pennsylvania.




FIRMWIDE:155654171.4 045518.1043
Accordingly, Cigna is a citizen of Delaware and Connecticut for diversity purposes.

        4.         Kocher is a citizen of the State of Washington and resides in Seattle, King

County, Washington. Kocher is a former Chief Learning Officer of Cigna.

        5.         Cigna seeks damages arising out of Kocher’s breach of her equity grant

agreements in an amount that exceeds $75,000.

        6.         Venue is proper in this jurisdiction because each equity grant agreement Kocher

breached has a forum selection clause that mandates this dispute be resolved exclusively in a

federal or state court in the Commonwealth of Pennsylvania and has a choice of law provision

calling for the application of Pennsylvania law.

        7.         The Court has personal jurisdiction over Cigna and Kocher because both parties

consented to the exercise of personal jurisdiction over them by a Pennsylvania Court in relation

to this dispute.

                                III.    GENERAL BACKGROUND
        8.         Cigna is a global health service company and sells various insurances products,

including dental, health, and life insurance to customers throughout the world.

        9.         On or about September 9, 2002, Kocher began her employment with Cigna as the

Director of Learning.

        10.        In 2007, Kocher was promoted to the position of Chief Learning Officer.

        11.        In this position, Kocher was responsible for system-wide development and on-

going management of Cigna’s Talent Management and Learning strategies, initiative, policies

and practices, and programs. As the Chief Learning Officer, Kocher was required to partner with

Cigna’s senior leadership team to ensure alignment with the changing competitive landscape and

strategic direction, focusing on inspiring and developing the capability of Cigna’s entire

workforce.

        12.        Because of the key role that the Chief Learning Officer plays in Cigna’s system-

wide development, Kocher had access to Cigna’s confidential and proprietary information,

including but not limited to, information related to the operation of Cigna University, Cigna’s


                                                   2
learning organization models, Cigna’s performance management processes, supplier specific

information, and Company strategic plans regarding Cigna University that are not generally

known outside of Cigna.

       13.     Cigna intended to keep this information confidential and has made reasonable

efforts under the circumstances to maintain the secrecy of this information.

       14.     Cigna has a legitimate and protectable interest in maintaining the confidentiality

of its information and its employee relationships.

                       KOCHER’S EQUITY GRANT AGREEMENTS
       15.     Beginning in 2013, as part of Cigna’s Long-Term Incentive Plan, Cigna granted

Kocher certain equity awards and, as a material inducement for Cigna’s granting Kocher equity

and a pre-condition of her eligibility to exercise any rights associates with the equity awards,

each equity grant was subject to substantially identical terms and conditions in which Kocher

promised to refrain from engaging in certain conduct.

       16.     More specifically, on or about March 5, 2013, in conjunction with and as

consideration for Cigna’s grant of a number of shares of restricted stock of Cigna to Kocher,

Kocher entered into a Restricted Stock Grant Agreement.

       17.     A true and correct copy of the March 5, 2013 Restrict Stock Grant Agreement

accompanies this Complaint as “Exhibit A.”

       18.     On or about February 26, 2014, in conjunction with and as consideration for

Cigna’s grant of a number of shares of restricted stock of Cigna to Kocher, Kocher entered into a

Restricted Stock Grant Agreement.

       19.     A true and correct copy of the February 26, 2014 Restricted Stock Grant

Agreement accompanies this Complaint as “Exhibit B.”

       20.     On or about March 22, 2015, in conjunction with and as consideration for Cigna’s

grant of a number of shares of restricted stock of Cigna to Kocher, Kocher entered into a

Restricted Stock Grant Agreement.

       21.     A true and correct copy of the March 22, 2015 Restricted Stock Grant Agreement


                                                 3
accompanies this Complaint as “Exhibit C.”

       22.    On or about March 22, 2015, in conjunction with and as consideration for Cigna’s

grant of the option to purchase a number of Cigna Common Stock to Kocher, Kocher entered

into a Nonqualified Stock Option Grant Agreement.

       23.    A true and correct copy of the March 22, 2015 Nonqualified Stock Option Grant

Agreement accompanies the Complaint as “Exhibit D.”

       24.    On or about March 22, 2015, in conjunction with and as consideration for Cigna’s

grant of a number of strategic performance shares to Kocher, Kocher entered into a Strategic

Performance Share Grant Agreement.

       25.    A true and correct copy of the March 22, 2015 Strategic Performance Share Grant

Agreement accompanies the Complaint as “Exhibit E.”

       26.    On or about April 4, 2016, in conjunction with and as consideration for Cigna’s

grant of a number of shares of restricted stock of Cigna to Kocher, Kocher entered into a

Restricted Stock Grant Agreement.

       27.    A true and correct copy of the April 4, 2016 Restrict Stock Grant Agreement

accompanies this Complaint as “Exhibit F.”

       28.    On or about March 19, 2016, in conjunction with and as consideration for Cigna’s

grant of the option to purchase a number of Cigna Common Stock to Kocher, Kocher entered

into a Nonqualified Stock Option Grant Agreement.

       29.    A true and correct copy of the March 19, 2016 Nonqualified Stock Option Grant

Agreement accompanies the Complaint as “Exhibit G.”

       30.    On or about March 19, 2016, in conjunction with and as consideration for Cigna’s

grant of a number of strategic performance shares to Kocher, Kocher entered into a Strategic

Performance Share Grant Agreement.

       31.    A true and correct copy of the March 19, 2016 Strategic Performance Share Grant

Agreement accompanies the Complaint as “Exhibit H.”

       32.    On or about March 21, 2017, in conjunction with and as consideration for Cigna’s


                                              4
grant of a number of shares of restricted stock of Cigna to Kocher, Kocher entered into a

Restricted Stock Grant Agreement.

       33.     A true and correct copy of the March 21, 2017 Restrict Stock Grant Agreement

accompanies this Complaint as “Exhibit I.”

       34.     On or about March 21, 2017, in conjunction with and as consideration for Cigna’s

grant of the option to purchase a number of Cigna Common Stock to Kocher, Kocher entered

into a Nonqualified Stock Option Grant Agreement.

       35.     A true and correct copy of the March 21, 2017 Nonqualified Stock Option Grant

Agreement accompanies the Complaint as “Exhibit J.”

       36.     On or about March 21, 2017, in conjunction with and as consideration for Cigna’s

grant of a number of strategic performance shares to Kocher, Kocher entered into a Strategic

Performance Share Grant Agreement.

       37.     A true and correct copy of the March 21, 2017 Strategic Performance Share Grant

Agreement accompanies the Complaint as “Exhibit K.”

       38.     The eleven agreements attached to this Complaint as Exhibit A-K shall be

collectively referred to herein, collectively, as the “Equity Grant Agreements”, and individually,

as “Equity Grant Agreement.”

       39.     In each Equity Grant Agreement, Kocher agreed that during, her employment

with Cigna and for a period of twelve (12) months following the termination of her employment

with Cigna, she would not solicit any Cigna employee to terminate his or her employment or hire

any Cigna employee.

       40.     More specifically, each Equity Grant Agreement contains the following non-

solicitation agreement, or one in substantially the same form:

               Promise Not To Solicit or Hire Cigna Company Employees:

               (A) You Promise that, at any time during your Cigna company
                   employment and the period that ends 12 months after your
                   Termination of Employment, you will not:




                                                5
               (i) Solicit any employee of any Cigna company to terminate his/her
                   employment with, or otherwise cease his/her relationship, contractual
                   or otherwise, with that Cigna company; or
                    (ii) Hire any Cigna company employee.
              (B) This paragraph 8(c)(3) will not apply to applications for employment
                  submitted voluntarily by any Cigna employee, in response to a
                  general advertisement or otherwise, so long as neither you, nor
                  anyone acting on your behalf or in response to information provided
                  by you, otherwise Solicits the employees to leave Cigna.
              (C) To “Solicit” means to entice, encourage, persuade, or solicit, or to
                  attempt entice, encourage, persuade or solicit.
       41.    In each Equity Grant Agreement, Kocher also agreed to maintain the
confidentiality of, and that she would not disclose or use without permission, all non-public

information that she obtained in the course of her employment.

       42.    More specifically, each Equity Grant Agreement contains the following non-

disclosure agreement, or one in substantially the same form:

              Promise Not To Disclose Cigna Companies’ Confidential Information:

              (A)     You Promise not to disclose any Confidential Information to any
              third party at any time, whether during or after your employment, without
              the prior written consent of Cigna (except to the extent required by an
              order of a court having competent jurisdiction or a properly issued
              subpoena) unless that Confidential Information was previously disclosed
              publicly by Cigna or has become public knowledge (other than by your
              disclosure). Nothing in this Confidentiality provision prohibits you or your
              counsel from initiating communications directly with, or responding to
              any inquiry from, or providing testimony before any self-regulatory
              organization or any state or federal regulatory authority. In the event that
              you are required to disclose Confidential Information pursuant to a
              subpoena or other law or regulation, you shall notify Cigna promptly upon
              learning that you have been subpoenaed or are otherwise required or
              compelled to divulge Confidential Information.

              (B) “Confidential Information” means any Cigna company trade secrets,
              confidential information, or proprietary materials, including but not
              limited to customer lists, financial records, marketing plans and sales
              plans.
       43.    In each Equity Grant Agreement, Kocher expressly agreed that if she engaged in

any conduct in violation of the restrictive covenants set forth therein, Kocher would be required



                                               6
to immediately make a payment to Cigna in the amount calculated pursuant to the formula

described in the “Consequences of a Violation: Payment to Cigna” provision of each Equity

Grant Agreement.

       44.     In each Equity Grant Agreement, Kocher also expressly agreed that for any

violation of the restrictive covenants set forth therein, damages would include monetary

damages, injunctive relief, and other relief.

       45.     In each Equity Grant Agreement entered into by Kocher in 2013, 2014, 2015, and

2016, Kocher also expressly agreed to the following choice-of-law and forum selection clause, or

one in substantially the same form:

               Applicable Law

               You understand and agree that:
               (a) The terms and conditions of this Strategic Performance Share grant
               (including any Violation and the consequences of any Violation) and all
               determinations made under the Strategic Performance Share Grant
               Agreement, the Plan, and these Terms and Conditions will be interpreted
               under the laws of the Commonwealth of Pennsylvania, without regard to
               its conflict of laws rule;
               (b) Any dispute about any of the Promises (described in paragraph 8(c)), if
               not resolved by agreement between you and Cigna, will be resolved
               exclusively in a federal or state court in the Commonwealth of
               Pennsylvania where venue is appropriate and that has subject matter
               jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
               (c) Pennsylvania is a convenient forum for resolving any dispute about the
               Promises; and
               (d) You and Cigna consent to the exercise of personal jurisdiction over the
               parties by a Pennsylvania Court in any dispute related to the Promises.

                          KOCHER’S SEPARATION AGREEMENT

       46.     On or about June 2, 2017, Kocher’s position at Cigna was eliminated and her

employment ended.

       47.     In connection with her separation from employment, Kocher entered into an

Agreement and Release on or about May 5, 2017 (the “Separation Agreement”).



                                                7
       48.      In consideration for the payment of severance benefits, Kocher agreed (i) to

maintain the confidentiality of, and that she would not disclose or use without permission, all

non-public information that she obtained in the course of her employment; (ii) to return all

material and information containing Confidential Information to Cigna; and, (iii) for a period of

twelve (12) months following the termination of her employment with Cigna, to refrain from

soliciting any Cigna employee to terminate his or her employment or hire any Cigna employee.

             KOCHER’S CONDUCT AFTER HER SEPARATION FROM CIGNA

       49.     After Kocher’s employment with Cigna ended, she accepted a position with

Microsoft, Inc. as General Manager, 21st Century Jobs, Skills and Employability.

       50.     After starting employment with Microsoft, Kocher intentionally engaged in a

conduct that violates her contractual obligations in her Equity Grant Agreements and her

Separation Agreement.

       51.     Upon information and belief, once employed by Microsoft, Kocher directly or

indirectly solicited at least two employees of Cigna, Shweta Srivastava, Cigna’s former Global

Head – Career Development and Competency Framework, and David Hooton, Cigna’s former

Enterprise Lead: Foresight to Insight and Innovation Capability Development, to terminate their

employment with Cigna and join Microsoft.

       52.     Upon information and belief, in or around the fall of 2017, Kocher approached

Ms. Srivastava at a conference to discuss a job opportunity at Microsoft.

       53.     In or around September 2017, Kocher provided Ms. Srivastava feedback

regarding revisions to Ms. Srivastava’s resume and Ms. Srivastava thanked Kocher for

recommending her to a position.

       54.     On or about February 7, 2018, Ms. Srivastava submitted her resignation, effective

February 26, 2018, and informed Cigna that she accepted a position with another company.

       55.     Upon information and belief, Ms. Srivastava accepted the Director of

Employability Development Partnerships at Microsoft.

       56.     Upon information and belief, on or around February 2018, Kocher approached


                                                8
Mr. Hooton to review a job description she was writing for a new role at Microsoft. In reviewing

the position, he expressed interest and she told him to look of the job posting.

        57.     On or about March 15, 2018, Mr. Hooton submitted his resignation and informed

Cigna that he accepted a position with another company.

        58.     Upon information and belief, Mr. Hooton accepted the Director of Foresight,

Insights, Competitive and Collaborative Landscape position at Microsoft, the same position that

Kocher asked Mr. Hooton to review and apply for.

        59.     In addition, upon information and belief, on the last day of her employment with

Cigna as well in the months following, Kocher requested, at times through David Hooton, that a

Cigna vendor, GP Strategies Corporation, forward certain documents and presentation containing

confidential, proprietary, and copyrightable information belonging to Cigna to her personal e-

mail account.

        60.     The presentations forwarded to Kocher’s personal email account by individuals at

GP Strategies Corporation were not previously disclosed publicly and were labeled as follows:

“Confidential, unpublished property of Cigna.         Do not duplicate or distribute.   Use and

distribution are limited solely to authorized personnel.”

        61.     Upon information and belief, Kocher knew that GP Strategies was only

authorized to disclose confidential and proprietary information belonging to Cigna in the

performance of services for Cigna and was not authorized to provide Kocher access to these

documents and presentations after her employment with Cigna terminated.

        62.     Upon information and belief, Kocher has used or will use the confidential,

proprietary information belonging to Cigna contained in the documents and presentations

forwarded to Kocher’s personal email account for her personal benefit or for the benefit of a

third party.

        63.     On or about April 4, 2018, Cigna sent a letter to Kocher demanding that Kocher

(i) immediately cease and desist from violating the terms of the Equity Grant Agreements and

the Separation Agreement and, (ii) pursuant to the “Consequences of a Violation: Payment to


                                                 9
Cigna” in each Equity Grant Agreement, make the requisite payment to Cigna for her violations.

Kocher has failed to do either.

       64.     At the time of the filing of this Complaint, as a result of Kocher’s violation of the

terms of each Equity Grant Agreement, Kocher is required to pay Cigna an amount of at least

$306,000.00 pursuant to its terms.

               COUNT I – BREACH OF CONTRACT - CONFIDENTIALITY
                  (2013, 2014, 2015, and 2016 Equity Grant Agreements)
       65.     Cigna incorporates and re-alleges preceding paragraphs of this Complaint as if

those allegations were fully set forth in this paragraph.

       66.      All conditions precedent necessary for the enforcement of the 2013, 2014, 2015,

and 2016 Equity Grant Agreements have been satisfied.

       67.     The 2013, 2014, 2015, and 2016 Equity Grant Agreements were and are

reasonably necessary to protect Cigna’s legitimate business interests, including its confidential

information and its employee relationships.

       68.     Kocher entered into valid and enforceable restrictive covenants with Cigna by

entering into the 2013, 2014, 2015, and 2016 Equity Grant Agreements.

       69.     Kocher received consideration for signing and entering into the 2013, 2014, 2015,

and 2016 Equity Grant Agreements.

       70.     Kocher breached her obligations under the 2013, 2014, 2015, and 2016 Equity

Grant Agreements by using now and/or in the future, Cigna’s confidential information for her

benefit and/or the benefit of a third party.

       71.     Kocher’s wrongful actions have proximately damaged Cigna’s legitimate business

interests, goodwill, and reputation, and have denied Cigna the benefit of its bargain with respect

to the 2013, 2014, 2015, and 2016 Equity Grant Agreements.

       72.     Cigna has been injured irreparably and otherwise, as a direct and proximate result

of the breach of contract by Kocher, and has suffered damages in an amount to be proved at trial.




                                                 10
             COUNT II – BREACH OF CONTRACT – NON-SOLICITATION
                 (2013, 2014, 2015, and 2016 Equity Grant Agreements)
       73.     Cigna incorporates and re-alleges paragraphs 1-64 of this Complaint as if those

allegations were fully set forth in this paragraph.

       74.     All conditions precedent necessary for the enforcement of the 2013, 2014, 2015,

and 2016 Equity Grant Agreements have been satisfied.

       75.     The 2013, 2014, 2015, and 2016 Equity Grant Agreements were and are

reasonably necessary to protect Cigna’s legitimate business interests, including its confidential

information and its employee relationships.

       76.     Kocher entered into valid and enforceable restrictive covenants with Cigna by

entering into the 2013, 2014, 2015, and 2016 Equity Grant Agreements.

       77.     Kocher received consideration for signing and entering into the 2013, 2014, 2015,

and 2016 Equity Grant Agreements.

       78.     Kocher breached her obligations under the 2013, 2014, 2015, and 2016 Equity

Grant Agreements by directly or indirectly wrongfully soliciting at least two Cigna employees

for the purpose of inducing those employees to terminate their employment with Cigna and

hiring them to work with Kocher at Microsoft.

       79.     Kocher’s wrongful actions have proximately damaged Cigna’s legitimate business

interests, goodwill, and reputation, and have denied Cigna the benefit of its bargain with respect

to the 2013, 2014, 2015, and 2016 Equity Grant Agreements.

       80.     Cigna has been injured irreparably and otherwise, as a direct and proximate result

of the breach of contract by Kocher, and has suffered damages in an amount to be proved at trial.

                                 IV.     PRAYER FOR RELIEF
       WHEREFORE, Cigna requests relief as follows:

       a.      For injunctive relief prohibiting Kocher from breaching the obligations in the

2013, 2014, 2015, and 2016 Equity Grant Agreements;

       b.      For actual damages based on Counts I through IV to be proved at trial, including




                                                 11
EXHIBIT A
Cigna Corporation


Cigna Long-Term Incentive Plan: Restricted Stock Grant Agreement


Cigna Corporation (“Cigna”) has granted you the number of shares of restricted stock of Cigna set
forth below in this Restricted Stock Grant Agreement (“Restricted Stock Grant” or “Grant”) under the
Cigna Long-Term Incentive Plan (“Plan”). The award is subject to the provisions of the Plan and the
Terms and Conditions below.


You should carefully read all the terms and conditions of this Restricted Stock Grant and be sure you
understand what they say and what your responsibilities and obligations are before you click on the
ACCEPT button to acknowledge and agree to this Grant.


If you are not willing to agree to all of the Grant terms and conditions, do not accept the Grant and do
not click the ACCEPT button for the Restricted Stock Grant Acknowledgment and Agreement. If you
do not accept the Grant, you will not receive the benefits of the Grant.


If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and
conditions of this Restricted Stock Grant.


Participant: Karen Kocher
Global ID: Global ID: 000282701
Award Type: Restricted Stock Award
Plan Name: Cigna Long-Term Incentive Plan 51 (RSG)


Award Date: 05-Mar-2013
Award Expiration Date: N/A


Total Granted: 390.0000
Award Price: USD $0.0000


Vesting Schedule

          Shares/Options Awarded                    Vest Date
          195.0000                                  05-Mar-2016
          97.0000                                   05-Mar-2017
          98.0000                                   05-Mar-2018


You should also read the Key Contacts and Reference Materials document attached to your grant by
clicking the REVIEW button. The Key Contacts and Reference Materials document contains
information on how to get important stock award information (such as the Plan document, Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider Trading Policy) and
whom to contact if you have questions.


Please be aware that the Cigna Securities Transactions and Insider Trading Policy places restrictions
on your transactions in Cigna securities and requires certain Cigna employees to obtain advance
permission from the Corporate Secretary before executing transactions in Cigna securities.


If you have questions about your award, please contact the Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.


Important Notice: Restricted Stock Grant Acknowledgment and Agreement


By clicking on the ACCEPT button, I:
1.Acknowledge and represent to Cigna that I have:
a.received the Restricted Stock Grant;
b.read and understand its terms and conditions, which include, among other things, restrictive
covenants such as non-competition, customer and employee non-solicitation and non-disclosure
provisions and a litigation cooperation provision; and
c.received answers to any questions I had about the Grant and its terms and conditions, including the
restrictive covenants.


2.Understand and agree that:
a.Pennsylvania law governs the interpretation and construction of the Grant; and
b.any controversy or proceeding arising out of or relating to the restrictive covenants in the Grant will
be brought exclusively before a federal or state court in the Commonwealth of Pennsylvania where
venue is appropriate and that has subject matter jurisdiction (collectively, “Pennsylvania Courts”).


3.Consent to Pennsylvania Courts exercising personal jurisdiction over me in any dispute about the
restrictive covenants.


Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Grant.
                  TERMS AND CONDITIONS OF MARCH 2013 GRANTS
                             OF RESTRICTED STOCK

These Terms and Conditions are an important part of your March 5, 2013 grant of Restricted
Stock from Cigna Corporation (Cigna). The terms of your Restricted Stock grant are in: (a) the
electronic Restricted Stock Grant Agreement, (b) these Terms and Conditions, and (c) the
applicable Plan provisions.
Certain words in this document with first letters capitalized are defined in the Restricted Stock
Grant Agreement, these Terms and Conditions or Article 2 of the Plan. This grant is void if you
are not an employee of Cigna or a Subsidiary (a Cigna company) on March 5, 2013.

1.      Restricted Stock; Restrictions
Shares of Restricted Stock (Shares) are regular shares of Cigna Common Stock, but they are
subject to certain Restrictions. The Restrictions are:
(a)     You cannot sell or transfer the Shares to anyone during the Restricted Period; and
(b)     Unless an exception applies, you will forfeit (lose your right to) the Shares if you have a
        Termination of Employment during the Restricted Period.
Article 7 of the Plan describes these Restrictions in more detail. In addition, you must also
comply with all the other terms and conditions of this grant, including those contained in this
document.

2.      Restricted Period; Vesting
The Restricted Period starts on March 5, 2013 and ends on the Vesting Date. The Restrictions on
the Shares will end (your Shares will vest) on the Vesting Date only if you remain continuously
employed by a Cigna company from the grant date to the Vesting Date and comply with all the
terms and conditions of this grant, including those contained in this document.
You have three separate Vesting Dates under this grant because the Shares will vest in three
stages: 50% on March 5, 2016; an additional 25% on March 5, 2017; and the remaining 25% on
March 5, 2018. Your Vesting Date may be earlier (see paragraph 3).

3.      Early Vesting

In certain situations your Vesting Date may be earlier than the Vesting Dates listed under
paragraph 2:
(a)     The Shares will vest upon your Termination of Employment if it is Upon a Change of
        Control (of Cigna Corporation) or due to your death or Disability.
(b)     The Shares may vest upon your Termination of Employment if:
        (1)     It is due to your Early Retirement or Retirement; and
        (2)     The People Resources Committee or its designee (including Cigna’s senior
                human resources officer) approves the early vesting before your Termination of
                Employment.
        If you want to be considered for early vesting when you retire, you must ask your
        manager or human resources representative far enough in advance of your retirement so
        there is time to process your request.
4.     Voting Rights; Dividends
(a)    You have the right to vote the Shares. If you forfeit a Share, you will also forfeit the
       right to vote the Share.
(b)    You have the right to receive dividends on the Shares. Dividends paid on the Shares
       during the Restricted Period will be held by Cigna. Subject to the forfeiture provisions of
       paragraph 4(c), your right to receive accumulated dividends on a Share will vest on the
       scheduled Vesting Date for the Share described in paragraph 2 (Scheduled Vesting Date).
       Once a Share vests, your right to future dividends on the Share, and the method of
       payment, will be the same as for any other Cigna shareholder.
(c)    If you forfeit a Share, you will also forfeit the right to any accumulated and future
       dividends related to the Share. Even if you do not forfeit a Share, you will forfeit the
       right to any accumulated dividends on the Share if:
       (1)     You have a Termination of Employment before the Scheduled Vesting Date for a
               Share (even if the Share vests under paragraph 3);
       (2)     The Scheduled Vesting Date for a Share occurs before the Share vests (because
               vesting is delayed); or
       (3)     You are on a leave of absence when the Share vests.
(d)    Vested accumulated dividends, less applicable taxes withheld, will be paid to you in a
       lump sum within 70 days after the Scheduled Vesting Date. Cigna will not pay any
       interest on the accumulated dividends.

5.     Taxes at Vesting
When the Shares vest, you must satisfy any required tax withholding obligation. Cigna reserves
the right to withhold enough newly-vested Shares to cover all or part of any applicable tax
withholding. However, if section 83(b) of the U.S. Internal Revenue Code of 1986, as amended,
applies to you and you make a timely election under that provision, you must make an immediate
cash payment to satisfy any required tax withholding obligation.

6.     Book-Entry Shares; Sale of Shares
(a)    Cigna (or a custodian appointed by Cigna) will hold your Shares before and after vesting
       in book-entry form in your Stock Account. That is, a record of your Share ownership
       will be kept electronically, and you will not risk losing any Share certificates. A
       certificate for vested Shares will be issued to you only if you ask for one, but not if you
       have engaged in a Violation (described in paragraph 7(b)).
(b)    You may generally sell or transfer vested Shares at any time, but your right to sell the
       Shares after they vest may be limited by Cigna. This right is subject to the terms of
       Cigna's Securities Transactions and Insider Trading Policy, and Cigna reserves the right,
       for any reason at any time, to suspend or delay action on any request you make to sell the
       Shares.




                                                2
7.    Conditions of Grant
(a)   By accepting the grant, you are agreeing not to engage in any Violation described in
      paragraph 7(b). You understand and agree that your agreement not to engage in any
      Violation is a material part of the inducement for Cigna's granting you the Shares and an
      essential pre-condition to your eligibility to exercise any rights associated with the Shares
      and retain any benefit from the vesting of the Shares.
(b)   You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in subparagraph (1) below or you break any of the “Promises” in paragraphs
      7(b)(2) through (6) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company
                      because of your misconduct, as that term is defined in Cigna's Code of
                      Ethics, Standards of Conduct or other employment policies.
              (B)     You do anything else while an employee of any Cigna company that is
                      not discovered by the company until after your Termination of
                      Employment and that would, if you had still been employed at the time
                      of the discovery, be reason for your Termination of Employment for
                      misconduct, as described above.
      (2)     Promise Not To Compete against Cigna Companies:
              The Promise in this paragraph 7(b)(2) will remain in effect after your
              Termination of Employment only if you resign for any reason or a Cigna
              company terminates your employment for your misconduct, as described in
              paragraph 7(b)(1)(A). The Promise will not remain in effect, for example, if your
              Termination of Employment is due to the elimination of your job.
              (A)     If you are in Career Band 6 or higher on your Termination of
                      Employment date:
                      You Promise not to become employed by, work as a consultant or
                      independent contractor for, or in any way render services or assistance to
                      any Cigna Competitor (defined in paragraph 7(b)(2)(C) below) at any
                      time during the period that starts on the grant date and ends 12 months
                      after your Termination of Employment.
                      You acknowledge and agree that:
                      (i)      Cigna's business competes on a global basis;
                      (ii)     Cigna's sales and marketing plans are for continued expansion
                               throughout the United States of America and globally;
                      (iii)    You have had access to and received Confidential Information
                               (described in paragraph 7(b)(5)(B) below); and
                      (iv)     The time restrictions and global nature of this non-competition
                               restriction are reasonable and necessary to protect Cigna's
                               business and Confidential Information.
              (B)     If you are in Career Band 5 or below on your Termination of
                      Employment date:
                      You Promise not to become employed by, work as a consultant or
                      independent contractor for, or in any way render services or assistance to


                                               3
            any Cigna Competitor (defined in paragraph 7(b)(2)(C) below) at any
            time during the period that starts on the grant date and ends 12 months
            after your Termination of Employment, if that work is similar to, and
            within the same geographic area as, the work you performed, or for
            which you had responsibility, at any Cigna company at any time during
            the six-month period that ends on your Termination of Employment date.
            For example:
            (i)     If you are a sales employee and your sales territory at any time
                    during your last six months of Cigna company employment is
                    Pennsylvania, New Jersey, and New York, this paragraph
                    7(b)(2)(B) would apply to you only if you work in a sales
                    position for a Cigna Competitor and only to the extent your new
                    sales territory is Pennsylvania, New Jersey, and/or New York;
            (ii)    If you are an underwriter with nationwide responsibilities at any
                    time during your last six months of Cigna company employment,
                    and you seek a job with a Cigna Competitor as an underwriter,
                    the restrictions in paragraph 7(b)(2)(B) would be nationwide in
                    scope; or
            (iii)   If you work in a particular division or segment of Cigna, you
                    would not be permitted to work in a similar division or segment
                    for a Cigna Competitor where the work you are expected to
                    perform for the competitor is similar to the work you performed
                    for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 7(b)(5)(B) below) and
            the above time and geographic restrictions are reasonable and necessary
            to protect Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or
            indirectly with any Cigna company’s product or service.

(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of
            Employment, you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship,
                    contractual or otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 7(b)(3) will not apply to applications for employment
            submitted voluntarily by any Cigna employee, in response to a general
            advertisement or otherwise, so long as neither you, nor anyone acting on
            your behalf or in response to information provided by you, otherwise
            Solicits the employees to leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to
            attempt to entice, encourage, persuade or solicit.



                                    4
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of
            Employment, you will not:
            (i)     Solicit any Cigna company customer to end an existing
                    relationship, contractual or otherwise, with that Cigna company;
            (ii)    Solicit any Cigna company customer to reduce the volume of
                    their business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any
                    business arrangements with you or any business which you may
                    become employed by, or affiliated in any way with, after leaving
                    any Cigna company, if such business arrangements would
                    compete in any way with any business that Cigna company has
                    conducted, or has been planning to conduct, during the 12-month
                    period ending on the date of the Violation.
      (B)   The Promise in paragraph 7(b)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while
            employed by any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings
                    between any Cigna company and the customer or potential
                    customer anytime during the three-year period ending on the
                    date of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information
                    about a customer or potential customer with whom you had
                    contact as a result of your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 7(b)(3)(C).
(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-
            party at any time, whether during or after your employment, without the
            prior written consent of Cigna (except to the extent required by an order
            of a court having competent jurisdiction or a properly issued subpoena)
            unless that Confidential Information was previously disclosed publicly
            by Cigna or has become public knowledge (other than by your
            disclosure).
      (B)   “Confidential Information” means any Cigna company trade secrets,
            confidential information, or proprietary materials, including but not
            limited to customer lists, financial records, marketing plans and sales
            plans.




                                    5
        (6)    Promise to Cooperate With Cigna in Investigations or Litigation:
               (A)     You Promise that, at any time after your Termination of Employment,
                       you will cooperate with Cigna in (i) all investigations of any kind, (ii)
                       helping to prepare and review documents and meeting with Cigna
                       attorneys, and (iii) providing truthful testimony as a witness or a
                       declarant during discovery and/or trial in connection with any present or
                       future court, administrative, agency, or arbitration proceeding involving
                       any Cigna company and with respect to which you have relevant
                       information.
               (B)     Cigna agrees that it will reimburse you, upon production of appropriate
                       receipts and in accordance with Cigna's then existing Business Travel
                       Reimbursement Policy, the reasonable business expenses (including air
                       transportation, hotel, and similar expenses) incurred by you in
                       connection with such assistance. You must present to Cigna for
                       reimbursement all receipts for those expenses within 45 days after you
                       incur the expenses.
(c)    (1)     If you were an Executive Officer at any time during the 24-month period before
               the date of the Violation, the People Resources Committee will determine
               whether you engaged in a Violation and will have the sole discretion to waive
               your obligation to make all or any part of the Payment (described in paragraph 8)
               and to impose conditions on any waiver.
       (2)     Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
               determine whether you engaged in a Violation and will have the sole discretion
               to waive your obligation to make all or any part of the Payment and to impose
               conditions on any waiver.
       (3)     Determinations of the People Resources Committee, Cigna's Senior Human
               Resources Officer, or his or her designee, will be final and binding on all parties.

8.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna may seek
any additional legal or equitable remedy, including an injunction described in paragraph 9,
for a Violation.
(a)    You will immediately forfeit all unvested Shares if you engage in any Violation at any
       time.
(b)    You must immediately make the Payment described in paragraph 8(c) to Cigna in the
       manner described in paragraph 8(d) if:
       (1)     You engage in a Violation described in paragraph 7(b)(2) (compete against
               Cigna), 7(b)(3) (Solicit or hire Cigna employees) or 7(b)(4) (Solicit Cigna
               customers), either while you are a Cigna company employee or within 12 months
               after your Termination of Employment; or
       (2)     You engage in a Violation described in paragraph 7(b)(1) (misconduct), 7(b)(5)
               (disclose Confidential Information) or 7(b)(6) (fail to cooperate) at any time.




                                                6
(c)    “Payment” is the value you realize from any Shares that vest during the 12-month period
       ending on the date of the Violation. The Payment will equal:
       (1)        The number of Shares that vest during that 12-month period;
                          multiplied by
       (2)        The Fair Market Value of those Shares on their Vesting Date;
                          plus
       (3)        The total amount of all dividends, if any, paid to you on those Shares through the
                  date of the Payment.
(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at
       the sole discretion of Cigna management, including but not limited to any or all of the
       following methods:
       (1)        If you have any Shares in your Stock Account or in any other account in book-
                  entry form when a Violation occurs, Cigna will take back from you the whole
                  number of Shares that has a total Fair Market Value as of the date of the
                  Violation up to, but not more than, the Payment amount.
       (2)        Cigna will, to the extent permitted by applicable law, reduce:
                  (A)     The amount of any payments that any Cigna company owes you for any
                          reason (including without limit any payments owed to you under any
                          nonqualified retirement, deferred compensation or other plan or
                          arrangement) by
                  (B)     The Payment amount.
                  This reduction will not occur until the date a future payment to you is due.
       (3)        Cigna will send you a written notice and demand for all or part of any Payment
                  amount. Within 30 days after you receive that notice and demand, you must
                  make the Payment to Cigna.

9.     Consequences of a Violation: Injunction
You agree that:
(a)    Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an
       injunction) that requires you to take action and/or that prohibits you from taking action,
       as needed to ensure that you keep all of the Promises described in paragraph 7(b)(2)
       through (6), and Cigna will not be required to post a bond in order to seek or obtain the
       injunction;
(b)    Any breach or threatened breach of any of the Promises would cause irreparable injury to
       Cigna, and monetary damages alone would not provide an adequate remedy; and
(c)    The remedies described in paragraph 9(a) are in addition to any other rights and remedies
       Cigna may have at law or in equity.




                                                  7
10.     Agreeing to Assume Risks
Cigna and its transfer agent will try to process your stock transaction requests in a timely manner;
however, Cigna makes no promises or guarantees to you relating to the market price of the Shares
or to the time it may take to act on your request to sell the Shares or deliver stock certificates. By
accepting this Restricted Stock grant:
(a)     You acknowledge that the action you request may not be completed until several days (or
        in the case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may
        change, related to delays described in paragraph 10(a):
        (1)      Between the time you ask for any Shares to be sold and the time your Shares are
                 actually sold; and
        (2)      Between the time you ask for stock certificates to be delivered to you or your
                 broker and the time the certificates are delivered.

11.     Applicable Law
You understand and agree that:
(a)     The terms and conditions of this Restricted Stock grant (including any Violation and the
        consequences of any Violation) and all determinations made under the Restricted Stock
        Grant Agreement, the Plan, and these Terms and Conditions will be interpreted under the
        laws of the Commonwealth of Pennsylvania, without regard to its conflict of laws rule;
(b)     Any dispute about any of the Promises (described in paragraph 7(b)), if not resolved by
        agreement between you and Cigna, will be resolved exclusively in a federal or state court
        in the Commonwealth of Pennsylvania where venue is appropriate and that has subject
        matter jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
(c)     Pennsylvania is a convenient forum for resolving any dispute about the Promises; and
(d)     You and Cigna consent to the exercise of personal jurisdiction over the parties by a
        Pennsylvania Court in any dispute related to the Promises.

12.     Arbitration
You agree and understand that:
(a)     Any dispute over any of the terms and conditions that apply to this Restricted Stock grant
        will be resolved exclusively under the Cigna Employment Dispute Arbitration Policy and
        its Rules and Procedures as may be in effect when the dispute arises;
(b)     You are waiving your right to have those disputes decided by a judge or jury in a court of
        law, and instead you are agreeing to submit those disputes exclusively to mandatory and
        binding final arbitration;
(c)     While you or Cigna may seek emergency, temporary or permanent injunctive relief from
        a court in accordance with applicable law, after the court has issued a decision about that
        relief, you and Cigna will submit the dispute to final and binding arbitration under the
        Cigna Employment Dispute Arbitration Policy; and
(d)     This arbitration provision will not apply to any dispute related to the Promises.




                                                  8
13.     Miscellaneous
(a)     If a court of competent jurisdiction determines that any provision of these Terms and
        Conditions is unenforceable as written, that provision will be enforceable to the
        maximum extent permitted by law and will be reformed by the court to make the
        provision enforceable in accordance with Cigna’s intent and applicable law.
(b)     Cigna’s failure to enforce any provision of this Restricted Stock grant will not be
        interpreted as a waiver of its right to enforce that provision in the future.

14.     Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 7, 8
and 9, YOU MUST NOT ACCEPT THE RESTRICTED STOCK GRANT. If you sign the
Restricted Stock grant, or acknowledge your acceptance electronically or otherwise, you will be:
(a)     Agreeing to all the terms and conditions of the Restricted Stock grant including the
        Promises in paragraph 7(b);
(b)     Warranting and representing to Cigna that you are, and will remain, in full compliance
        with those terms and conditions; and
(c)     Authorizing Cigna to recover the Payment described in paragraph 8 and seek an
        injunction described in paragraph 9, if you engage in a Violation.

March 5, 2013 RSG Terms and Conditions




                                                 9
EXHIBIT B
Cigna Corporation


Cigna Long-Term Incentive Plan: Restricted Stock Grant Agreement


Cigna Corporation (“Cigna”) has granted you the number of shares of restricted stock of Cigna set
forth below in this Restricted Stock Grant Agreement (“Restricted Stock Grant” or “Grant”) under the
Cigna Long-Term Incentive Plan (“Plan”). The award is subject to the provisions of the Plan and the
Terms and Conditions below.


You should carefully read all the terms and conditions of this Restricted Stock Grant and be sure you
understand what they say and what your responsibilities and obligations are before you click on the
ACCEPT button to acknowledge and agree to this Grant.


If you are not willing to agree to all of the Grant terms and conditions, do not accept the Grant and do
not click the ACCEPT button for the Restricted Stock Grant Acknowledgment and Agreement. If you
do not accept the Grant, you will not receive the benefits of the Grant.


If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and
conditions of this Restricted Stock Grant.


Participant: Karen Kocher
Global ID: Global ID: 000282701
Award Type: Restricted Stock Award
Plan Name: Cigna Long-Term Incentive Plan 51 (RSG)


Award Date: 26-Feb-2014
Award Expiration Date: N/A


Total Granted: 321.0000
Award Price: USD $0.0000


Vesting Schedule

          Shares/Options Awarded                    Vest Date
          160.0000                                  26-Feb-2017
          80.0000                                   26-Feb-2018
          81.0000                                   26-Feb-2019


You should also read the Key Contacts and Reference Materials document attached to your grant by
clicking the REVIEW button. The Key Contacts and Reference Materials document contains
information on how to get important stock award information (such as the Plan document, Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider Trading Policy) and
whom to contact if you have questions.


Please be aware that the Cigna Securities Transactions and Insider Trading Policy places restrictions
on your transactions in Cigna securities and requires certain Cigna employees to obtain advance
permission from the Corporate Secretary before executing transactions in Cigna securities.


If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.


Important Notice: Restricted Stock Grant Acknowledgment and Agreement


By clicking on the ACCEPT button, I:
1.Acknowledge and represent to Cigna that I have:
a.received the Restricted Stock Grant;
b.read and understand its terms and conditions, which include, among other things, restrictive
covenants such as non-competition, customer and employee non-solicitation and non-disclosure
provisions and litigation cooperation and intellectual property assignment and assistance provisions;
and
c.received answers to any questions I had about the Grant and its terms and conditions, including the
restrictive covenants.


2.Understand and agree that:
a.Pennsylvania law governs the interpretation and construction of the Grant; and
b.any controversy or proceeding arising out of or relating to the restrictive covenants in the Grant will
be brought exclusively before a federal or state court in the Commonwealth of Pennsylvania where
venue is appropriate and that has subject matter jurisdiction (collectively, “Pennsylvania Courts”).


3.Consent to Pennsylvania Courts exercising personal jurisdiction over me in any dispute about the
restrictive covenants.


Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Grant.
               TERMS AND CONDITIONS OF FEBRUARY 2014 GRANTS
                           OF RESTRICTED STOCK

These Terms and Conditions are an important part of your February 26, 2014 grant of Restricted
Stock from Cigna Corporation (Cigna). The terms of your Restricted Stock grant are in: (a) the
electronic Restricted Stock Grant Agreement, (b) these Terms and Conditions, and (c) the
applicable Plan provisions.
Certain words in this document with first letters capitalized are defined in the Restricted Stock
Grant Agreement, these Terms and Conditions or Article 2 of the Plan. This grant is void if you
are not an employee of Cigna or a Subsidiary (a Cigna company) on February 26, 2014.

1.      Restricted Stock; Restrictions
Shares of Restricted Stock (Shares) are regular shares of Cigna Common Stock, but they are
subject to certain Restrictions. The Restrictions are:
(a)     You cannot sell or transfer the Shares to anyone during the Restricted Period; and
(b)     Unless an exception applies, you will forfeit (lose your right to) the Shares if you have a
        Termination of Employment during the Restricted Period.
Article 7 of the Plan describes these Restrictions in more detail. In addition, you must also
comply with all the other terms and conditions of this grant, including those contained in this
document.

2.      Restricted Period; Vesting
The Restricted Period starts on February 26, 2014 and ends on the Vesting Date. The
Restrictions on the Shares will end (your Shares will vest) on the Vesting Date only if you
remain continuously employed by a Cigna company from the grant date to the Vesting Date and
comply with all the terms and conditions of this grant, including those contained in this
document.
You have three separate Vesting Dates under this grant because the Shares will vest in three
stages: 50% on February 26, 2017; an additional 25% on February 26, 2018; and the remaining
25% on February 26, 2019. Your Vesting Date may be earlier (see paragraph 3).

3.      Early Vesting

In certain situations your Vesting Date may be earlier than the Vesting Dates listed under
paragraph 2:
(a)     The Shares will vest upon your Termination of Employment if it is Upon a Change of
        Control (of Cigna Corporation) or due to your death or Disability.
(b)     The Shares may vest upon your Termination of Employment if:
        (1)     It is due to your Early Retirement or Retirement; and
        (2)     The People Resources Committee or its designee (including Cigna’s senior
                human resources officer) approves the early vesting before your Termination of
                Employment.
        If you want to be considered for early vesting when you retire, you must ask your
        manager or human resources representative far enough in advance of your retirement so
        there is time to process your request.
4.     Voting Rights; Dividends
(a)    You have the right to vote the Shares. If you forfeit a Share, you will also forfeit the
       right to vote the Share.
(b)    You have the right to receive dividends on the Shares. Dividends paid on the Shares
       during the Restricted Period will be held by Cigna. Subject to the forfeiture provisions
       of paragraph 4(c), your right to receive accumulated dividends on a Share will vest on
       the scheduled Vesting Date for the Share described in paragraph 2 (Scheduled Vesting
       Date). Once a Share vests, your right to future dividends on the Share, and the method of
       payment, will be the same as for any other Cigna shareholder.
(c)    If you forfeit a Share, you will also forfeit the right to any accumulated and future
       dividends related to the Share. Even if you do not forfeit a Share, you will forfeit the
       right to any accumulated dividends on the Share if:
       (1)     You have a Termination of Employment before the Scheduled Vesting Date for a
               Share (even if the Share vests under paragraph 3);
       (2)     The Scheduled Vesting Date for a Share occurs before the Share vests (because
               vesting is delayed); or
       (3)     You are on a leave of absence when the Share vests.
(d)    Vested accumulated dividends, less applicable taxes withheld, will be paid to you in a
       lump sum within 70 days after the Scheduled Vesting Date. Cigna will not pay any
       interest on the accumulated dividends.

5.     Taxes at Vesting
When the Shares vest, you must satisfy any required tax withholding obligation. Cigna reserves
the right to withhold enough newly-vested Shares to cover all or part of any applicable tax
withholding. However, if section 83(b) of the U.S. Internal Revenue Code of 1986, as amended,
applies to you and you make a timely election under that provision, you must make an immediate
cash payment to satisfy any required tax withholding obligation.

6.     Book-Entry Shares; Sale of Shares
(a)    Cigna (or a custodian appointed by Cigna) will hold your Shares before and after vesting
       in book-entry form in your Stock Account. That is, a record of your Share ownership
       will be kept electronically, and you will not risk losing any Share certificates. A
       certificate for vested Shares will be issued to you only if you ask for one, but not if you
       have engaged in a Violation (described in paragraph 7(c)).
(b)    You may generally sell or transfer vested Shares at any time, but your right to sell the
       Shares after they vest may be limited by Cigna. This right is subject to the terms of
       Cigna's Securities Transactions and Insider Trading Policy, and Cigna reserves the right,
       for any reason at any time, to suspend or delay action on any request you make to sell the
       Shares.




                                                2
7.    Conditions of Grant
(a)   By accepting the grant, you are agreeing:
      (1)      to the Inventions provision in paragraph 7(b); and
      (2)     not to engage in any Violation described in paragraph 7(c).
      You understand and agree that your agreement to the Inventions provision and not to
      engage in any Violation are a material part of the inducement for Cigna's granting you
      the Shares and essential pre-conditions to your eligibility to exercise any rights
      associated with the Shares and retain any benefit from the vesting of the Shares.
(b)   Inventions
      (1)      You hereby assign and promise to assign to Cigna companies or their designee,
      all your right, title, and interest in and to any and all current and future Inventions. You
      acknowledge that all original works of authorship which you make (whether alone or
      jointly with others) within the scope of your Cigna company employment and which are
      protectable by copyright are “works made for hire,” as defined in the United States
      Copyright Act.
      (2)     You agree to (i) maintain and make available adequate current records, including
      electronic records, notes, sketches and drawings, of all Inventions you make, and (ii)
      disclose such Inventions in writing upon request. These records will remain the property
      of Cigna companies.
      (3)      If in the course of your Cigna company employment, you incorporate a Prior
      Invention into any Cigna company work product, you grant Cigna companies a
      nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the Prior
      Invention as part of or in connection with the work product. Within 45 days after the date
      of this grant, you agree to notify Cigna Shareholder Services
      (shareholderservices@Cigna.com) of any Prior Inventions that you are not assigning
      under this paragraph 7(b).
      (4)      “Inventions” means any and all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets, or similar
      intellectual property, whether or not patentable or registrable under copyright or similar
      laws, that relate to any Cigna company’s current or proposed business, work products or
      research and development which you have or will solely or jointly conceive, develop,
      reduce to practice, or fix during your Cigna company employment.
      (5)      “Prior Inventions” means all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets or similar
      intellectual property, whether or not patentable or registrable under copyright or similar
      laws, that relate to any Cigna company’s current or proposed business, work products or
      research and development which you conceived, developed, reduced to practice or fixed
      before your Cigna company employment and which belong to you.


(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 7(c)(1) below or you break any of the “Promises” in paragraphs
      7(c)(2) through (7) below:


                                               3
(1)   Misconduct:
      (A)     You have a Termination of Employment initiated by a Cigna company
              because of your misconduct, as that term is defined in Cigna's Code of
              Ethics, Standards of Conduct or other employment policies.
      (B)     You do anything else while an employee of any Cigna company that is
              not discovered by the company until after your Termination of
              Employment and that would, if you had still been employed at the time
              of the discovery, be reason for your Termination of Employment for
              misconduct, as described above.
(2)   Promise Not To Compete against Cigna Companies:
      The Promise in this paragraph 7(c)(2) will remain in effect after your
      Termination of Employment only if you resign for any reason or a Cigna
      company terminates your employment for your misconduct, as described in
      paragraph 7(c)(1)(A). The Promise will not remain in effect, for example, if
      your Termination of Employment is due to the elimination of your job.
      (A)     If you are in Career Band 6 or higher on your Termination of
              Employment date:
              You Promise not to become employed by, work as a consultant or
              independent contractor for, or in any way render services or assistance to
              any Cigna Competitor (defined in paragraph 7(c)(2)(C) below) at any
              time during the period that starts on the grant date and ends 12 months
              after your Termination of Employment.
              You acknowledge and agree that:
              (i)     Cigna's business competes on a global basis;
              (ii)    Cigna's sales and marketing plans are for continued expansion
                      throughout the United States of America and globally;
              (iii)   You have had access to and received Confidential Information
                      (described in paragraph 7(c)(5)(B) below); and
              (iv)    The time restrictions and global nature of this non-competition
                      restriction are reasonable and necessary to protect Cigna's
                      business and Confidential Information.
      (B)     If you are in Career Band 5 or below on your Termination of
              Employment date:
              You Promise not to become employed by, work as a consultant or
              independent contractor for, or in any way render services or assistance to
              any Cigna Competitor (defined in paragraph 7(c)(2)(C) below) at any
              time during the period that starts on the grant date and ends 12 months
              after your Termination of Employment, if that work is similar to, and
              within the same geographic area as, the work you performed, or for
              which you had responsibility, at any Cigna company at any time during
              the six-month period that ends on your Termination of Employment date.




                                      4
            For example:
            (i)     If you are a sales employee and your sales territory at any time
                    during your last six months of Cigna company employment is
                    Pennsylvania, New Jersey, and New York, this paragraph
                    7(c)(2)(B) would apply to you only if you work in a sales
                    position for a Cigna Competitor and only to the extent your new
                    sales territory is Pennsylvania, New Jersey, and/or New York;
            (ii)    If you are an underwriter with nationwide responsibilities at any
                    time during your last six months of Cigna company employment,
                    and you seek a job with a Cigna Competitor as an underwriter,
                    the restrictions in paragraph 7(c)(2)(B) would be nationwide in
                    scope; or
            (iii)   If you work in a particular division or segment of Cigna, you
                    would not be permitted to work in a similar division or segment
                    for a Cigna Competitor where the work you are expected to
                    perform for the competitor is similar to the work you performed
                    for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 7(c)(5)(B) below) and
            the above time and geographic restrictions are reasonable and necessary
            to protect Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or
            indirectly with any Cigna company’s product or service.

(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of
            Employment, you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship,
                    contractual or otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 7(c)(3) will not apply to applications for employment
            submitted voluntarily by any Cigna employee, in response to a general
            advertisement or otherwise, so long as neither you, nor anyone acting on
            your behalf or in response to information provided by you, otherwise
            Solicits the employees to leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to
            attempt to entice, encourage, persuade or solicit.
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of
            Employment, you will not:
            (i)     Solicit any Cigna company customer to end an existing
                    relationship, contractual or otherwise, with that Cigna company;

                                    5
            (ii)    Solicit any Cigna company customer to reduce the volume of
                    their business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any
                    business arrangements with you or any business which you may
                    become employed by, or affiliated in any way with, after leaving
                    any Cigna company, if such business arrangements would
                    compete in any way with any business that Cigna company has
                    conducted, or has been planning to conduct, during the 12-month
                    period ending on the date of the Violation.
      (B)   The Promise in paragraph 7(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while
            employed by any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings
                    between any Cigna company and the customer or potential
                    customer anytime during the three-year period ending on the
                    date of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information
                    about a customer or potential customer with whom you had
                    contact as a result of your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 7(c)(3)(C).
(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-
            party at any time, whether during or after your employment, without the
            prior written consent of Cigna (except to the extent required by an order
            of a court having competent jurisdiction or a properly issued subpoena)
            unless that Confidential Information was previously disclosed publicly
            by Cigna or has become public knowledge (other than by your
            disclosure).
      (B)   “Confidential Information” means any Cigna company trade secrets,
            confidential information, or proprietary materials, including but not
            limited to customer lists, financial records, marketing plans and sales
            plans.
(6)   Promise to Cooperate With Cigna in Investigations or Litigation:
      (A)   You Promise that, at any time after your Termination of Employment,
            you will cooperate with Cigna in (i) all investigations of any kind, (ii)
            helping to prepare and review documents and meeting with Cigna
            attorneys, and (iii) providing truthful testimony as a witness or a
            declarant during discovery and/or trial in connection with any present or
            future court, administrative, agency, or arbitration proceeding involving
            any Cigna company and with respect to which you have relevant
            information.



                                    6
               (B)     Cigna agrees that it will reimburse you, upon production of appropriate
                       receipts and in accordance with Cigna's then existing Business Travel
                       Reimbursement Policy, the reasonable business expenses (including air
                       transportation, hotel, and similar expenses) incurred by you in
                       connection with such assistance. You must present to Cigna for
                       reimbursement all receipts for those expenses within 45 days after you
                       incur the expenses.
       (7)     Promise to Assist with Patent and Copyright Registrations:
               (A)     You Promise that, during your Cigna company employment and after
                       your Termination of Employment, you will assist Cigna companies,
                       should they request and at Cigna's expense, to secure their rights
                       (including any copyrights, patents, trademarks or other intellectual
                       property rights) in or relating to the Inventions in any and all countries,
                       including by:
                       (i)     disclosing to Cigna Companies all pertinent information and
                               data; and
                       (ii)    executing all applications, assignments or other instruments
                               necessary to apply for and obtain these rights and assign them to
                               Cigna companies.


(d)    (1)     If you were an Executive Officer at any time during the 24-month period before
               the date of the Violation, the People Resources Committee will determine
               whether you engaged in a Violation and will have the sole discretion to waive
               your obligation to make all or any part of the Payment (described in paragraph 8)
               and to impose conditions on any waiver.
       (2)     Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
               determine whether you engaged in a Violation and will have the sole discretion
               to waive your obligation to make all or any part of the Payment and to impose
               conditions on any waiver.
       (3)     Determinations of the People Resources Committee, Cigna's Senior Human
               Resources Officer, or his or her designee, will be final and binding on all parties.

8.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna may seek
any additional legal or equitable remedy, including an injunction described in paragraph 9,
for a Violation.
(a)    You will immediately forfeit all unvested Shares if you engage in any Violation at any
       time.
(b)    You must immediately make the Payment described in paragraph 8(c) to Cigna in the
       manner described in paragraph 8(d) if:
       (1)     You engage in a Violation described in paragraph 7(c)(2) (compete against
               Cigna), 7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit Cigna
               customers), either while you are a Cigna company employee or within 12 months
               after your Termination of Employment; or



                                                7
       (2)        You engage in a Violation described in paragraph 7(c)(1) (misconduct), 7(c)(5)
                  (disclose Confidential Information) 7(c)(6) (fail to cooperate) or 7(c)(7) (fail to
                  assist) at any time.
(c)    “Payment” is the value you realize from any Shares that vest during the 12-month period
       ending on the date of the Violation. The Payment will equal:
       (1)        The number of Shares that vest during that 12-month period;
                          multiplied by
       (2)        The Fair Market Value of those Shares on their Vesting Date;
                          plus
       (3)        The total amount of all dividends, if any, paid to you on those Shares through the
                  date of the Payment.
(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at
       the sole discretion of Cigna management, including but not limited to any or all of the
       following methods:
       (1)        If you have any Shares in your Stock Account or in any other account in book-
                  entry form when a Violation occurs, Cigna will take back from you the whole
                  number of Shares that has a total Fair Market Value as of the date of the
                  Violation up to, but not more than, the Payment amount.
       (2)        Cigna will, to the extent permitted by applicable law, reduce:
                  (A)     The amount of any payments that any Cigna company owes you for any
                          reason (including without limit any payments owed to you under any
                          nonqualified retirement, deferred compensation or other plan or
                          arrangement) by
                  (B)     The Payment amount.
                  This reduction will not occur until the date a future payment to you is due.
       (3)        Cigna will send you a written notice and demand for all or part of any Payment
                  amount. Within 30 days after you receive that notice and demand, you must
                  make the Payment to Cigna.


9.     Consequences of a Violation: Injunction
You agree that:
(a)    Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an
       injunction) that requires you to take action and/or that prohibits you from taking action,
       as needed to ensure that you keep all of the Promises described in paragraph 7(c)(2)
       through (7), and Cigna will not be required to post a bond in order to seek or obtain the
       injunction;
(b)    Any breach or threatened breach of any of the Promises would cause irreparable injury to
       Cigna, and monetary damages alone would not provide an adequate remedy; and
(c)    The remedies described in paragraph 9(a) are in addition to any other rights and remedies
       Cigna may have at law or in equity.




                                                   8
10.     Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
        Inventions
You agree that:
(a)     If Cigna Companies are unable to obtain your signature on any instruments needed to
        secure their rights in or relating to the Inventions pursuant to paragraph 7(c)(7)(A); then
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents
        and attorneys in fact to act for and on your behalf to execute and file any documents and
        take other actions as may be necessary for Cigna companies to secure those rights.
11.     Agreeing to Assume Risks
Cigna and its transfer agent will try to process your stock transaction requests in a timely
manner; however, Cigna makes no promises or guarantees to you relating to the market price of
the Shares or to the time it may take to act on your request to sell the Shares or deliver stock
certificates. By accepting this Restricted Stock grant:
(a)     You acknowledge that the action you request may not be completed until several days (or
        in the case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may
        change, related to delays described in paragraph 11(a):
        (1)       Between the time you ask for any Shares to be sold and the time your Shares are
                  actually sold; and
        (2)       Between the time you ask for stock certificates to be delivered to you or your
                  broker and the time the certificates are delivered.

12.     Applicable Law
You understand and agree that:
(a)     The terms and conditions of this Restricted Stock grant (including any Violation and the
        consequences of any Violation) and all determinations made under the Restricted Stock
        Grant Agreement, the Plan, and these Terms and Conditions will be interpreted under the
        laws of the Commonwealth of Pennsylvania, without regard to its conflict of laws rule;
(b)     Any dispute about any of the Promises (described in paragraph 7(c)), if not resolved by
        agreement between you and Cigna, will be resolved exclusively in a federal or state court
        in the Commonwealth of Pennsylvania where venue is appropriate and that has subject
        matter jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
(c)     Pennsylvania is a convenient forum for resolving any dispute about the Promises; and
(d)     You and Cigna consent to the exercise of personal jurisdiction over the parties by a
        Pennsylvania Court in any dispute related to the Promises.

13.     Arbitration
You agree and understand that:
(a)     Any dispute over any of the terms and conditions that apply to this Restricted Stock grant
        will be resolved exclusively under the Cigna Employment Dispute Arbitration Policy and
        its Rules and Procedures as may be in effect when the dispute arises;




                                                  9
(b)     You are waiving your right to have those disputes decided by a judge or jury in a court of
        law, and instead you are agreeing to submit those disputes exclusively to mandatory and
        binding final arbitration;
(c)     While you or Cigna may seek emergency, temporary or permanent injunctive relief from
        a court in accordance with applicable law, after the court has issued a decision about that
        relief, you and Cigna will submit the dispute to final and binding arbitration under the
        Cigna Employment Dispute Arbitration Policy; and
(d)     This arbitration provision will not apply to any dispute related to the Promises.

14.     Miscellaneous
(a)     If a court of competent jurisdiction determines that any provision of these Terms and
        Conditions is unenforceable as written, that provision will be enforceable to the
        maximum extent permitted by law and will be reformed by the court to make the
        provision enforceable in accordance with Cigna’s intent and applicable law.
(b)     Cigna’s failure to enforce any provision of this Restricted Stock grant will not be
        interpreted as a waiver of its right to enforce that provision in the future.

15.     Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 7, 8,
9 and 10 YOU MUST NOT ACCEPT THE RESTRICTED STOCK GRANT. If you sign
the Restricted Stock grant, or acknowledge your acceptance electronically or otherwise, you will
be:
(a)     Agreeing to all the terms and conditions of the Restricted Stock grant including the
        Inventions provision in paragraph 7(b) and the Promises in paragraph 7(c);
(b)     Warranting and representing to Cigna that you are, and will remain, in full compliance
        with those terms and conditions;
(c)     Authorizing Cigna to recover the Payment described in paragraph 8 and seek an
        injunction described in paragraph 9, if you engage in a Violation; and

(d)     Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to
        Inventions if unable to obtain your signature as described in paragraph 10.


February 26, 2014 RSG Terms and Conditions




                                                10
EXHIBIT C
Cigna Corporation

Cigna Long-Term Incentive Plan: Restricted Stock Grant Agreement

Cigna Corporation (“Cigna”) has granted you the number of shares of restricted stock of Cigna set
forth below in this Restricted Stock Grant Agreement (“Restricted Stock Grant” or “Grant”) under
the Cigna Long-Term Incentive Plan (“Plan”). The date of your Restricted Stock Grant (“Grant
Date”) and the date on which your Grant is scheduled to vest (“Vesting Date”) are also indicated
below. The award is subject to the provisions of the Plan and the Terms and Conditions below.

You should carefully read all the terms and conditions of this Restricted Stock Grant and be sure
you understand what they say and what your responsibilities and obligations are before you click
on the ACCEPT button to acknowledge and agree to this Grant.

If you are not willing to agree to all of the Grant terms and conditions, do not accept the Grant and
do not click the ACCEPT button for the Restricted Stock Grant Acknowledgment and Agreement.
If you do not accept the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and
conditions of this Restricted Stock Grant.

Participant: KAREN KOCHER
Grant Type: RSA
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 02/25/2015
Total Granted: 193
Grant Price: $0.00    (USD)

Vesting Schedule
     Shares Granted                Vesting Date
100% of shares granted       The Third Anniversary of
                             the Grant Date

You should also read the Plan Document and Key Contacts and Reference Materials document
(attached to the Plan) and indicate that you have done so and agree to the terms by checking the
appropriate box in the online grant acceptance process. The Key Contacts and Reference Materials
document contains information on how to get important stock award information (such as the Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider Trading Policy)
and whom to contact if you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places
restrictions on your transactions in Cigna securities and requires certain Cigna employees to obtain
advance permission from the Corporate Secretary before executing transactions in Cigna securities.

If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.




                                                  1
Important Notice: Restricted Stock Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Restricted Stock Grant;
   b. read and understand its terms and conditions, which include, among other things,
        restrictive covenants such as non-competition, customer and employee non-solicitation and
        non-disclosure provisions and litigation cooperation and intellectual property assignment
        and assistance provisions; and
   c. received answers to any questions I had about the Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Pennsylvania law governs the interpretation and construction of the Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the
      Grant will be brought exclusively before a federal or state court in the Commonwealth of
      Pennsylvania where venue is appropriate and that has subject matter jurisdiction
      (collectively, “Pennsylvania Courts”).

3. Consent to Pennsylvania Courts exercising personal jurisdiction over me in any dispute about
   the restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Grant.




                                                 2
                         TERMS AND CONDITIONS OF YOUR 2015
                             RESTRICTED STOCK GRANT

These Terms and Conditions are an important part of your grant of Restricted Stock from Cigna
Corporation (Cigna). The terms of your Restricted Stock grant are in: (a) the electronic Restricted
Stock Grant Agreement above, (b) these Terms and Conditions, and (c) the applicable Plan
provisions.
Certain words in this document with first letters capitalized are defined in the Restricted Stock
Grant Agreement above, these Terms and Conditions or Article 2 of the Plan. This grant is void if
you are not an employee of Cigna or a Subsidiary (a Cigna company) on the Grant Date.

1.      Restricted Stock; Restrictions
Shares of Restricted Stock (Shares) are regular shares of Cigna Common Stock, but they are
subject to certain Restrictions. The Restrictions are:
(a)     You cannot sell or transfer the Shares to anyone during the Restricted Period; and
(b)     Unless an exception applies, you will forfeit (lose your right to) the Shares if you have a
        Termination of Employment during the Restricted Period.
Article 7 of the Plan describes these Restrictions in more detail. In addition, you must also comply
with all the other terms and conditions of this grant, including those contained in this document.

2.      Restricted Period; Vesting
The Restricted Period starts on the Grant Date and ends on the Vesting Date. The Restrictions on
the Shares will end (your Shares will vest) on the Vesting Date only if you remain continuously
employed by a Cigna company from the Grant Date to the Vesting Date and comply with all the
terms and conditions of this grant, including those contained in this document.
Your vesting date may be earlier (see paragraph 3).

3.      Early Vesting

In certain situations your vesting date may be earlier than the Vesting Date described in paragraph
2:
(a)     The Shares will vest upon your Termination of Employment if it is Upon a Change of
        Control (of Cigna Corporation) or due to your death or Disability.
(b)     The Shares may vest upon your Termination of Employment if:
        (1)     It is due to your Early Retirement or Retirement; and
        (2)     The People Resources Committee or its designee (including Cigna’s senior human
                resources officer) approves the early vesting before your Termination of
                Employment.
        If you want to be considered for early vesting when you retire, you must ask your manager
        or human resources representative far enough in advance of your retirement so there is time
        to process your request.




                                                  3
4.     Voting Rights; Dividends
(a)    You have the right to vote the Shares. If you forfeit a Share, you will also forfeit the right
       to vote the Share.
(b)    You have the right to receive dividends on the Shares. Dividends paid on the Shares
       during the Restricted Period will be held by Cigna. Subject to the forfeiture provisions of
       paragraph 4(c), your right to receive accumulated dividends on a Share will vest on the
       scheduled Vesting Date for the Share described in paragraph 2 (Scheduled Vesting Date).
       Once a Share vests, your right to future dividends on the Share, and the method of
       payment, will be the same as for any other Cigna shareholder.
(c)    If you forfeit a Share, you will also forfeit the right to any accumulated and future
       dividends related to the Share. Even if you do not forfeit a Share, you will forfeit the right
       to any accumulated dividends on the Share if:
       (1)     You have a Termination of Employment before the Scheduled Vesting Date for a
               Share (even if the Share vests under paragraph 3);
       (2)     The Scheduled Vesting Date for a Share occurs before the Share vests (because
               vesting is delayed); or
       (3)     You are on a leave of absence when the Share vests.
(d)    Vested accumulated dividends, less applicable taxes withheld, will be paid to you in a
       lump sum within 70 days after the Scheduled Vesting Date. Cigna will not pay any interest
       on the accumulated dividends.

5.     Taxes at Vesting
When the Shares vest, you must satisfy any required tax withholding obligation. Cigna reserves
the right to withhold enough newly-vested Shares to cover all or part of any applicable tax
withholding. However, if section 83(b) of the U.S. Internal Revenue Code of 1986, as amended,
applies to you and you make a timely election under that provision, you must make an immediate
cash payment to satisfy any required tax withholding obligation.

6.     Book-Entry Shares; Sale of Shares
(a)    Cigna (or a custodian appointed by Cigna) will hold your Shares before and after vesting in
       book-entry form in a Stock Account. That is, a record of your Share ownership will be
       kept electronically, and you will not risk losing any Share certificates. A certificate for
       vested Shares will be issued to you only if you ask for one, but not if you have engaged in
       a Violation (described in paragraph 7(c)).
(b)    You may generally sell or transfer vested Shares at any time, but your right to sell the
       Shares after they vest may be limited by Cigna. This right is subject to the terms of Cigna's
       Securities Transactions and Insider Trading Policy, and Cigna reserves the right, for any
       reason at any time, to suspend or delay action on any request you make to sell the Shares.

7.     Conditions of Grant
(a)    By accepting the grant, you are agreeing:
       (1)     to the Inventions provision in paragraph 7(b); and
       (2)     not to engage in any Violation described in paragraph 7(c).



                                                 4
      You understand and agree that your agreement to the Inventions provision and not to
      engage in any Violation are a material part of the inducement for Cigna's granting you the
      Shares and essential pre-conditions to your eligibility to exercise any rights associated with
      the Shares and retain any benefit from the vesting of the Shares.
(b)   Inventions
      (1)      You hereby assign and promise to assign to Cigna companies or their designee, all
      your right, title, and interest in and to any and all current and future Inventions. You
      acknowledge that all original works of authorship which you make (whether alone or
      jointly with others) within the scope of your Cigna company employment and which are
      protectable by copyright are “works made for hire,” as defined in the United States
      Copyright Act.
      (2)     You agree to (i) maintain and make available adequate current records, including
      electronic records, notes, sketches and drawings, of all Inventions you make, and (ii)
      disclose such Inventions in writing upon request. These records will remain the property of
      Cigna companies.
      (3)      If in the course of your Cigna company employment, you incorporate a Prior
      Invention into any Cigna company work product, you grant Cigna companies a
      nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the Prior
      Invention as part of or in connection with the work product. Within 45 days after the date
      of this grant, you agree to notify Cigna Shareholder Services
      (shareholderservices@Cigna.com) of any Prior Inventions that you are not assigning under
      this paragraph 7(b).
      (4)      “Inventions” means any and all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets, or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you have or will solely or jointly conceive, develop, reduce to practice,
      or fix during your Cigna company employment.
      (5)      “Prior Inventions” means all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you conceived, developed, reduced to practice or fixed before your
      Cigna company employment and which belong to you.


(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 7(c)(1) below or you break any of the “Promises” in paragraphs
      7(c)(2) through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company
                      because of your misconduct, as that term is defined in Cigna's Code of
                      Ethics, Standards of Conduct or other employment policies.




                                                5
      (B)   You do anything else while an employee of any Cigna company that is not
            discovered by the company until after your Termination of Employment
            and that would, if you had still been employed at the time of the discovery,
            be reason for your Termination of Employment for misconduct, as
            described above.
(2)   Promise Not To Compete against Cigna Companies:
      (A)   If you are in Career Band 6 or higher on your Termination of
            Employment date:
            You Promise not to become employed by, work as a consultant or
            independent contractor for, or in any way render services or assistance to
            any Cigna Competitor (defined in paragraph 7(c)(2)(C) below) at any time
            during the period that starts on the Grant Date and ends 12 months after
            your Termination of Employment.
            You acknowledge and agree that:
            (i)     Cigna's business competes on a global basis;
            (ii)    Cigna's sales and marketing plans are for continued expansion
                    throughout the United States of America and globally;
            (iii)   You have had access to and received Confidential Information
                    (described in paragraph 7(c)(5)(B) below); and
            (iv)    The time restrictions and global nature of this non-competition
                    restriction are reasonable and necessary to protect Cigna's business
                    and Confidential Information.
      (B)   If you are in Career Band 5 or below on your Termination of
            Employment date:
            You Promise not to become employed by, work as a consultant or
            independent contractor for, or in any way render services or assistance to
            any Cigna Competitor (defined in paragraph 7(c)(2)(C) below) at any time
            during the period that starts on the Grant Date and ends 12 months after
            your Termination of Employment, if that work is similar to, and within the
            same geographic area as, the work you performed, or for which you had
            responsibility, at any Cigna company at any time during the six-month
            period that ends on your Termination of Employment date.
            For example:
            (i)     If you are a sales employee and your sales territory at any time
                    during your last six months of Cigna company employment is
                    Pennsylvania, New Jersey, and New York, this paragraph
                    7(c)(2)(B) would apply to you only if you work in a sales position
                    for a Cigna Competitor and only to the extent your new sales
                    territory is Pennsylvania, New Jersey, and/or New York;

            (ii)    If you are an underwriter with nationwide responsibilities at any
                    time during your last six months of Cigna company employment,
                    and you seek a job with a Cigna Competitor as an underwriter, the
                    restrictions in paragraph 7(c)(2)(B) would be nationwide in scope;
                    or

                                     6
            (iii)   If you work in a particular division or segment of Cigna, you
                    would not be permitted to work in a similar division or segment
                    for a Cigna Competitor where the work you are expected to
                    perform for the competitor is similar to the work you performed
                    for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 7(c)(5)(B) below) and
            the above time and geographic restrictions are reasonable and necessary to
            protect Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or
            indirectly with any Cigna company’s product or service.

      (D)   The Promise in paragraph 7(c)(2) not to compete against Cigna companies
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California.


(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship,
                    contractual or otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 7(c)(3) will not apply to applications for employment
            submitted voluntarily by any Cigna employee, in response to a general
            advertisement or otherwise, so long as neither you, nor anyone acting on
            your behalf or in response to information provided by you, otherwise
            Solicits the employees to leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt
            to entice, encourage, persuade or solicit.
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any Cigna company customer to end an existing
                    relationship, contractual or otherwise, with that Cigna company;
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any
                    business arrangements with you or any business which you may
                    become employed by, or affiliated in any way with, after leaving
                    any Cigna company, if such business arrangements would
                    compete in any way with any business that Cigna company has

                                     7
                    conducted, or has been planning to conduct, during the 12-month
                    period ending on the date of the Violation.
      (B)   The Promise in paragraph 7(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while
            employed by any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings
                    between any Cigna company and the customer or potential
                    customer anytime during the three-year period ending on the date
                    of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information
                    about a customer or potential customer with whom you had
                    contact as a result of your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 7(c)(3)(C).
      (D)   The Promise in paragraph 7(c)(4) not to solicit Cigna company customers
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California unless
            the activity involves the use of Confidential Information.

(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-
            party at any time, whether during or after your employment, without the
            prior written consent of Cigna (except to the extent required by an order of
            a court having competent jurisdiction or a properly issued subpoena)
            unless that Confidential Information was previously disclosed publicly by
            Cigna or has become public knowledge (other than by your disclosure).
            Nothing in this Confidentiality provision prohibits you or your counsel
            from initiating communications directly with, or responding to any inquiry
            from, or providing testimony before any self-regulatory organization or
            any state or federal regulatory authority. In the event that you are required
            to disclose Confidential Information pursuant to a subpoena or other law
            or regulation, you shall notify Cigna promptly upon learning that you have
            been subpoenaed or are otherwise required or compelled to divulge
            Confidential Information.
      (B)   “Confidential Information” means any Cigna company trade secrets,
            confidential information, or proprietary materials, including but not limited
            to customer lists, financial records, marketing plans and sales plans.




                                     8
      (6)   Promise to Cooperate With Cigna in Investigations or Litigation:
            (A)     You Promise that, at any time after your Termination of Employment, you
                    will cooperate with Cigna in (i) all investigations of any kind, (ii) helping
                    to prepare and review documents and meeting with Cigna attorneys, and
                    (iii) providing truthful testimony as a witness or a declarant during
                    discovery and/or trial in connection with any present or future court,
                    administrative, agency, or arbitration proceeding involving any Cigna
                    company and with respect to which you have relevant information.
            (B)     Cigna agrees that it will reimburse you, upon production of appropriate
                    receipts and in accordance with Cigna's then existing Business Travel
                    Reimbursement Policy, the reasonable business expenses (including air
                    transportation, hotel, and similar expenses) incurred by you in connection
                    with such assistance. You must present to Cigna for reimbursement all
                    receipts for those expenses within 45 days after you incur the expenses.
      (7)   Promise to Assist with Patent and Copyright Registrations:
            (A)     You Promise that, during your Cigna company employment and after your
                    Termination of Employment, you will assist Cigna companies, should they
                    request and at Cigna's expense, to secure their rights (including any
                    copyrights, patents, trademarks or other intellectual property rights) in or
                    relating to the Inventions in any and all countries, including by:
                    (i)     disclosing to Cigna Companies all pertinent information and data;
                            and
                    (ii)    executing all applications, assignments or other instruments
                            necessary to apply for and obtain these rights and assign them to
                            Cigna companies.


(d)   (1)   If you were an Executive Officer at any time during the 24-month period before
            the date of the Violation, the People Resources Committee will determine whether
            you engaged in a Violation and will have the sole discretion to waive your
            obligation to make all or any part of the Payment (described in paragraph 8) and to
            impose conditions on any waiver.
      (2)   Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
            determine whether you engaged in a Violation and will have the sole discretion to
            waive your obligation to make all or any part of the Payment and to impose
            conditions on any waiver.
      (3)   Determinations of the People Resources Committee, Cigna's Senior Human
            Resources Officer, or his or her designee, will be final and binding on all parties.




                                              9
8.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 9, for a
Violation.
(a)    You will immediately forfeit all unvested Shares if you engage in any Violation at any
       time.
(b)    You must immediately make the Payment described in paragraph 8(c) to Cigna in the
       manner described in paragraph 8(d) if:
       (1)     You engage in a Violation described in paragraph 7(c)(2) (compete against Cigna),
               7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit Cigna customers),
               either while you are a Cigna company employee or within 12 months after your
               Termination of Employment; or
       (2)     You engage in a Violation described in paragraph 7(c)(1) (misconduct), 7(c)(5)
               (disclose Confidential Information) 7(c)(6) (fail to cooperate) or 7(c)(7) (fail to
               assist) at any time.
(c)    “Payment” is the value you realize from any Shares that vest during the 12-month period
       ending on the date of the Violation. The Payment will equal:
       (1)     The number of Shares that vest during that 12-month period;
                       multiplied by
       (2)     The Fair Market Value of those Shares on their Vesting Date;
                       plus
       (3)     The total amount of all dividends, if any, paid to you on those Shares through the
               date of the Payment.
(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at the
       sole discretion of Cigna management, including but not limited to any or all of the
       following methods:
       (1)     If you have any Shares in a Stock Account or in any other account in book-entry
               form when a Violation occurs, Cigna will take back from you the whole number of
               Shares that has a total Fair Market Value as of the date of the Violation up to, but
               not more than, the Payment amount.
       (2)     Cigna will, to the extent permitted by applicable law, reduce:
               (A)     The amount of any payments that any Cigna company owes you for any
                       reason (including without limit any payments owed to you under any
                       nonqualified retirement, deferred compensation or other plan or
                       arrangement) by
               (B)     The Payment amount.
               This reduction will not occur until the date a future payment to you is due.
       (3)     Cigna will send you a written notice and demand for all or part of any Payment
               amount. Within 30 days after you receive that notice and demand, you must make
               the Payment to Cigna.




                                                10
9.      Consequences of a Violation: Injunction
You agree that:
(a)     Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an
        injunction) that requires you to take action and/or that prohibits you from taking action, as
        needed to ensure that you keep all of the Promises described in paragraph 7(c)(2) through
        (7), and Cigna will not be required to post a bond in order to seek or obtain the injunction;
(b)     Any breach or threatened breach of any of the Promises would cause irreparable injury to
        Cigna, and monetary damages alone would not provide an adequate remedy; and
(c)     The remedies described in paragraph 9(a) are in addition to any other rights and remedies
        Cigna may have at law or in equity.

10.     Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
        Inventions
You agree that:
(a)     If Cigna Companies are unable to obtain your signature on any instruments needed to
        secure their rights in or relating to the Inventions pursuant to paragraph 7(c)(7)(A); then
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take
        other actions as may be necessary for Cigna companies to secure those rights.
11.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction
requests in a timely manner; however, Cigna makes no promises or guarantees to you relating to
the market price of the Shares or to the time it may take to act on your request to sell the Shares or
deliver stock certificates. By accepting this Restricted Stock grant:
(a)     You acknowledge that the action you request may not be completed until several days (or
        in the case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may
        change, related to delays described in paragraph 11(a):
        (1)       Between the time you ask for any Shares to be sold and the time your Shares are
                  actually sold; and
        (2)       Between the time you ask for stock certificates to be delivered to you or your
                  broker and the time the certificates are delivered.

12.     Applicable Law
You understand and agree that:
(a)     The terms and conditions of this Restricted Stock grant (including any Violation and the
        consequences of any Violation) and all determinations made under the Restricted Stock
        Grant Agreement, the Plan, and these Terms and Conditions will be interpreted under the
        laws of the Commonwealth of Pennsylvania, without regard to its conflict of laws rule;
(b)     Any dispute about any of the Promises (described in paragraph 7(c)), if not resolved by
        agreement between you and Cigna, will be resolved exclusively in a federal or state court
        in the Commonwealth of Pennsylvania where venue is appropriate and that has subject
        matter jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
(c)     Pennsylvania is a convenient forum for resolving any dispute about the Promises; and
                                                11
(d)    You and Cigna consent to the exercise of personal jurisdiction over the parties by a
       Pennsylvania Court in any dispute related to the Promises.

13.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 12, any dispute over any of the terms and conditions that
       apply to this Restricted Stock grant will be resolved exclusively under the Cigna
       Employment Dispute Arbitration Policy and its Rules and Procedures as may be in effect
       when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of
       law, and instead you are agreeing to submit those disputes exclusively to mandatory and
       binding final arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a
       court in accordance with applicable law, after the court has issued a decision about that
       relief, you and Cigna will submit the dispute to final and binding arbitration under the
       Cigna Employment Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

14.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and
       Conditions is unenforceable as written, that provision will be enforceable to the maximum
       extent permitted by law and will be reformed by the court to make the provision
       enforceable in accordance with Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Restricted Stock grant will not be
       interpreted as a waiver of its right to enforce that provision in the future.

15.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 7, 8, 9
and 10 YOU MUST NOT ACCEPT THE RESTRICTED STOCK GRANT. If you sign the
Restricted Stock grant, or acknowledge your acceptance electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Restricted Stock grant including the
       Inventions provision in paragraph 7(b) and the Promises in paragraph 7(c);
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance
       with those terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 8 and seek an injunction
       described in paragraph 9, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to
       Inventions if unable to obtain your signature as described in paragraph 10.


2015 RSG Grant Agreement (3 Year cliff) including Terms and Conditions

F8YA850J
03/22/2015 05:18 pm U.S. Eastern Standard Time
ACCEPTED

                                                12
EXHIBIT D
Cigna Corporation

Cigna Long-Term Incentive Plan: Nonqualified Stock Option Grant Agreement

Cigna Corporation (“Cigna”) has granted you the option to purchase the number of shares of Cigna
Common Stock set forth below in this Option Grant Agreement (“Option Grant”) under the Cigna Long-
Term Incentive Plan (“Plan”). The date of your Option Grant (“Grant Date”), the dates on which your
Option Grant is scheduled to vest (“Vesting Dates”) and the date on which it is scheduled to expire
(“Expiration Date”) are also indicated below. The award is subject to the provisions of the Plan and the
Terms and Conditions below.

You should carefully read all the terms and conditions of this Option Grant and be sure you understand
what they say and what your responsibilities and obligations are before you click on the ACCEPT button
to acknowledge and agree to this Option Grant.

If you are not willing to agree to all of the Option Grant terms and conditions, do not accept the Option
Grant and do not click the ACCEPT button for the Option Grant Acknowledgment and Agreement. If
you do not accept the Option Grant, you will not receive the benefits of the Option Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and conditions
of this Option Grant.

Participant: KAREN KOCHER
Grant Type: NQSO
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 02/25/2015
Grant Expiration Date: 02/25/2025
Total Granted: 1282
Option Price: $120.90 (USD)

Vesting Schedule
Options Granted               Vesting Date
1/3 of the Shares Granted     The First Anniversary of
                              the Grant Date
1/3 of the Shares Granted     The Second Anniversary
                              of the Grant Date
1/3 of the Shares Granted     The Third Anniversary of
                              the Grant Date

You should also read the Plan Document and Key Contacts and Reference Materials document (attached
to the Plan) and indicate that you have done so and agree to the terms by checking the appropriate box in
the online grant acceptance process. The Key Contacts and Reference Materials document contains
information on how to get important stock award information (such as the Plan Prospectus, Tax
Considerations and Cigna's Securities Transactions and Insider Trading Policy) and whom to contact if
you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places restrictions on
your transactions in Cigna securities and requires certain Cigna employees to obtain advance permission
from the Corporate Secretary before executing transactions in Cigna securities.

If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.
                                                     1
Important Notice: Option Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Option Grant;
   b. read and understand its terms and conditions, which include, among other things, restrictive
        covenants such as non-competition, customer and employee non-solicitation and non-disclosure
        provisions and litigation cooperation and intellectual property assignment and assistance
        provisions; and
   c. received answers to any questions I had about the Option Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Pennsylvania law governs the interpretation and construction of the Option Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the Option
      Grant will be brought exclusively before a federal or state court in the Commonwealth of
      Pennsylvania where venue is appropriate and that has subject matter jurisdiction (collectively,
      “Pennsylvania Courts”).

3. Consent to Pennsylvania Courts exercising personal jurisdiction over me in any dispute about the
   restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Option Grant.




                                                    2
                     TERMS AND CONDITIONS OF YOUR 2015 GRANT
                         OF A NONQUALIFIED STOCK OPTION

These Terms and Conditions are an important part of your grant of a nonqualified stock option (Option)
from Cigna Corporation (Cigna). The terms of your Option are in (a) the electronic Option Grant
Agreement above, (b) these Terms and Conditions and (c) the applicable Plan provisions.

Certain words in this document with first letters capitalized are defined in the Option Grant Agreement
above, these Terms and Conditions or Article 2 of the Plan. This grant is void if you are not an employee
of Cigna or a Subsidiary (a Cigna company) on the Grant Date.

1.      The Option
The Option gives you the right to buy a certain number of shares of Cigna Corporation Common Stock
(Shares) during the Option Period (described in paragraph 2) at the Option Price. Your Option Grant
Agreement lists the number of Shares and your Option Price. To buy the Shares at the Option Price, you
must exercise the Option.

2.      Option Period; Vesting
(a)     You can exercise the Option only during the Option Period. The Option becomes exercisable, or
        “vests,” on the first day of the Option Period and expires on the last day of the Option Period.
(b)     The Option Period for one-third of the Shares starts on the first (1st) anniversary of the Grant
        Date; for another third of the Shares on the second (2nd) anniversary of the Grant Date; and for the
        final third of the Shares on the third (3rd) anniversary of the Grant Date. This is the vesting
        schedule for the Option.
(c)     The Option Period for all the Shares ends, and the Option will expire, the earlier of (1) 5:00 p.m.
        Philadelphia time on the Expiration Date or (2) upon your Termination of Employment as
        described under Early Expiration in paragraph 4.

3.      Early Vesting
The Option may vest earlier than the dates listed under paragraph 2(b) as described here. If your
Termination of Employment occurs before the Option vests under paragraph 2, the Option will vest on
your Termination of Employment date, but only if your Termination of Employment is:
(a)     Because of your death, Disability, Early Retirement or Retirement and you have not received or
        will not be receiving severance pay from any Cigna company (whether under any severance
        benefit plan or any contract, agreement or arrangement); or
(b)     Upon a Change of Control.

4.      Early Expiration upon Termination of Employment; Exceptions
(a)     The Option will expire immediately upon your Termination of Employment (including a
        termination during an approved leave of absence) unless one of the exceptions described in
        paragraph 4(b) through (d) applies.
(b)     If (1) your Termination of Employment is because of your death, Disability or Retirement, and
        (2) you will not be receiving severance pay from any Cigna company (whether under any
        severance benefit plan or any contract, agreement or arrangement), then the Option will expire at
        5:00 p.m. Philadelphia time on the Expiration Date.
(c)     If your Termination of Employment is because of your Early Retirement, and you will not be
        receiving severance pay from any Cigna company (whether under any severance benefit plan or
        any contract, agreement or arrangement), the Option will expire at 5:00 p.m. Philadelphia time
        on:
                                                    3
      (1)     The earlier of the Expiration Date or the third anniversary of your Termination of
              Employment date; or
      (2)     The Expiration Date if, within six months before your Termination of Employment date,
              you were an Executive Officer subject to the requirements of Section 16(a) of the
              Securities Exchange Act of 1934 (“Executive Officer”).
(d)   If your Termination of Employment is Upon a Change of Control (of Cigna Corporation), the
      Option will expire on the earlier of the Expiration Date or three months after your Termination of
      Employment date.

5.    Exercising the Option; Tax Withholding
(a)   Cigna may limit your rights to exercise the Option and to sell any Shares you acquire by
      exercising the Option. Your rights are subject to the terms of Cigna's Securities Transactions and
      Insider Trading Policy, and Cigna reserves the right, for any reason at any time, to suspend or
      delay action on any request you make to exercise the Option or sell the Shares. To comply with
      legal requirements, Cigna may restrict the method by which you exercise the Option.
(b)   If, because of limitations imposed by applicable law, you cannot exercise the Option before it
      expires, then the Option will not expire on the date described in paragraph 4. Instead, the Option
      Period will be extended temporarily until the earlier of (1) ten business days after the first date on
      which the Option again becomes exercisable without the limitations or (2) 5:00 p.m. Philadelphia
      time on the Expiration Date.
(c)   To exercise all or part of the Option, you must (1) complete and submit any required Option
      exercise form or electronic exercise instructions and (2) pay the Option Price and any required tax
      withholding.
(d)   You may pay the Option Price with cash. If you pay with cash, you must also pay any applicable
      withholding tax liability in cash before Shares will be deposited in your Stock Account or
      delivered to you.
(e)   If you are a Cigna company employee when you exercise the Option, you may pay the Option
      Price with shares of Cigna Common Stock that are in your Stock Account if:
      (1)     you first purchased the shares on the open market; or
      (2)     at least six months have elapsed after the:
              (A)      grant date, if you received the shares as a grant of unrestricted Shares;
              (B)      vesting date, if you received them as a grant of Restricted Stock; or
              (C)      purchase date, if you bought them through a previous option exercise.
      You will not be allowed to pay the Option Price with shares of Cigna Common Stock if Cigna in
      its sole discretion determines that it would risk adverse tax or accounting consequences as a
      result. If you are not a Cigna company employee when you exercise the Option, or if your
      beneficiary or estate exercises the Option, the Option Price cannot be paid in shares of stock.


(f)   If you pay the Option Price in shares of Cigna Common Stock:
      (1)     You must exercise the Option for at least 50 Shares.
              If there are not at least 50 Shares underlying the Option, you must exercise the Option for
              all the Shares.
      (2)     You must pay any applicable tax-withholding obligation.


                                                    4
                Cigna reserves the right to withhold from the Shares you purchase enough Shares to meet
                all or part of any applicable tax-withholding obligation.
                If you are an Executive Officer when you exercise the Option, you may satisfy part of the
                withholding obligation by remitting to Cigna shares of Common Stock you have owned
                for at least six months as of the date the withholding obligation arises.
(g)     You may pay the Option Price through a cashless exercise of the Option. Cigna reserves the right
        to change the rules that apply to cashless exercises, or end your ability to do a cashless exercise,
        at any time.

6.      Book-Entry Shares
Cigna (or a custodian appointed by Cigna) will hold any Shares you, your beneficiary or estate acquire
upon exercise of the Option in book-entry form in a Stock Account. That is, a record of Share ownership
will be kept electronically, and you will not risk losing any Share certificates. A Share certificate will be
issued to you only if you ask for one, but not if you have engaged in a Violation (described in paragraph
7(c)).

7.      Conditions of Grant
(a)     By accepting the grant, you are agreeing:
        (1)     to the Inventions provision in paragraph 7(b); and
        (2)     not to engage in any Violation described in paragraph 7(c)
        You understand and agree that your agreement not to engage in any Violation and to the
        Inventions provision are a material part of the inducement for Cigna's granting you the Option
        and essential pre-conditions to your eligibility to exercise any rights associated with the Option
        and retain any benefit from exercising the Option.
(b)     Inventions
        (1)       You hereby assign and promise to assign to Cigna companies or their designee, all your
        right, title, and interest in and to any and all current and future Inventions. You acknowledge that
        all original works of authorship which you make (whether alone or jointly with others) within the
        scope of your Cigna company employment and which are protectable by copyright are “works
        made for hire,” as defined in the United States Copyright Act.
        (2)     You agree to (i) maintain and make available adequate current records, including
        electronic records, notes, sketches and drawings, of all Inventions you make, and (ii) disclose
        such Inventions in writing upon request. These records will remain the property of Cigna
        companies.
        (3)     If in the course of your Cigna company employment, you incorporate a Prior Invention
        into any Cigna company work product, you grant Cigna companies a nonexclusive, royalty-free,
        irrevocable, perpetual, worldwide license to use the Prior Invention as part of or in connection
        with the work product. Within 45 days after the date of this grant, you agree to notify Cigna
        Shareholder Services (shareholderservices@Cigna.com) of any Prior Inventions that you are not
        assigning under this paragraph 7(b).
        (4)     “Inventions” means any and all inventions, original works of authorship, developments,
        concepts, sales methods, improvements, trade secrets, or similar intellectual property, whether or
        not patentable or registrable under copyright or similar laws, that relate to any Cigna company’s
        current or proposed business, work products or research and development which you have or will
        solely or jointly conceive, develop, reduce to practice, or fix during your Cigna company
        employment.
        (5)     “Prior Inventions” means all inventions, original works of authorship, developments,

                                                      5
      concepts, sales methods, improvements, trade secrets or similar intellectual property, whether or
      not patentable or registrable under copyright or similar laws, that relate to any Cigna company’s
      current or proposed business, work products or research and development which you conceived,
      developed, reduced to practice or fixed before your Cigna company employment and which
      belong to you.


(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 7(c)(1) below or you break any of the “Promises” in paragraphs 7(c)(2)
      through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company because
                      of your misconduct, as that term is defined in Cigna's Code of Ethics, Standards
                      of Conduct or other employment policies.
              (B)     You do anything else while an employee of any Cigna company that is not
                      discovered by the company until after your Termination of Employment and that
                      would, if you had still been employed at the time of the discovery, be reason for
                      your Termination of Employment for misconduct, as described above.
      (2)     Promise Not To Compete against Cigna Companies:


              (A)     If you are in Career Band 6 or higher on your Termination of Employment
                      date:
                      You Promise not to become employed by, work as a consultant or independent
                      contractor for, or in any way render services or assistance to any Cigna
                      Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
                      that starts on the Grant Date and ends 12 months after your Termination of
                      Employment.
                      You acknowledge and agree that:
                      (i)     Cigna's business competes on a global basis;
                      (ii)    Cigna's sales and marketing plans are for continued expansion
                              throughout the United States of America and globally;
                      (iii)   You have had access to and received Confidential Information (described
                              in paragraph 7(c)(5)(B) below); and
                      (iv)    The time restrictions and global nature of this non-competition restriction
                              are reasonable and necessary to protect Cigna's business and Confidential
                              Information.
              (B)     If you are in Career Band 5 or below on your Termination of Employment date:
                      You Promise not to become employed by, work as a consultant or independent
                      contractor for, or in any way render services or assistance to any Cigna
                      Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
                      that starts on the Grant Date and ends 12 months after your Termination of
                      Employment, if that work is similar to, and within the same geographic area as,
                      the work you performed, or for which you had responsibility, at any Cigna
                      company at any time during the six-month period that ends on your Termination
                      of Employment date.

                                                  6
            For example:
            (i)     If you are a sales employee and your sales territory at any time during
                    your last six months of Cigna company employment is Pennsylvania,
                    New Jersey, and New York, this paragraph 7(c)(2)(B) would apply to
                    you only if you work in a sales position for a Cigna Competitor and only
                    to the extent your new sales territory is Pennsylvania, New Jersey, and/or
                    New York;
            (ii)    If you are an underwriter with nationwide responsibilities at any time
                    during your last six months of Cigna company employment, and you
                    seek a job with a Cigna Competitor as an underwriter, the restrictions in
                    paragraph 7(c)(2)(B) would be nationwide in scope; or
            (iii)   If you work in a particular division or segment of Cigna, you would not
                    be permitted to work in a similar division or segment for a Cigna
                    Competitor where the work you are expected to perform for the
                    competitor is similar to the work you performed for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 7(c)(5)(B) below) and the
            above time and geographic restrictions are reasonable and necessary to protect
            Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or indirectly with
            any Cigna company’s product or service.

      (D)   The Promise in paragraph 7(c)(2) not to compete against Cigna companies after
            Termination of Employment will not apply and Cigna will not enforce it with
            respect to Cigna company employment in California.


(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment and the
            period that ends 12 months after your Termination of Employment, you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship, contractual or
                    otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 7(c)(3) will not apply to applications for employment submitted
            voluntarily by any Cigna employee, in response to a general advertisement or
            otherwise, so long as neither you, nor anyone acting on your behalf or in
            response to information provided by you, otherwise Solicits the employees to
            leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt to
            entice, encourage, persuade or solicit.
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment and the
            period that ends 12 months after your Termination of Employment, you will not:
            (i)     Solicit any Cigna company customer to end an existing relationship,
                    contractual or otherwise, with that Cigna company;


                                        7
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any business
                    arrangements with you or any business which you may become
                    employed by, or affiliated in any way with, after leaving any Cigna
                    company, if such business arrangements would compete in any way with
                    any business that Cigna company has conducted, or has been planning to
                    conduct, during the 12-month period ending on the date of the Violation.
      (B)   The Promise in paragraph 7(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while employed by
            any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings between
                    any Cigna company and the customer or potential customer anytime
                    during the three-year period ending on the date of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information about a
                    customer or potential customer with whom you had contact as a result of
                    your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 7(c)(3)(C).


      (D)   The Promise in paragraph 7(c)(4) not to solicit Cigna company customers after
            Termination of Employment will not apply and Cigna will not enforce it with
            respect to Cigna company employment in California unless the activity involves
            the use of Confidential Information.


(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-party at
            any time, whether during or after your employment, without the prior written
            consent of Cigna (except to the extent required by an order of a court having
            competent jurisdiction or a properly issued subpoena) unless that Confidential
            Information was previously disclosed publicly by Cigna or has become public
            knowledge (other than by your disclosure). Nothing in this Confidentiality
            provision prohibits you or your counsel from initiating communications directly
            with, or responding to any inquiry from, or providing testimony before any self-
            regulatory organization or any state or federal regulatory authority. In the event
            that you are required to disclose Confidential Information pursuant to a subpoena
            or other law or regulation, you shall notify Cigna promptly upon learning that
            you have been subpoenaed or are otherwise required or compelled to divulge
            Confidential Information.
      (B)   “Confidential Information” means any Cigna company trade secrets, confidential
            information, or proprietary materials, including but not limited to customer lists,
            financial records, marketing plans and sales plans.
(6)   Promise to Cooperate With Cigna in Investigations or Litigation:
      (A)   You Promise that, at any time after your Termination of Employment, you will
            cooperate with Cigna in (i) all investigations of any kind, (ii) helping to prepare
                                        8
                       and review documents and meeting with Cigna attorneys, and (iii) providing
                       truthful testimony as a witness or a declarant during discovery and/or trial in
                       connection with any present or future court, administrative, agency, or arbitration
                       proceeding involving any Cigna company and with respect to which you have
                       relevant information.
               (B)     Cigna agrees that it will reimburse you, upon production of appropriate receipts
                       and in accordance with Cigna's then existing Business Travel Reimbursement
                       Policy, the reasonable business expenses (including air transportation, hotel, and
                       similar expenses) incurred by you in connection with such assistance. You must
                       present to Cigna for reimbursement all receipts for those expenses within 45 days
                       after you incur the expenses.
       (7)     Promise to Assist with Patent and Copyright Registrations:
               (A)     You Promise that, during your Cigna company employment and after your
                       Termination of Employment, you will assist Cigna companies, should they
                       request and at Cigna's expense, to secure their rights (including any copyrights,
                       patents, trademarks or other intellectual property rights) in or relating to the
                       Inventions in any and all countries, including by:
                       (i)     disclosing to Cigna Companies all pertinent information and data; and
                       (ii)    executing all applications, assignments or other instruments necessary to
                               apply for and obtain these rights and assign them to Cigna companies.


(d)    (1)     If you were an Executive Officer at any time during the 24-month period before the date
               of the Violation, the People Resources Committee will determine whether you engaged in
               a Violation and will have the sole discretion to waive your obligation to make all or any
               part of the Payment (described in paragraph 8) and to impose conditions on any waiver.
       (2)     Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
               determine whether you engaged in a Violation and will have the sole discretion to waive
               your obligation to make all or any part of the Payment and to impose conditions on any
               waiver.
       (3)     Determinations of the People Resources Committee, Cigna's Senior Human Resources
               Officer, or his or her designee, will be final and binding on all parties.

8.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 9, for a
Violation.
(a)    If you engage in any Violation at any time, Cigna will cancel any part of the Option you have not
       yet exercised.

(b)    You must immediately make the Payment described in paragraph 8(c) to Cigna in the manner
       described in paragraph 8(d) if:
       (1)     You engage in a Violation described in paragraph 7(c)(2) (compete against Cigna),
               7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit Cigna customers), either
               while you are a Cigna company employee or within 12 months after your Termination of
               Employment; or
       (2)     You engage in a Violation described in paragraph 7(c)(1) (misconduct), 7(c)(5) (disclose
               Confidential Information), 7(c)(6) (fail to cooperate), or 7(c)(7) (fail to assist) at any

                                                   9
                  time.
(c)    The Payment requirement applies only to the part of the Option, if any, that you exercise within
       the 24-month period ending on the date of the Violation. “Payment” means the amount equal to:

       (1)        the number of Shares you acquire when you exercise the Option;
                          multiplied by

       (2)        the excess of (A) the Fair Market Value on the date you exercise the Option over (B) the
                  Option Price;
                          plus

       (3)        the total amount of all dividends, if any, paid on those Shares through the date of the
                  Payment.

(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at the sole
       discretion of Cigna management, including but not limited to any or all of the following methods:
       (1)        If you have any Shares in a Stock Account or in any other account in book-entry form
                  when a Violation occurs, Cigna will take back from you the whole number of Shares that
                  has a total Fair Market Value as of the date of the Violation up to, but not more than, the
                  Payment amount.
       (2)        Cigna will, to the extent permitted by applicable law, reduce:
                  (A)     The amount of any payments that any Cigna company owes you for any reason
                          (including without limit any payments owed to you under any nonqualified
                          retirement, deferred compensation or other plan or arrangement) by
                  (B)     The Payment amount.
                  This reduction will not occur until the date a future payment to you is due.
       (3)        Cigna will send you a written notice and demand for all or part of any Payment amount.
                  Within 30 days after you receive that notice and demand, you must make the Payment to
                  Cigna.

9.     Consequences of a Violation: Injunction
You agree that:
(a)    Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an injunction)
       that requires you to take action and/or that prohibits you from taking action, as needed to ensure
       that you keep all of the Promises described in paragraph 7(c)(2) through (7), and Cigna will not
       be required to post a bond in order to seek or obtain the injunction;
(b)    Any breach or threatened breach of any of the Promises would cause irreparable injury to Cigna,
       and monetary damages alone would not provide an adequate remedy; and
(c)    The remedies described in paragraph 9(a) are in addition to any other rights and remedies Cigna
       may have at law or in equity.

10.    Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
       Inventions
You agree that:
(a)    If Cigna Companies are unable to obtain your signature on any instruments needed to secure their
       rights in or relating to the Inventions pursuant to paragraph 7(c)(7)(A); then

                                                      10
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take other
        actions as may be necessary for Cigna companies to secure those rights.



11.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction requests
in a timely manner; however, Cigna makes no promises or guarantees to you relating to the market price
of the Shares or to the time it may take to act on your request to exercise the Option, sell the Shares or
deliver stock certificates. By accepting this Option grant:
(a)     You acknowledge that the action you request may not be completed until several days (or in the
        case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may change,
        related to delays described in paragraph 11(a):
        (1)     Between the time you submit an Option exercise form and the time your Option is
                actually exercised;
        (2)     Between the time you ask for any Shares to be sold and the time your Shares are actually
                sold; and
        (3)     Between the time you ask for stock certificates to be delivered to you or your broker and
                the time the certificates are delivered.

12.     Applicable Law
You understand and agree that:
(a)     The terms and conditions of this Option grant (including any Violation and the consequences of
        any Violation) and all determinations made under the Option Grant Agreement, the Plan, and
        these Terms and Conditions will be interpreted under the laws of the Commonwealth of
        Pennsylvania, without regard to its conflict of laws rule;
(b)     Any dispute about any of the Promises (described in paragraph 7(c)), if not resolved by
        agreement between you and Cigna, will be resolved exclusively in a federal or state court in the
        Commonwealth of Pennsylvania where venue is appropriate and that has subject matter
        jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
(c)     Pennsylvania is a convenient forum for resolving any dispute about the Promises; and
(d)     You and Cigna consent to the exercise of personal jurisdiction over the parties by a Pennsylvania
        Court in any dispute related to the Promises.




                                                     11
13.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 12, any dispute over any of the terms and conditions that apply
       to this Option grant will be resolved exclusively under the Cigna Employment Dispute
       Arbitration Policy and its Rules and Procedures as may be in effect when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of law,
       and instead you are agreeing to submit those disputes exclusively to mandatory and binding final
       arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a court
       in accordance with applicable law, after the court has issued a decision about that relief, you and
       Cigna will submit the dispute to final and binding arbitration under the Cigna Employment
       Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

14.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and Conditions
       is unenforceable as written, that provision will be enforceable to the maximum extent permitted
       by law and will be reformed by the court to make the provision enforceable in accordance with
       Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Option grant will not be interpreted as a waiver of
       its right to enforce that provision in the future.

15.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 7, 8 9, and
10, YOU MUST NOT ACCEPT THE OPTION GRANT. If you sign the Option grant, or
acknowledge your acceptance electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Option grant including the Inventions provision in
       paragraph 7(b) and the Promises in paragraph 7(c);
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance with those
       terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 8 and seek an injunction
       described in paragraph 9, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to Inventions if
       unable to obtain your signature as described in paragraph 10.

2015 Option Grant Agreement including Terms and Conditions

F8YA8G9G

03/22/2015 05:19 pm U.S. Eastern Standard Time

ACCEPTED




                                                    12
EXHIBIT E
Cigna Corporation

Cigna Long-Term Incentive Plan: Strategic Performance Share Grant Agreement

Cigna Corporation (“Cigna”) has granted you the number of strategic performance shares set forth
below in this Strategic Performance Share Grant Agreement (“Strategic Performance Share Grant”
or “Grant”) under the Cigna Long-Term Incentive Plan (“Plan”). The date of your Strategic
Performance Share Grant (“Grant Date”) is also indicated below. The award is subject to the
provisions of the Plan and the Terms and Conditions below.

You should carefully read all the terms and conditions of this Strategic Performance Share Grant
and be sure you understand what they say and what your responsibilities and obligations are before
you click on the ACCEPT button to acknowledge and agree to this Grant.

If you are not willing to agree to all of the Grant terms and conditions, do not accept the Grant and
do not click the ACCEPT button for the Strategic Performance Share Grant Acknowledgment and
Agreement. If you do not accept the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and
conditions of this Strategic Performance Share Grant.

Participant: KAREN KOCHER
Grant Type: RSU
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 02/25/2015
Total Granted: 193
Grant Price: $0.00     (USD)

Vesting Schedule
Shares Granted               Approximate
                             Vest Date
100% of Shares Granted       03/05/2018

Please Note: The date shown in the Vesting Schedule chart above is not your actual vesting date.
It is an approximation of the expected vesting date and is provided due to systems requirements. In
accordance with the Terms and Conditions of your Strategic Performance Share Grant, the actual
vesting date will be determined by the People Resources Committee of the Board of Directors.

You should also read the Plan Document and Key Contacts and Reference Materials document
(attached to the Plan) and indicate that you have done so and agree to the terms by checking the
appropriate box in the online grant acceptance process. The Key Contacts and Reference Materials
document contains information on how to get important award information (such as the Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider Trading Policy)
and whom to contact if you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places
restrictions on your transactions in Cigna securities and requires certain Cigna employees to obtain
advance permission from the Corporate Secretary before executing transactions in Cigna securities.



                                                  1
If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.

Important Notice: Strategic Performance Share Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Strategic Performance Grant;
   b. read and understand its terms and conditions, which include, among other things,
        restrictive covenants such as non-competition, customer and employee non-solicitation and
        non-disclosure provisions and litigation cooperation and intellectual property assignment
        and assistance provisions; and
   c. received answers to any questions I had about the Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Pennsylvania law governs the interpretation and construction of the Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the
      Grant will be brought exclusively before a federal or state court in the Commonwealth of
      Pennsylvania where venue is appropriate and that has subject matter jurisdiction
      (collectively, “Pennsylvania Courts”).

3. Consent to Pennsylvania Courts exercising personal jurisdiction over me in any dispute about
   the restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Strategic Performance Share Grant.




                                                 2
                        TERMS AND CONDITIONS OF YOUR 2015 GRANT
                           OF STRATEGIC PERFORMANCE SHARES

These Terms and Conditions are an important part of your grant of Strategic Performance Shares
from Cigna Corporation (Cigna). The terms of your Strategic Performance Share grant are in: (a)
the electronic Strategic Performance Share Grant Agreement above, (b) these Terms and
Conditions (including Schedule I), and (c) the Cigna Long-Term Incentive Plan (Plan).
Certain words in this document with first letters capitalized are defined in the Strategic
Performance Share Grant Agreement above, these Terms and Conditions or Article 2 of the Plan.
This grant is void if you are not an employee of Cigna or a Subsidiary (a Cigna company) on the
Grant Date.

1.      Strategic Performance Shares; Performance Period
Each Strategic Performance Share (Performance Share) represents a conditional right to receive
one share of Cigna Common Stock, subject to the performance, vesting and payment provisions
described below. The Performance Period applicable to your award is January 1, 2015 to December
31, 2017 (the Performance Period).
2.      Restrictions
Performance Shares are subject to certain Restrictions from the Grant Date until the Payment Date
described in paragraph 4. The Restrictions are:
(a)     You cannot sell or transfer the Performance Shares to anyone;
(b)     Unless an exception applies (described in paragraph 4), you will forfeit (lose your right to)
        your unvested Performance Shares and all related rights immediately upon your
        Termination of Employment; and
(c)     Of the Performance Shares awarded to you (Shares Awarded), the number of Performance
        Shares, if any, that you earn and for which you may receive payment (Shares Earned) is
        subject to the performance criteria described in Schedule I.
Article 10 of the Plan describes these Restrictions in more detail. In addition to these Restrictions,
you must also comply with all the terms and conditions of this grant, including those contained in
this document.

3.      Performance Shares Earned
(a)     Schedule I specifies the performance criteria applicable to your Shares Awarded. Except as
        provided in paragraph 4, after the end of the Performance Period, the Committee shall
        determine whether and to what extent these performance criteria have been achieved for
        purposes of determining the Vesting Percentage applicable to your Performance Shares
        (Shares Earned Percentage).
(b)     Any Shares Awarded that are not Shares Earned after giving effect to the Committee’s
        determinations under this paragraph 3 shall terminate and become null and void
        immediately following such determinations.


4.      Eligibility for Payment
(a)     Except as described in paragraph 4(b) and subject to paragraph 4(c) and paragraph 3, the
        Restrictions on the Performance Shares will end (your Performance Shares will vest) on
        the Payment Date described in paragraph 5, but only if you remain continuously employed

                                                   3
        by a Cigna company until the Payment Date and comply with all the terms and conditions
        of this grant, including those contained in this document.
(b)     Notwithstanding paragraph 4(a) and subject to paragraph 4(c) and paragraph 3, if your
        Termination of Employment is before the Payment Date:
        (1)     Your Performance Shares will vest upon your Termination of Employment if it is
                Upon a Change of Control (of Cigna Corporation). If your Performance Shares
                vest under this paragraph 4(b)(1), the Shares Earned Percentage shall be the
                greatest of:
                (a) 100%;
                (b) The Shares Earned Percentage for the Performance period that ended
                immediately before your Termination upon a Change of Control; or
                (c) The average of the Shares Earned Percentages established by the Committee for
                the last two Performance Periods that ended before your Termination upon a
                Change of Control.
        (2)     Your Performance Shares will vest upon your Termination of Employment if it is
                due to your death. If your Performance Shares vest under this paragraph 4(b)(2),
                the Shares Earned Percentage shall be 100%.
        (3)     Your Performance Shares will vest upon your Termination of Employment if it is
                due to your Disability.
        (4)     Your Performance Shares may vest upon your Termination of Employment if it is
                due to your Early Retirement or Retirement and if the Committee or its designee
                (including Cigna’s senior human resources officer) approves the early vesting
                before your Termination of Employment. If you want to be considered for early
                vesting when you retire, you must ask your manager or human resources
                representative far enough in advance of your retirement so there is time to process
                your request.
(c)     You must comply in all respects with the terms and conditions of this grant, including
        those contained in these Terms and Conditions.

5.      Payment
(a)     Except as provided in paragraph 5(b), below, your vested Shares Earned under this grant
        will be paid in the year following the close of the Performance Period on the date within
        such year specified by the Committee (Payment Date).
(b)     Any Performance Shares that vest on account of your death will be paid during the 90 day
        period immediately following your death to your estate.
(c)     For each Share Earned that vests, Cigna will make payment by issuing one Share as of the
        Payment Date. Until the Shares are issued to you, you will not be a Cigna shareholder, not
        have the right to vote the Shares, and not receive actual dividends.

6.      Taxes
Section 15.6 of the Plan shall apply to any tax withholding that may be required by law for
Performance Shares or Shares. Upon the vesting or payment of any Performance Share, Cigna
reserves the right to withhold enough newly-issued Shares to cover all or part of any applicable tax
withholding.

                                                 4
7.    Book-Entry Shares; Sale of Shares
(a)   Upon payment of the Shares as described in paragraph 5, Cigna (or a custodian appointed
      by Cigna) will hold your Shares in book-entry form in a Stock Account. That is, a record
      of your Share ownership will be kept electronically, and you will not risk losing any Share
      certificates. A certificate for vested Shares will be issued to you only if you ask for one, but
      not if you have engaged in a Violation (described in paragraph 8(c)).
(b)   You may generally sell or transfer the Shares at any time, but your right to sell the Shares
      may be limited by Cigna. This right is subject to the terms of Cigna's Securities
      Transactions and Insider Trading Policy, and Cigna reserves the right, for any reason at
      any time, to suspend or delay action on any request you make to sell the Shares.

8.    Conditions of Grant
(a)   By accepting the grant, you are agreeing:
      (1)     to the Inventions provision in paragraph 8(b); and
      (2)     not to engage in any Violation described in paragraph 8(c).
      You understand and agree that your agreement to the Inventions provision and not to
      engage in any Violation are a material part of the inducement for Cigna's granting you the
      Performance Shares and essential pre-conditions to your eligibility to exercise any rights
      associated with the grant and retain any benefit from the vesting of the Performance Shares
      and issuance of the Shares.


(b)   Inventions
      (1)      You hereby assign and promise to assign to Cigna companies or their designee, all
      your right, title, and interest in and to any and all current and future Inventions. You
      acknowledge that all original works of authorship which you make (whether alone or
      jointly with others) within the scope of your Cigna company employment and which are
      protectable by copyright are “works made for hire,” as defined in the United States
      Copyright Act.
      (2)     You agree to (i) maintain and make available adequate current records, including
      electronic records, notes, sketches and drawings, of all Inventions you make, and (ii)
      disclose such Inventions in writing upon request. These records will remain the property of
      Cigna companies.
      (3)      If in the course of your Cigna company employment, you incorporate a Prior
      Invention into any Cigna company work product, you grant Cigna companies a
      nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the Prior
      Invention as part of or in connection with the work product. Within 45 days after the date
      of this grant, you agree to notify Cigna Shareholder Services
      (shareholderservices@Cigna.com) of any Prior Inventions that you are not assigning under
      this paragraph 8(b).
      (4)      “Inventions” means any and all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets, or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you have or will solely or jointly conceive, develop, reduce to practice,
      or fix during your Cigna company employment.
                                                 5
      (5)      “Prior Inventions” means all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you conceived, developed, reduced to practice or fixed before your
      Cigna company employment and which belong to you.
(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 8(c)(1) below or you break any of the “Promises” in paragraphs
      8(c)(2) through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company
                      because of your misconduct, as that term is defined in Cigna's Code of
                      Ethics, Standards of Conduct or other employment policies.
              (B)     You do anything else while an employee of any Cigna company that is not
                      discovered by the company until after your Termination of Employment
                      and that would, if you had still been employed at the time of the discovery,
                      be reason for your Termination of Employment for misconduct, as
                      described above.
      (2)     Promise Not To Compete against Cigna Companies:
              (A)     If you are in Career Band 6 or higher on your Termination of
                      Employment date:
                      You Promise not to become employed by, work as a consultant or
                      independent contractor for, or in any way render services or assistance to
                      any Cigna Competitor (defined in paragraph 8(c)(2)(C) below) at any time
                      during the period that starts on the Grant Date and ends 12 months after
                      your Termination of Employment.
                      You acknowledge and agree that:
                      (i)     Cigna's business competes on a global basis;
                      (ii)    Cigna's sales and marketing plans are for continued expansion
                              throughout the United States of America and globally;
                      (iii)   You have had access to and received Confidential Information
                              (described in paragraph 8(c)(5)(B) below); and
                      (iv)    The time restrictions and global nature of this non-competition
                              restriction are reasonable and necessary to protect Cigna's business
                              and Confidential Information.
              (B)     If you are in Career Band 5 or below on your Termination of
                      Employment date:
                      You Promise not to become employed by, work as a consultant or
                      independent contractor for, or in any way render services or assistance to
                      any Cigna Competitor (defined in paragraph 8(c)(2)(C) below) at any time
                      during the period that starts on the Grant Date and ends 12 months after
                      your Termination of Employment, if that work is similar to, and within the
                      same geographic area as, the work you performed, or for which you had

                                               6
            responsibility, at any Cigna company at any time during the six-month
            period that ends on your Termination of Employment date.
            For example:
            (i)     If you are a sales employee and your sales territory at any time
                    during your last six months of Cigna company employment is
                    Pennsylvania, New Jersey, and New York, this paragraph
                    8(c)(2)(B) would apply to you only if you work in a sales position
                    for a Cigna Competitor and only to the extent your new sales
                    territory is Pennsylvania, New Jersey, and/or New York;
            (ii)    If you are an underwriter with nationwide responsibilities at any
                    time during your last six months of Cigna company employment,
                    and you seek a job with a Cigna Competitor as an underwriter, the
                    restrictions in paragraph 8(c)(2)(B) would be nationwide in scope;
                    or
            (iii)   If you work in a particular division or segment of Cigna, you
                    would not be permitted to work in a similar division or segment
                    for a Cigna Competitor where the work you are expected to
                    perform for the competitor is similar to the work you performed
                    for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 8(c)(5)(B) below) and
            the above time and geographic restrictions are reasonable and necessary to
            protect Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or
            indirectly with any Cigna company’s product or service.

      (D)   The Promise in paragraph 8(c)(2) not to compete against Cigna companies
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California.

(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship,
                    contractual or otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 8(c)(3) will not apply to applications for employment
            submitted voluntarily by any Cigna employee, in response to a general
            advertisement or otherwise, so long as neither you, nor anyone acting on
            your behalf or in response to information provided by you, otherwise
            Solicits the employees to leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt
            to entice, encourage, persuade or solicit.


                                     7
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any Cigna company customer to end an existing
                    relationship, contractual or otherwise, with that Cigna company;
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any
                    business arrangements with you or any business which you may
                    become employed by, or affiliated in any way with, after leaving
                    any Cigna company, if such business arrangements would
                    compete in any way with any business that Cigna company has
                    conducted, or has been planning to conduct, during the 12-month
                    period ending on the date of the Violation.
      (B)   The Promise in paragraph 8(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while
            employed by any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings
                    between any Cigna company and the customer or potential
                    customer any time during the three-year period ending on the date
                    of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information
                    about a customer or potential customer with whom you had
                    contact as a result of your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 8(c)(3)(C).
      (D)   The Promise in paragraph 8(c)(4) not to solicit Cigna company customers
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California unless
            the activity involves the use of Confidential Information.

(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-
            party at any time, whether during or after your employment, without the
            prior written consent of Cigna (except to the extent required by an order of
            a court having competent jurisdiction or a properly issued subpoena)
            unless that Confidential Information was previously disclosed publicly by
            Cigna or has become public knowledge (other than by your disclosure).
            Nothing in this Confidentiality provision prohibits you or your counsel
            from initiating communications directly with, or responding to any inquiry
            from, or providing testimony before any self-regulatory organization or
            any state or federal regulatory authority. In the event that you are required
            to disclose Confidential Information pursuant to a subpoena or other law

                                     8
                    or regulation, you shall notify Cigna promptly upon learning that you have
                    been subpoenaed or are otherwise required or compelled to divulge
                    Confidential Information.
            (B)     “Confidential Information” means any Cigna company trade secrets,
                    confidential information, or proprietary materials, including but not limited
                    to customer lists, financial records, marketing plans and sales plans.
      (6)   Promise to Cooperate With Cigna in Investigations or Litigation:
            (A)     You Promise that, at any time after your Termination of Employment, you
                    will cooperate with Cigna in (i) all investigations of any kind, (ii) helping
                    to prepare and review documents and meeting with Cigna attorneys, and
                    (iii) providing truthful testimony as a witness or a declarant during
                    discovery and/or trial in connection with any present or future court,
                    administrative, agency, or arbitration proceeding involving any Cigna
                    company and with respect to which you have relevant information.
            (B)     Cigna agrees that it will reimburse you, upon production of appropriate
                    receipts and in accordance with Cigna's then existing Business Travel
                    Reimbursement Policy, the reasonable business expenses (including air
                    transportation, hotel, and similar expenses) incurred by you in connection
                    with such assistance. You must present to Cigna for reimbursement all
                    receipts for those expenses within 45 days after you incur the expenses.
      (7)   Promise to Assist with Patent and Copyright Registrations:
            (A)     You Promise that, during your Cigna company employment and after your
                    Termination of Employment, you will assist Cigna companies, should they
                    request and at Cigna's expense, to secure their rights (including any
                    copyrights, patents, trademarks or other intellectual property rights) in or
                    relating to the Inventions in any and all countries, including by:
                    (i)     disclosing to Cigna Companies all pertinent information and data;
                            and
                    (ii)    executing all applications, assignments or other instruments
                            necessary to apply for and obtain these rights and assign them to
                            Cigna companies.


(d)   (1)   If you were an Executive Officer at any time during the 24-month period before
            the date of the Violation, the People Resources Committee will determine whether
            you engaged in a Violation and will have the sole discretion to waive your
            obligation to make all or any part of the Payment (described in paragraph 9) and to
            impose conditions on any waiver.
      (2)   Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
            determine whether you engaged in a Violation and will have the sole discretion to
            waive your obligation to make all or any part of the Payment and to impose
            conditions on any waiver.
      (3)   Determinations of the People Resources Committee, Cigna's Senior Human
            Resources Officer, or his or her designee, will be final and binding on all parties.



                                              9
9.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 9 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 10, for a
Violation.
(a)    If you engage in any Violation at any time:
       (1)     You will immediately forfeit all unvested Performance Shares; and
       (2)     No payment will be made for any Performance Shares that have vested under
       paragraph 4(b) if the Violation occurs before the Payment Date.
(b)    You must immediately make the Payment described in paragraph 9(c) to Cigna in the
       manner described in paragraph 9(d) if:
       (1)     You engage in a Violation described in paragraph 8(c)(2) (compete against Cigna),
               8(c)(3) (Solicit or hire Cigna employees) or 8(c)(4) (Solicit Cigna customers),
               either while you are a Cigna company employee or within 12 months after your
               Termination of Employment; or
       (2)     You engage in a Violation described in paragraph 8(c)(1) (misconduct), 8(c)(5)
               (disclose Confidential Information), 8(c)(6) (fail to cooperate) or 8(c)(7) (fail to
               assist) at any time.
(c)    “Payment” is the value you realize from any Performance Shares that are paid under
       paragraph 5 during the 12-month period ending on the date of the Violation. The Payment
       will equal:
       (1)     The number of Performance Shares that are paid during that 12-month period;
                       multiplied by
       (2)     The Fair Market Value of the Shares issued on the Payment Date for those
               Performance Shares;
                       plus
       (3)     The total amount of all actual dividends, if any, paid to you on those Shares
               through the date of the Payment described in paragraph 9(d).
(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at the
       sole discretion of Cigna management, including but not limited to any or all of the
       following methods:
       (1)     If you have any Shares in a Stock Account or in any other account in book-entry
               form when a Violation occurs, Cigna will take back from you the whole number of
               Shares that has a total Fair Market Value as of the date of the Violation up to, but
               not more than, the Payment amount.
       (2)     Cigna will, to the extent permitted by applicable law, reduce:
               (A)     The amount of any payments that any Cigna company owes you for any
                       reason (including without limit any payments owed to you under any
                       nonqualified retirement, deferred compensation or other plan or
                       arrangement) by
               (B)     The Payment amount.
               This reduction will not occur until the date a future payment to you is due.


                                                 10
        (3)       Cigna will send you a written notice and demand for all or part of any Payment
                  amount. Within 30 days after you receive that notice and demand, you must make
                  the Payment to Cigna.

10.     Consequences of a Violation: Injunction
You agree that:
(a)     Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an
        injunction) that requires you to take action and/or that prohibits you from taking action, as
        needed to ensure that you keep all of the Promises described in paragraph 8(c)(2) through
        (7), and Cigna will not be required to post a bond in order to seek or obtain the injunction;
(b)     Any breach or threatened breach of any of the Promises would cause irreparable injury to
        Cigna, and monetary damages alone would not provide an adequate remedy; and
(c)     The remedies described in paragraph 10(a) are in addition to any other rights and remedies
        Cigna may have at law or in equity.

11.     Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
        Inventions
You agree that:
(a)     If Cigna Companies are unable to obtain your signature on any instruments needed to
        secure their rights in or relating to the Inventions pursuant to paragraph 8(c)(7)(A); then
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take
        other actions as may be necessary for Cigna companies to secure those rights.

12.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction
requests in a timely manner; however, Cigna makes no promises or guarantees to you relating to
the market price of the Shares or to the time it may take to act on your request to sell the Shares or
deliver stock certificates. By accepting this Strategic Performance Share grant:
(a)     You acknowledge that the action you request may not be completed until several days (or
        in the case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may
        change, related to delays described in paragraph 12(a):
        (1)       Between the time you ask for any Shares to be sold and the time your Shares are
                  actually sold; and
        (2)       Between the time you ask for stock certificates to be delivered to you or your
                  broker and the time the certificates are delivered.




                                                  11
13.    Applicable Law
You understand and agree that:
(a)    The terms and conditions of this Strategic Performance Share grant (including any
       Violation and the consequences of any Violation) and all determinations made under the
       Strategic Performance Share Grant Agreement, the Plan, and these Terms and Conditions
       will be interpreted under the laws of the Commonwealth of Pennsylvania, without regard
       to its conflict of laws rule;
(b)    Any dispute about any of the Promises (described in paragraph 8(c)), if not resolved by
       agreement between you and Cigna, will be resolved exclusively in a federal or state court
       in the Commonwealth of Pennsylvania where venue is appropriate and that has subject
       matter jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
(c)    Pennsylvania is a convenient forum for resolving any dispute about the Promises; and
(d)    You and Cigna consent to the exercise of personal jurisdiction over the parties by a
       Pennsylvania Court in any dispute related to the Promises.

14.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 13, any dispute over any of the terms and conditions that
       apply to this Strategic Performance Share grant will be resolved exclusively under the
       Cigna Employment Dispute Arbitration Policy and its Rules and Procedures as may be in
       effect when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of
       law, and instead you are agreeing to submit those disputes exclusively to mandatory and
       binding final arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a
       court in accordance with applicable law, after the court has issued a decision about that
       relief, you and Cigna will submit the dispute to final and binding arbitration under the
       Cigna Employment Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

15.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and
       Conditions is unenforceable as written, that provision will be enforceable to the maximum
       extent permitted by law and will be reformed by the court to make the provision
       enforceable in accordance with Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Strategic Performance Share grant will not
       be interpreted as a waiver of its right to enforce that provision in the future.

16.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 8, 9,
10 and 11 YOU MUST NOT ACCEPT THE STRATEGIC PERFORMANCE SHARE
GRANT. If you sign the Strategic Performance Share grant, or acknowledge your acceptance
electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Strategic Performance Share grant including
       the Inventions provision in paragraph 8(b) and the Promises in paragraph 8(c);
                                                12
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance
       with those terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 9 and seek an injunction
       described in paragraph 10, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to
       Inventions if unable to obtain your signature as described in paragraph 11.


2015 US SPS Grant Agreement including Terms and Conditions




                                               13
                                         Schedule I to
                             Terms and Conditions of 2015 Grants
                               of Strategic Performance Shares
                               For Performance Period 2015-2017



Shares Awarded; Shares Earned

“Shares Awarded” is the number of Performance Shares granted to an eligible employee for the
Performance Period. Shares Awarded are allocated at time of grant to the two weighted
performance measures (the “Performance Measure Components”) as follows: 50% to Total
Shareholder Return and 50% to Adjusted Income from Operations Growth.

“Shares Earned” is determined after the end of the three-year Performance Period. Shares Earned
will range from 0% to 200% of the Shares Awarded, and the actual number of Shares Earned will
depend on the degree to which Cigna achieves the goals set at time of grant for each Performance
Measure Component, as described below under Compensation Determination, and the PRC’s
exercise of downward discretion, if applied.

Performance Measurement

The two Performance Measure Components for the 2015-2017 Performance Period are:

       Cigna's Total Shareholder Return (TSR) relative to a peer group of industry competitors,
        and
       Adjusted Income from Operations Growth for the ongoing businesses .

The formulas described below under Compensation Determination will be used to determine the
Shares Earned Percentage (called the Vesting Percentage in the Cigna Long-Term Incentive Plan).
The determination is made separately for each set of Shares Awarded that is allocated to a
Performance Measure Component. The formula for each Performance Measure Component
includes a minimum performance threshold, below which the Shares Earned Percentage for that
Performance Measure Component will be zero. In addition, the PRC has complete discretion to
apply its judgment to the results generated by the formula for the TSR Performance Measure
Component and make adjustments downward, as far down as 0%, in the Shares Earned Percentage.
For the Adjusted Income from Operations component, the PRC will consider the CEO’s
recommendation and determine the Shares Earned percentage within the range of the applicable
performance tier.

The PRC also has the right to adjust or change completely, in its sole discretion, the Performance
Measures and/or the formulas for calculating the Shares Earned percentages if Cigna or one of the
designated Peer Group companies is involved in any material merger, acquisition or divestiture
during the Performance Period.




                                                14
For the Total Shareholder Return Component, the designated industry competitors (the Peer Group)
for the 2015-2017 Performance Period are: Aetna, AFLAC, Anthem, Hartford Financial Services,
Health Net, Humana, Manulife Financial, MetLife, UnitedHealth, and Unum. These companies
were determined to be Cigna's publicly-traded peers based upon business mix and other factors. If
the Peer Group consolidates or otherwise decreases to fewer than 10, then the companies that are in
the Morgan Stanley Healthcare Payor Index or its successor index at the end of the Performance
Period, instead of the designated Peer Group, will be used to calculate the TSR Component.

Compensation Determination

The compensation to be paid for each SPS award (that is, the Shares Earned) is determined in a
three-step process.

        Step 1 – Calculate Total Shareholder Return Component

        In determining the Shares Earned Percentage for the Total Shareholder Return Component,
        Cigna's three-year TSR for the 2015 -2017 Performance Period will be compared against
        the three-year TSRs for each member of the Peer Group (to the extent each member has a
        TSR for the full three-year period). The three-year TSR is the compound annual growth
        rate in share price over three years, with dividends treated as reinvested.

        Cigna's TSR will be compared against those of Peer Group members to obtain a percentile
        ranking for Cigna's relative TSR. Any Peer Group company that is no longer a stand alone
        company at the end of the Performance Period will not be included in the results. In
        determining the Shares Earned Percentage for the TSR Component, the following matrix
        will be used. As indicated in the matrix, the relative TSR Target is the 50th percentile, and
        the Threshold relative TSR (below which no value will be allocated to the TSR
        component) is the 25th percentile.

                      TSR Performance (percentile)       Shares Earned (% of
                                                          Shares Awarded)*
                      Maximum (>85th)                           200%
                      Above Target (75th)                       175%
                      Target (50th)                             100%
                      Below Target (25th)                        25%
                      Threshold (e.g. <25th)                      0

        * The Shares Earned percentage between defined relative TSR performance points is
        interpolated; however, there are no Shares Earned for performance below the 25th
        percentile. For example, if Cigna's TSR is at the 66th percentile, under the formula, 148%
        of shares would be earned.

        Step 2 – Calculate Adjusted Income from Operations Growth Component

        In determining the Shares Earned Percentage for the Adjusted Net Income from Operations
        Growth Component, the following matrix will be used. Management will make a
        recommendation to the PRC regarding the Shares Earned within the range. It is important
        to note that the maximum Shares Earned for each performance level is the top end of the
        range, but the PRC has downward discretion in each level to adjust the component value
        down to the lowest percentage of the range.

                                                 15
             Adjusted Income from Operations Growth *                                  Shares Earned (% of
             (Based on 2014 Actual)                                                    Shares Awarded)

             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 15% or greater       160% - 200%
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 9% to 15%            120%- 160%
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 4% to 9%             80% - 120%
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 1% to 4%             35% - 80%
         *
          The assumed compound annual growth rates are used to define dollar targets for each
         performance range. Achievement of the performance goal is measured in actual dollars,
         not percentage growth.

       Step 3 - Determine the Total Shares Earned

       The number of Shares Awarded to an award recipient for the Performance Period that was
       allocated to each Performance Measure Component is multiplied by the approved Shares
       Earned Percentage for that Component as follows:

                                                           Steps 1 and 2                     Step 3
                      50% of Shares Awarded
                                                      Shares Earned              Number of Shares Earned for
                  x   allocated to TSR          x
                                                      Percentage from Step 1   = TSR Component
                      Component
 Total Shares         50% of Shares Awarded
  Awarded             allocated to Adjusted                                      Number of Shares Earned for
                                                      Shares Earned
                  x   Net Income from           x                                Adjusted Net Income from
                                                      Percentage from Step 2   =
                      Operations Growth                                          Operations Growth Component
                      Component
                                                                                 Sum of this Column = Total
                                                                                 Number of Shares Earned

The number of Shares Earned for each Performance Measure Component are added together to
determine total number of Shares Earned by the award recipient for the Performance Period. There
will not be any fractional Shares Earned; the number of Shares Earned will be rounded following
normal rounding rules. The total number of Shares Earned cannot exceed 200% of the Shares
Awarded.

F8YA8IN8
03/22/2015 05:19 pm U.S. Eastern Standard Time
ACCEPTED




                                                 16
EXHIBIT F
Cigna Corporation

Cigna Long-Term Incentive Plan: Restricted Stock Grant Agreement

Cigna Corporation (“Cigna”) has granted you the number of shares of restricted stock of Cigna set
forth below in this Restricted Stock Grant Agreement (“Restricted Stock Grant” or “Grant”) under
the Cigna Long-Term Incentive Plan (“Plan”). The date of your Restricted Stock Grant (“Grant
Date”) and the date on which your Grant is scheduled to vest (“Vesting Date”) are also indicated
below. The award is subject to the provisions of the Plan and the Terms and Conditions below.

You should carefully read all the terms and conditions of this Restricted Stock Grant and be sure
you understand what they say and what your responsibilities and obligations are before you click
on the ACCEPT button to acknowledge and agree to this Grant.

If you are not willing to agree to all of the Grant terms and conditions, do not accept the Grant and
do not click the ACCEPT button for the Restricted Stock Grant Acknowledgment and Agreement.
If you do not accept the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and
conditions of this Restricted Stock Grant.

Participant: KAREN KOCHER
Grant Type: RSA
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 03/01/2016
Total Granted: 191
Grant Price: $0.00    (USD)

Vesting Schedule
     Shares Granted                Vesting Date
100% of shares granted       The Third Anniversary of
                             the Grant Date

You should also read the Plan Document and Key Contacts and Reference Materials document
(attached to the Plan) and indicate that you have done so and agree to the terms by checking the
appropriate box in the online grant acceptance process. The Key Contacts and Reference Materials
document contains information on how to get important stock award information (such as the Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider Trading Policy)
and whom to contact if you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places
restrictions on your transactions in Cigna securities and requires certain Cigna employees to obtain
advance permission from the Corporate Secretary before executing transactions in Cigna securities.

If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.




                                                  1
Important Notice: Restricted Stock Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Restricted Stock Grant;
   b. read and understand its terms and conditions, which include, among other things,
        restrictive covenants such as non-competition, customer and employee non-solicitation and
        non-disclosure provisions and litigation cooperation and intellectual property assignment
        and assistance provisions; and
   c. received answers to any questions I had about the Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Pennsylvania law governs the interpretation and construction of the Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the
      Grant will be brought exclusively before a federal or state court in the Commonwealth of
      Pennsylvania where venue is appropriate and that has subject matter jurisdiction
      (collectively, “Pennsylvania Courts”).

3. Consent to Pennsylvania Courts exercising personal jurisdiction over me in any dispute about
   the restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Grant.




                                                 2
                         TERMS AND CONDITIONS OF YOUR 2016
                             RESTRICTED STOCK GRANT

These Terms and Conditions are an important part of your grant of Restricted Stock from Cigna
Corporation (Cigna). The terms of your Restricted Stock grant are in: (a) the electronic Restricted
Stock Grant Agreement above, (b) these Terms and Conditions, and (c) the applicable Plan
provisions.
Certain words in this document with first letters capitalized are defined in the Restricted Stock
Grant Agreement above, these Terms and Conditions or Article 2 of the Plan. This grant is void if
you are not an employee of Cigna or a Subsidiary (a Cigna company) on the Grant Date.

1.      Restricted Stock; Restrictions
Shares of Restricted Stock (Shares) are regular shares of Cigna Common Stock, but they are
subject to certain Restrictions. The Restrictions are:
(a)     You cannot sell or transfer the Shares to anyone during the Restricted Period; and
(b)     Unless an exception applies, you will forfeit (lose your right to) the Shares if you have a
        Termination of Employment during the Restricted Period.
Article 7 of the Plan describes these Restrictions in more detail. In addition, you must also comply
with all the other terms and conditions of this grant, including those contained in this document.

2.      Restricted Period; Vesting
The Restricted Period starts on the Grant Date and ends on the Vesting Date. The Restrictions on
the Shares will end (your Shares will vest) on the Vesting Date only if you remain continuously
employed by a Cigna company from the Grant Date to the Vesting Date and comply with all the
terms and conditions of this grant, including those contained in this document.
Your vesting date may be earlier (see paragraph 3).

3.      Early Vesting

In certain situations your vesting date may be earlier than the Vesting Date described in paragraph
2:
(a)     The Shares will vest upon your Termination of Employment if it is Upon a Change of
        Control (of Cigna Corporation) or due to your death or Disability.
(b)     The Shares may vest upon your Termination of Employment if:
        (1)     It is due to your Early Retirement or Retirement; and
        (2)     The People Resources Committee or its designee (including Cigna’s senior human
                resources officer) approves the early vesting before your Termination of
                Employment.
        If you want to be considered for early vesting when you retire, you must ask your manager
        or human resources representative far enough in advance of your retirement so there is time
        to process your request.




                                                  3
4.     Voting Rights; Dividends
(a)    You have the right to vote the Shares. If you forfeit a Share, you will also forfeit the right
       to vote the Share.
(b)    You have the right to receive dividends on the Shares. Dividends paid on the Shares
       during the Restricted Period will be held by Cigna. Subject to the forfeiture provisions of
       paragraph 4(c), your right to receive accumulated dividends on a Share will vest on the
       scheduled Vesting Date for the Share described in paragraph 2 (Scheduled Vesting Date).
       Once a Share vests, your right to future dividends on the Share, and the method of
       payment, will be the same as for any other Cigna shareholder.
(c)    If you forfeit a Share, you will also forfeit the right to any accumulated and future
       dividends related to the Share. Even if you do not forfeit a Share, you will forfeit the right
       to any accumulated dividends on the Share if:
       (1)     You have a Termination of Employment before the Scheduled Vesting Date for a
               Share (even if the Share vests under paragraph 3);
       (2)     The Scheduled Vesting Date for a Share occurs before the Share vests (because
               vesting is delayed); or
       (3)     You are on a leave of absence when the Share vests.
(d)    Vested accumulated dividends, less applicable taxes withheld, will be paid to you in a
       lump sum within 70 days after the Scheduled Vesting Date. Cigna will not pay any interest
       on the accumulated dividends.

5.     Taxes at Vesting
When the Shares vest, you must satisfy any required tax withholding obligation. Cigna reserves
the right to withhold enough newly-vested Shares to cover all or part of any applicable tax
withholding. However, if section 83(b) of the U.S. Internal Revenue Code of 1986, as amended,
applies to you and you make a timely election under that provision, you must make an immediate
cash payment to satisfy any required tax withholding obligation.

6.     Book-Entry Shares; Sale of Shares
(a)    Cigna (or a custodian appointed by Cigna) will hold your Shares before and after vesting in
       book-entry form in a Stock Account. That is, a record of your Share ownership will be
       kept electronically, and you will not risk losing any Share certificates. A certificate for
       vested Shares will be issued to you only if you ask for one, but not if you have engaged in
       a Violation (described in paragraph 7(c)).
(b)    You may generally sell or transfer vested Shares at any time, but your right to sell the
       Shares after they vest may be limited by Cigna. This right is subject to the terms of Cigna's
       Securities Transactions and Insider Trading Policy, and Cigna reserves the right, for any
       reason at any time, to suspend or delay action on any request you make to sell the Shares.

7.     Conditions of Grant
(a)    By accepting the grant, you are agreeing:
       (1)     to the Inventions provision in paragraph 7(b); and
       (2)     not to engage in any Violation described in paragraph 7(c).



                                                 4
      You understand and agree that your agreement to the Inventions provision and not to
      engage in any Violation are a material part of the inducement for Cigna's granting you the
      Shares and essential pre-conditions to your eligibility to exercise any rights associated with
      the Shares and retain any benefit from the vesting of the Shares.
(b)   Inventions
      (1)      You hereby assign and promise to assign to Cigna companies or their designee, all
      your right, title, and interest in and to any and all current and future Inventions. You
      acknowledge that all original works of authorship which you make (whether alone or
      jointly with others) within the scope of your Cigna company employment and which are
      protectable by copyright are “works made for hire,” as defined in the United States
      Copyright Act.
      (2)     You agree to (i) maintain and make available adequate current records, including
      electronic records, notes, sketches and drawings, of all Inventions you make, and (ii)
      disclose such Inventions in writing upon request. These records will remain the property of
      Cigna companies.
      (3)      If in the course of your Cigna company employment, you incorporate a Prior
      Invention into any Cigna company work product, you grant Cigna companies a
      nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the Prior
      Invention as part of or in connection with the work product. Within 45 days after the date
      of this grant, you agree to notify Cigna Shareholder Services
      (shareholderservices@Cigna.com) of any Prior Inventions that you are not assigning under
      this paragraph 7(b).
      (4)      “Inventions” means any and all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets, or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you have or will solely or jointly conceive, develop, reduce to practice,
      or fix during your Cigna company employment.
      (5)      “Prior Inventions” means all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you conceived, developed, reduced to practice or fixed before your
      Cigna company employment and which belong to you.


(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 7(c)(1) below or you break any of the “Promises” in paragraphs
      7(c)(2) through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company
                      because of your misconduct, as that term is defined in Cigna's Code of
                      Ethics, Standards of Conduct or other employment policies.




                                                5
      (B)   You do anything else while an employee of any Cigna company that is not
            discovered by the company until after your Termination of Employment
            and that would, if you had still been employed at the time of the discovery,
            be reason for your Termination of Employment for misconduct, as
            described above.
(2)   Promise Not To Compete against Cigna Companies:
      (A)   If you are in Career Band 6 or higher on your Termination of
            Employment date:
            You Promise not to become employed by, work as a consultant or
            independent contractor for, or in any way render services or assistance to
            any Cigna Competitor (defined in paragraph 7(c)(2)(C) below) at any time
            during the period that starts on the Grant Date and ends 12 months after
            your Termination of Employment.
            You acknowledge and agree that:
            (i)     Cigna's business competes on a global basis;
            (ii)    Cigna's sales and marketing plans are for continued expansion
                    throughout the United States of America and globally;
            (iii)   You have had access to and received Confidential Information
                    (described in paragraph 7(c)(5)(B) below); and
            (iv)    The time restrictions and global nature of this non-competition
                    restriction are reasonable and necessary to protect Cigna's business
                    and Confidential Information.
      (B)   If you are in Career Band 5 or below on your Termination of
            Employment date:
            You Promise not to become employed by, work as a consultant or
            independent contractor for, or in any way render services or assistance to
            any Cigna Competitor (defined in paragraph 7(c)(2)(C) below) at any time
            during the period that starts on the Grant Date and ends 12 months after
            your Termination of Employment, if that work is similar to, and within the
            same geographic area as, the work you performed, or for which you had
            responsibility, at any Cigna company at any time during the six-month
            period that ends on your Termination of Employment date.
            For example:
            (i)     If you are a sales employee and your sales territory at any time
                    during your last six months of Cigna company employment is
                    Pennsylvania, New Jersey, and New York, this paragraph
                    7(c)(2)(B) would apply to you only if you work in a sales position
                    for a Cigna Competitor and only to the extent your new sales
                    territory is Pennsylvania, New Jersey, and/or New York;

            (ii)    If you are an underwriter with nationwide responsibilities at any
                    time during your last six months of Cigna company employment,
                    and you seek a job with a Cigna Competitor as an underwriter, the
                    restrictions in paragraph 7(c)(2)(B) would be nationwide in scope;
                    or

                                     6
            (iii)   If you work in a particular division or segment of Cigna, you
                    would not be permitted to work in a similar division or segment
                    for a Cigna Competitor where the work you are expected to
                    perform for the competitor is similar to the work you performed
                    for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 7(c)(5)(B) below) and
            the above time and geographic restrictions are reasonable and necessary to
            protect Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or
            indirectly with any Cigna company’s product or service.

      (D)   The Promise in paragraph 7(c)(2) not to compete against Cigna companies
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California.


(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship,
                    contractual or otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 7(c)(3) will not apply to applications for employment
            submitted voluntarily by any Cigna employee, in response to a general
            advertisement or otherwise, so long as neither you, nor anyone acting on
            your behalf or in response to information provided by you, otherwise
            Solicits the employees to leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt
            to entice, encourage, persuade or solicit.
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any Cigna company customer to end an existing
                    relationship, contractual or otherwise, with that Cigna company;
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any
                    business arrangements with you or any business which you may
                    become employed by, or affiliated in any way with, after leaving
                    any Cigna company, if such business arrangements would
                    compete in any way with any business that Cigna company has

                                     7
                    conducted, or has been planning to conduct, during the 12-month
                    period ending on the date of the Violation.
      (B)   The Promise in paragraph 7(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while
            employed by any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings
                    between any Cigna company and the customer or potential
                    customer anytime during the three-year period ending on the date
                    of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information
                    about a customer or potential customer with whom you had
                    contact as a result of your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 7(c)(3)(C).
      (D)   The Promise in paragraph 7(c)(4) not to solicit Cigna company customers
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California unless
            the activity involves the use of Confidential Information.

(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-
            party at any time, whether during or after your employment, without the
            prior written consent of Cigna (except to the extent required by an order of
            a court having competent jurisdiction or a properly issued subpoena)
            unless that Confidential Information was previously disclosed publicly by
            Cigna or has become public knowledge (other than by your disclosure).
            Nothing in this Confidentiality provision prohibits you or your counsel
            from initiating communications directly with, or responding to any inquiry
            from, or providing testimony before any self-regulatory organization or
            any state or federal regulatory authority. In the event that you are required
            to disclose Confidential Information pursuant to a subpoena or other law
            or regulation, you shall notify Cigna promptly upon learning that you have
            been subpoenaed or are otherwise required or compelled to divulge
            Confidential Information.
      (B)   “Confidential Information” means any Cigna company trade secrets,
            confidential information, or proprietary materials, including but not limited
            to customer lists, financial records, marketing plans and sales plans.




                                     8
      (6)   Promise to Cooperate With Cigna in Investigations or Litigation:
            (A)     You Promise that, at any time after your Termination of Employment, you
                    will cooperate with Cigna in (i) all investigations of any kind, (ii) helping
                    to prepare and review documents and meeting with Cigna attorneys, and
                    (iii) providing truthful testimony as a witness or a declarant during
                    discovery and/or trial in connection with any present or future court,
                    administrative, agency, or arbitration proceeding involving any Cigna
                    company and with respect to which you have relevant information.
            (B)     Cigna agrees that it will reimburse you, upon production of appropriate
                    receipts and in accordance with Cigna's then existing Business Travel
                    Reimbursement Policy, the reasonable business expenses (including air
                    transportation, hotel, and similar expenses) incurred by you in connection
                    with such assistance. You must present to Cigna for reimbursement all
                    receipts for those expenses within 45 days after you incur the expenses.
      (7)   Promise to Assist with Patent and Copyright Registrations:
            (A)     You Promise that, during your Cigna company employment and after your
                    Termination of Employment, you will assist Cigna companies, should they
                    request and at Cigna's expense, to secure their rights (including any
                    copyrights, patents, trademarks or other intellectual property rights) in or
                    relating to the Inventions in any and all countries, including by:
                    (i)     disclosing to Cigna Companies all pertinent information and data;
                            and
                    (ii)    executing all applications, assignments or other instruments
                            necessary to apply for and obtain these rights and assign them to
                            Cigna companies.


(d)   (1)   If you were an Executive Officer at any time during the 24-month period before
            the date of the Violation, the People Resources Committee will determine whether
            you engaged in a Violation and will have the sole discretion to waive your
            obligation to make all or any part of the Payment (described in paragraph 8) and to
            impose conditions on any waiver.
      (2)   Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
            determine whether you engaged in a Violation and will have the sole discretion to
            waive your obligation to make all or any part of the Payment and to impose
            conditions on any waiver.
      (3)   Determinations of the People Resources Committee, Cigna's Senior Human
            Resources Officer, or his or her designee, will be final and binding on all parties.




                                              9
8.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 9, for a
Violation.
(a)    You will immediately forfeit all unvested Shares if you engage in any Violation at any
       time.
(b)    You must immediately make the Payment described in paragraph 8(c) to Cigna in the
       manner described in paragraph 8(d) if:
       (1)     You engage in a Violation described in paragraph 7(c)(2) (compete against Cigna),
               7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit Cigna customers),
               either while you are a Cigna company employee or within 12 months after your
               Termination of Employment; or
       (2)     You engage in a Violation described in paragraph 7(c)(1) (misconduct), 7(c)(5)
               (disclose Confidential Information) 7(c)(6) (fail to cooperate) or 7(c)(7) (fail to
               assist) at any time.
(c)    “Payment” is the value you realize from any Shares that vest during the 12-month period
       ending on the date of the Violation. The Payment will equal:
       (1)     The number of Shares that vest during that 12-month period;
                       multiplied by
       (2)     The Fair Market Value of those Shares on their Vesting Date;
                       plus
       (3)     The total amount of all dividends, if any, paid to you on those Shares through the
               date of the Payment.
(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at the
       sole discretion of Cigna management, including but not limited to any or all of the
       following methods:
       (1)     If you have any Shares in a Stock Account or in any other account in book-entry
               form when a Violation occurs, Cigna will take back from you the whole number of
               Shares that has a total Fair Market Value as of the date of the Violation up to, but
               not more than, the Payment amount.
       (2)     Cigna will, to the extent permitted by applicable law, reduce:
               (A)     The amount of any payments that any Cigna company owes you for any
                       reason (including without limit any payments owed to you under any
                       nonqualified retirement, deferred compensation or other plan or
                       arrangement) by
               (B)     The Payment amount.
               This reduction will not occur until the date a future payment to you is due.
       (3)     Cigna will send you a written notice and demand for all or part of any Payment
               amount. Within 30 days after you receive that notice and demand, you must make
               the Payment to Cigna.




                                                10
9.      Consequences of a Violation: Injunction
You agree that:
(a)     Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an
        injunction) that requires you to take action and/or that prohibits you from taking action, as
        needed to ensure that you keep all of the Promises described in paragraph 7(c)(2) through
        (7), and Cigna will not be required to post a bond in order to seek or obtain the injunction;
(b)     Any breach or threatened breach of any of the Promises would cause irreparable injury to
        Cigna, and monetary damages alone would not provide an adequate remedy; and
(c)     The remedies described in paragraph 9(a) are in addition to any other rights and remedies
        Cigna may have at law or in equity.

10.     Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
        Inventions
You agree that:
(a)     If Cigna Companies are unable to obtain your signature on any instruments needed to
        secure their rights in or relating to the Inventions pursuant to paragraph 7(c)(7)(A); then
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take
        other actions as may be necessary for Cigna companies to secure those rights.
11.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction
requests in a timely manner; however, Cigna makes no promises or guarantees to you relating to
the market price of the Shares or to the time it may take to act on your request to sell the Shares or
deliver stock certificates. By accepting this Restricted Stock grant:
(a)     You acknowledge that the action you request may not be completed until several days (or
        in the case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may
        change, related to delays described in paragraph 11(a):
        (1)       Between the time you ask for any Shares to be sold and the time your Shares are
                  actually sold; and
        (2)       Between the time you ask for stock certificates to be delivered to you or your
                  broker and the time the certificates are delivered.

12.     Applicable Law
You understand and agree that:
(a)     The terms and conditions of this Restricted Stock grant (including any Violation and the
        consequences of any Violation) and all determinations made under the Restricted Stock
        Grant Agreement, the Plan, and these Terms and Conditions will be interpreted under the
        laws of the Commonwealth of Pennsylvania, without regard to its conflict of laws rule;
(b)     Any dispute about any of the Promises (described in paragraph 7(c)), if not resolved by
        agreement between you and Cigna, will be resolved exclusively in a federal or state court
        in the Commonwealth of Pennsylvania where venue is appropriate and that has subject
        matter jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
(c)     Pennsylvania is a convenient forum for resolving any dispute about the Promises; and
                                                11
(d)    You and Cigna consent to the exercise of personal jurisdiction over the parties by a
       Pennsylvania Court in any dispute related to the Promises.

13.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 12, any dispute over any of the terms and conditions that
       apply to this Restricted Stock grant will be resolved exclusively under the Cigna
       Employment Dispute Arbitration Policy and its Rules and Procedures as may be in effect
       when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of
       law, and instead you are agreeing to submit those disputes exclusively to mandatory and
       binding final arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a
       court in accordance with applicable law, after the court has issued a decision about that
       relief, you and Cigna will submit the dispute to final and binding arbitration under the
       Cigna Employment Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

14.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and
       Conditions is unenforceable as written, that provision will be enforceable to the maximum
       extent permitted by law and will be reformed by the court to make the provision
       enforceable in accordance with Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Restricted Stock grant will not be
       interpreted as a waiver of its right to enforce that provision in the future.

15.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 7, 8, 9
and 10 YOU MUST NOT ACCEPT THE RESTRICTED STOCK GRANT. If you sign the
Restricted Stock grant, or acknowledge your acceptance electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Restricted Stock grant including the
       Inventions provision in paragraph 7(b) and the Promises in paragraph 7(c);
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance
       with those terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 8 and seek an injunction
       described in paragraph 9, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to
       Inventions if unable to obtain your signature as described in paragraph 10.


2016 RSG Grant Agreement (3 Year cliff) including Terms and Conditions




                                                12
GB851EGZ

04/04/2016 08:46 am U.S. Eastern Standard Time

ACCEPTED




                                 13
EXHIBIT G
Cigna Corporation

Cigna Long-Term Incentive Plan: Nonqualified Stock Option Grant Agreement

Cigna Corporation (“Cigna”) has granted you the option to purchase the number of shares of Cigna
Common Stock set forth below in this Option Grant Agreement (“Option Grant”) under the Cigna Long-
Term Incentive Plan (“Plan”). The date of your Option Grant (“Grant Date”), the dates on which your
Option Grant is scheduled to vest (“Vesting Dates”) and the date on which it is scheduled to expire
(“Expiration Date”) are also indicated below. The award is subject to the provisions of the Plan and the
Terms and Conditions below.

You should carefully read all the terms and conditions of this Option Grant and be sure you understand
what they say and what your responsibilities and obligations are before you click on the ACCEPT button
to acknowledge and agree to this Option Grant.

If you are not willing to agree to all of the Option Grant terms and conditions, do not accept the Option
Grant and do not click the ACCEPT button for the Option Grant Acknowledgment and Agreement. If
you do not accept the Option Grant, you will not receive the benefits of the Option Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and conditions
of this Option Grant.

Participant: KAREN KOCHER
Grant Type: NQ
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 03/01/2016
Grant Expiration Date: 03/01/2026
Total Options Granted: 1264
Option Price: $139.22      (USD)

Vesting Schedule
Options Granted               Vesting Date
1/3 of the Options Granted    The First Anniversary of
                              the Grant Date
1/3 of the Options Granted    The Second Anniversary
                              of the Grant Date
1/3 of the Options Granted    The Third Anniversary of
                              the Grant Date

You should also read the Plan Document and Key Contacts and Reference Materials document (attached
to the Plan) and indicate that you have done so and agree to the terms by checking the appropriate box in
the online grant acceptance process. The Key Contacts and Reference Materials document contains
information on how to get important stock award information (such as the Plan Prospectus, Tax
Considerations and Cigna's Securities Transactions and Insider Trading Policy) and whom to contact if
you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places restrictions on
your transactions in Cigna securities and requires certain Cigna employees to obtain advance permission
from the Corporate Secretary before executing transactions in Cigna securities.

If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.
                                                     1
Important Notice: Option Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Option Grant;
   b. read and understand its terms and conditions, which include, among other things, restrictive
        covenants such as non-competition, customer and employee non-solicitation and non-disclosure
        provisions and litigation cooperation and intellectual property assignment and assistance
        provisions; and
   c. received answers to any questions I had about the Option Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Pennsylvania law governs the interpretation and construction of the Option Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the Option
      Grant will be brought exclusively before a federal or state court in the Commonwealth of
      Pennsylvania where venue is appropriate and that has subject matter jurisdiction (collectively,
      “Pennsylvania Courts”).

3. Consent to Pennsylvania Courts exercising personal jurisdiction over me in any dispute about the
   restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Option Grant.




                                                    2
                     TERMS AND CONDITIONS OF YOUR 2016 GRANT
                         OF A NONQUALIFIED STOCK OPTION

These Terms and Conditions are an important part of your grant of a nonqualified stock option (Option)
from Cigna Corporation (Cigna). The terms of your Option are in (a) the electronic Option Grant
Agreement above, (b) these Terms and Conditions and (c) the applicable Plan provisions.

Certain words in this document with first letters capitalized are defined in the Option Grant Agreement
above, these Terms and Conditions or Article 2 of the Plan. This grant is void if you are not an employee
of Cigna or a Subsidiary (a Cigna company) on the Grant Date.

1.      The Option
The Option gives you the right to buy a certain number of shares of Cigna Common Stock (Shares)
during the Option Period (described in paragraph 2) at the Option Price. Your Option Grant Agreement
lists the number of Shares and your Option Price. To buy the Shares at the Option Price, you must
exercise the Option.

2.      Option Period; Vesting
(a)     You can exercise the Option only during the Option Period. The Option becomes exercisable, or
        “vests,” on the first day of the Option Period and expires on the last day of the Option Period.
(b)     The Option Period for one-third of the Shares starts on the first (1st) anniversary of the Grant
        Date; for another third of the Shares on the second (2nd) anniversary of the Grant Date; and for the
        final third of the Shares on the third (3rd) anniversary of the Grant Date. This is the vesting
        schedule for the Option.
(c)     The Option Period for all the Shares ends, and the Option will expire, the earlier of (1) 5:00 p.m.
        Philadelphia time on the Expiration Date or (2) upon your Termination of Employment as
        described under Early Expiration in paragraph 4.

3.      Early Vesting
The Option may vest earlier than the dates listed under paragraph 2(b) as described here. If your
Termination of Employment occurs before the Option vests under paragraph 2, the Option will vest on
your Termination of Employment date, but only if your Termination of Employment is:
(a)     Because of your death, Disability, Early Retirement or Retirement and you have not received or
        will not be receiving severance pay from any Cigna company (whether under any severance
        benefit plan or any contract, agreement or arrangement); or
(b)     Upon a Change of Control.

4.      Early Expiration upon Termination of Employment; Exceptions
(a)     The Option will expire immediately upon your Termination of Employment (including a
        termination during an approved leave of absence) unless one of the exceptions described in
        paragraph 4(b) through (d) applies.
(b)     If (1) your Termination of Employment is because of your death, Disability or Retirement, and
        (2) you will not be receiving severance pay from any Cigna company (whether under any
        severance benefit plan or any contract, agreement or arrangement), then the Option will expire at
        5:00 p.m. Philadelphia time on the Expiration Date.
(c)     If your Termination of Employment is because of your Early Retirement, and you will not be
        receiving severance pay from any Cigna company (whether under any severance benefit plan or
        any contract, agreement or arrangement), the Option will expire at 5:00 p.m. Philadelphia time
        on:
                                                    3
      (1)     The earlier of the Expiration Date or the third anniversary of your Termination of
              Employment date; or
      (2)     The Expiration Date if, within six months before your Termination of Employment date,
              you were an Executive Officer subject to the requirements of Section 16(a) of the
              Securities Exchange Act of 1934 (“Executive Officer”).
(d)   If your Termination of Employment is Upon a Change of Control (of Cigna Corporation), the
      Option will expire on the earlier of the Expiration Date or three months after your Termination of
      Employment date.

5.    Exercising the Option; Tax Withholding
(a)   Cigna may limit your rights to exercise the Option and to sell any Shares you acquire by
      exercising the Option. Your rights are subject to the terms of Cigna's Securities Transactions and
      Insider Trading Policy, and Cigna reserves the right, for any reason at any time, to suspend or
      delay action on any request you make to exercise the Option or sell the Shares. To comply with
      legal requirements, Cigna may restrict the method by which you exercise the Option.
(b)   If, because of limitations imposed by applicable law, you cannot exercise the Option before it
      expires, then the Option will not expire on the date described in paragraph 4. Instead, the Option
      Period will be extended temporarily until the earlier of (1) ten business days after the first date on
      which the Option again becomes exercisable without the limitations or (2) 5:00 p.m. Philadelphia
      time on the Expiration Date.
(c)   To exercise all or part of the Option, you must (1) complete and submit any required Option
      exercise form or electronic exercise instructions and (2) pay the Option Price and any required tax
      withholding.
(d)   You may pay the Option Price with cash. If you pay with cash, you must also pay any applicable
      withholding tax liability in cash before Shares will be deposited in your Stock Account or
      delivered to you.
(e)   If you are a Cigna company employee when you exercise the Option, you may pay the Option
      Price with Shares that are in your Stock Account if:
      (1)     you first purchased the shares on the open market; or
      (2)     at least six months have elapsed after the:
              (A)      grant date, if you received the shares as a grant of unrestricted Shares;
              (B)      vesting date, if you received them as a grant of Restricted Stock; or
              (C)      purchase date, if you bought them through a previous option exercise.
      You will not be allowed to pay the Option Price with Shares if Cigna in its sole discretion
      determines that it would risk adverse tax or accounting consequences as a result. If you are not a
      Cigna company employee when you exercise the Option, or if your beneficiary or estate exercises
      the Option, the Option Price cannot be paid in shares of stock.


(f)   If you pay the Option Price in Shares:
      (1)     You must exercise the Option for at least 50 Shares.
              If there are not at least 50 Shares underlying the Option, you must exercise the Option for
              all the Shares.
      (2)     You must pay any applicable tax-withholding obligation.


                                                    4
                Cigna reserves the right to withhold from the Shares you purchase enough Shares to meet
                all or part of any applicable tax-withholding obligation.
                If you are an Executive Officer when you exercise the Option, you may satisfy part of the
                withholding obligation by remitting to Cigna Shares you have owned for at least six
                months as of the date the withholding obligation arises.
(g)     You may pay the Option Price through a cashless exercise of the Option. Cigna reserves the right
        to change the rules that apply to cashless exercises, or end your ability to do a cashless exercise,
        at any time.

6.      Book-Entry Shares
Cigna (or a custodian appointed by Cigna) will hold any Shares you, your beneficiary or estate acquire
upon exercise of the Option in book-entry form in a Stock Account. That is, a record of Share ownership
will be kept electronically, and you will not risk losing any Share certificates. A Share certificate will be
issued to you only if you ask for one, but not if you have engaged in a Violation (described in paragraph
7(c)).

7.      Conditions of Grant
(a)     By accepting the grant, you are agreeing:
        (1)     to the Inventions provision in paragraph 7(b); and
        (2)     not to engage in any Violation described in paragraph 7(c)
        You understand and agree that your agreement not to engage in any Violation and to the
        Inventions provision are a material part of the inducement for Cigna's granting you the Option
        and essential pre-conditions to your eligibility to exercise any rights associated with the Option
        and retain any benefit from exercising the Option.
(b)     Inventions
        (1)       You hereby assign and promise to assign to Cigna companies or their designee, all your
        right, title, and interest in and to any and all current and future Inventions. You acknowledge that
        all original works of authorship which you make (whether alone or jointly with others) within the
        scope of your Cigna company employment and which are protectable by copyright are “works
        made for hire,” as defined in the United States Copyright Act.
        (2)     You agree to (i) maintain and make available adequate current records, including
        electronic records, notes, sketches and drawings, of all Inventions you make, and (ii) disclose
        such Inventions in writing upon request. These records will remain the property of Cigna
        companies.
        (3)     If in the course of your Cigna company employment, you incorporate a Prior Invention
        into any Cigna company work product, you grant Cigna companies a nonexclusive, royalty-free,
        irrevocable, perpetual, worldwide license to use the Prior Invention as part of or in connection
        with the work product. Within 45 days after the date of this grant, you agree to notify Cigna
        Shareholder Services (shareholderservices@Cigna.com) of any Prior Inventions that you are not
        assigning under this paragraph 7(b).
        (4)     “Inventions” means any and all inventions, original works of authorship, developments,
        concepts, sales methods, improvements, trade secrets, or similar intellectual property, whether or
        not patentable or registrable under copyright or similar laws, that relate to any Cigna company’s
        current or proposed business, work products or research and development which you have or will
        solely or jointly conceive, develop, reduce to practice, or fix during your Cigna company
        employment.
        (5)     “Prior Inventions” means all inventions, original works of authorship, developments,

                                                      5
      concepts, sales methods, improvements, trade secrets or similar intellectual property, whether or
      not patentable or registrable under copyright or similar laws, that relate to any Cigna company’s
      current or proposed business, work products or research and development which you conceived,
      developed, reduced to practice or fixed before your Cigna company employment and which
      belong to you.


(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 7(c)(1) below or you break any of the “Promises” in paragraphs 7(c)(2)
      through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company because
                      of your misconduct, as that term is defined in Cigna's Code of Ethics, Standards
                      of Conduct or other employment policies.
              (B)     You do anything else while an employee of any Cigna company that is not
                      discovered by the company until after your Termination of Employment and that
                      would, if you had still been employed at the time of the discovery, be reason for
                      your Termination of Employment for misconduct, as described above.
      (2)     Promise Not To Compete against Cigna Companies:


              (A)     If you are in Career Band 6 or higher on your Termination of Employment
                      date:
                      You Promise not to become employed by, work as a consultant or independent
                      contractor for, or in any way render services or assistance to any Cigna
                      Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
                      that starts on the Grant Date and ends 12 months after your Termination of
                      Employment.
                      You acknowledge and agree that:
                      (i)     Cigna's business competes on a global basis;
                      (ii)    Cigna's sales and marketing plans are for continued expansion
                              throughout the United States of America and globally;
                      (iii)   You have had access to and received Confidential Information (described
                              in paragraph 7(c)(5)(B) below); and
                      (iv)    The time restrictions and global nature of this non-competition restriction
                              are reasonable and necessary to protect Cigna's business and Confidential
                              Information.
              (B)     If you are in Career Band 5 or below on your Termination of Employment date:
                      You Promise not to become employed by, work as a consultant or independent
                      contractor for, or in any way render services or assistance to any Cigna
                      Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
                      that starts on the Grant Date and ends 12 months after your Termination of
                      Employment, if that work is similar to, and within the same geographic area as,
                      the work you performed, or for which you had responsibility, at any Cigna
                      company at any time during the six-month period that ends on your Termination
                      of Employment date.

                                                  6
            For example:
            (i)     If you are a sales employee and your sales territory at any time during
                    your last six months of Cigna company employment is Pennsylvania,
                    New Jersey, and New York, this paragraph 7(c)(2)(B) would apply to
                    you only if you work in a sales position for a Cigna Competitor and only
                    to the extent your new sales territory is Pennsylvania, New Jersey, and/or
                    New York;
            (ii)    If you are an underwriter with nationwide responsibilities at any time
                    during your last six months of Cigna company employment, and you
                    seek a job with a Cigna Competitor as an underwriter, the restrictions in
                    paragraph 7(c)(2)(B) would be nationwide in scope; or
            (iii)   If you work in a particular division or segment of Cigna, you would not
                    be permitted to work in a similar division or segment for a Cigna
                    Competitor where the work you are expected to perform for the
                    competitor is similar to the work you performed for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 7(c)(5)(B) below) and the
            above time and geographic restrictions are reasonable and necessary to protect
            Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or indirectly with
            any Cigna company’s product or service.

      (D)   The Promise in paragraph 7(c)(2) not to compete against Cigna companies after
            Termination of Employment will not apply and Cigna will not enforce it with
            respect to Cigna company employment in California.


(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment and the
            period that ends 12 months after your Termination of Employment, you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship, contractual or
                    otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 7(c)(3) will not apply to applications for employment submitted
            voluntarily by any Cigna employee, in response to a general advertisement or
            otherwise, so long as neither you, nor anyone acting on your behalf or in
            response to information provided by you, otherwise Solicits the employees to
            leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt to
            entice, encourage, persuade or solicit.
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment and the
            period that ends 12 months after your Termination of Employment, you will not:
            (i)     Solicit any Cigna company customer to end an existing relationship,
                    contractual or otherwise, with that Cigna company;


                                        7
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any business
                    arrangements with you or any business which you may become
                    employed by, or affiliated in any way with, after leaving any Cigna
                    company, if such business arrangements would compete in any way with
                    any business that Cigna company has conducted, or has been planning to
                    conduct, during the 12-month period ending on the date of the Violation.
      (B)   The Promise in paragraph 7(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while employed by
            any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings between
                    any Cigna company and the customer or potential customer anytime
                    during the three-year period ending on the date of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information about a
                    customer or potential customer with whom you had contact as a result of
                    your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 7(c)(3)(C).


      (D)   The Promise in paragraph 7(c)(4) not to solicit Cigna company customers after
            Termination of Employment will not apply and Cigna will not enforce it with
            respect to Cigna company employment in California unless the activity involves
            the use of Confidential Information.


(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-party at
            any time, whether during or after your employment, without the prior written
            consent of Cigna (except to the extent required by an order of a court having
            competent jurisdiction or a properly issued subpoena) unless that Confidential
            Information was previously disclosed publicly by Cigna or has become public
            knowledge (other than by your disclosure). Nothing in this Confidentiality
            provision prohibits you or your counsel from initiating communications directly
            with, or responding to any inquiry from, or providing testimony before any self-
            regulatory organization or any state or federal regulatory authority. In the event
            that you are required to disclose Confidential Information pursuant to a subpoena
            or other law or regulation, you shall notify Cigna promptly upon learning that
            you have been subpoenaed or are otherwise required or compelled to divulge
            Confidential Information.
      (B)   “Confidential Information” means any Cigna company trade secrets, confidential
            information, or proprietary materials, including but not limited to customer lists,
            financial records, marketing plans and sales plans.
(6)   Promise to Cooperate With Cigna in Investigations or Litigation:
      (A)   You Promise that, at any time after your Termination of Employment, you will
            cooperate with Cigna in (i) all investigations of any kind, (ii) helping to prepare
                                        8
                       and review documents and meeting with Cigna attorneys, and (iii) providing
                       truthful testimony as a witness or a declarant during discovery and/or trial in
                       connection with any present or future court, administrative, agency, or arbitration
                       proceeding involving any Cigna company and with respect to which you have
                       relevant information.
               (B)     Cigna agrees that it will reimburse you, upon production of appropriate receipts
                       and in accordance with Cigna's then existing Business Travel Reimbursement
                       Policy, the reasonable business expenses (including air transportation, hotel, and
                       similar expenses) incurred by you in connection with such assistance. You must
                       present to Cigna for reimbursement all receipts for those expenses within 45 days
                       after you incur the expenses.
       (7)     Promise to Assist with Patent and Copyright Registrations:
               (A)     You Promise that, during your Cigna company employment and after your
                       Termination of Employment, you will assist Cigna companies, should they
                       request and at Cigna's expense, to secure their rights (including any copyrights,
                       patents, trademarks or other intellectual property rights) in or relating to the
                       Inventions in any and all countries, including by:
                       (i)     disclosing to Cigna Companies all pertinent information and data; and
                       (ii)    executing all applications, assignments or other instruments necessary to
                               apply for and obtain these rights and assign them to Cigna companies.


(d)    (1)     If you were an Executive Officer at any time during the 24-month period before the date
               of the Violation, the People Resources Committee will determine whether you engaged in
               a Violation and will have the sole discretion to waive your obligation to make all or any
               part of the Payment (described in paragraph 8) and to impose conditions on any waiver.
       (2)     Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
               determine whether you engaged in a Violation and will have the sole discretion to waive
               your obligation to make all or any part of the Payment and to impose conditions on any
               waiver.
       (3)     Determinations of the People Resources Committee, Cigna's Senior Human Resources
               Officer, or his or her designee, will be final and binding on all parties.

8.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 9, for a
Violation.
(a)    If you engage in any Violation at any time, Cigna will cancel any part of the Option you have not
       yet exercised.

(b)    You must immediately make the Payment described in paragraph 8(c) to Cigna in the manner
       described in paragraph 8(d) if:
       (1)     You engage in a Violation described in paragraph 7(c)(2) (compete against Cigna),
               7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit Cigna customers), either
               while you are a Cigna company employee or within 12 months after your Termination of
               Employment; or
       (2)     You engage in a Violation described in paragraph 7(c)(1) (misconduct), 7(c)(5) (disclose
               Confidential Information), 7(c)(6) (fail to cooperate), or 7(c)(7) (fail to assist) at any

                                                   9
                  time.
(c)    The Payment requirement applies only to the part of the Option, if any, that you exercise within
       the 24-month period ending on the date of the Violation. “Payment” means the amount equal to:

       (1)        the number of Shares you acquire when you exercise the Option;
                          multiplied by

       (2)        the excess of (A) the Fair Market Value on the date you exercise the Option over (B) the
                  Option Price;
                          plus

       (3)        the total amount of all dividends, if any, paid on those Shares through the date of the
                  Payment.

(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at the sole
       discretion of Cigna management, including but not limited to any or all of the following methods:
       (1)        If you have any Shares in a Stock Account or in any other account in book-entry form
                  when a Violation occurs, Cigna will take back from you the whole number of Shares that
                  has a total Fair Market Value as of the date of the Violation up to, but not more than, the
                  Payment amount.
       (2)        Cigna will, to the extent permitted by applicable law, reduce:
                  (A)     The amount of any payments that any Cigna company owes you for any reason
                          (including without limit any payments owed to you under any nonqualified
                          retirement, deferred compensation or other plan or arrangement) by
                  (B)     The Payment amount.
                  This reduction will not occur until the date a future payment to you is due.
       (3)        Cigna will send you a written notice and demand for all or part of any Payment amount.
                  Within 30 days after you receive that notice and demand, you must make the Payment to
                  Cigna.

9.     Consequences of a Violation: Injunction
You agree that:
(a)    Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an injunction)
       that requires you to take action and/or that prohibits you from taking action, as needed to ensure
       that you keep all of the Promises described in paragraph 7(c)(2) through (7), and Cigna will not
       be required to post a bond in order to seek or obtain the injunction;
(b)    Any breach or threatened breach of any of the Promises would cause irreparable injury to Cigna,
       and monetary damages alone would not provide an adequate remedy; and
(c)    The remedies described in paragraph 9(a) are in addition to any other rights and remedies Cigna
       may have at law or in equity.

10.    Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
       Inventions
You agree that:
(a)    If Cigna Companies are unable to obtain your signature on any instruments needed to secure their
       rights in or relating to the Inventions pursuant to paragraph 7(c)(7)(A); then

                                                      10
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take other
        actions as may be necessary for Cigna companies to secure those rights.



11.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction requests
in a timely manner; however, Cigna makes no promises or guarantees to you relating to the market price
of the Shares or to the time it may take to act on your request to exercise the Option, sell the Shares or
deliver stock certificates. By accepting this Option grant:
(a)     You acknowledge that the action you request may not be completed until several days (or in the
        case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may change,
        related to delays described in paragraph 11(a):
        (1)     Between the time you submit an Option exercise form and the time your Option is
                actually exercised;
        (2)     Between the time you ask for any Shares to be sold and the time your Shares are actually
                sold; and
        (3)     Between the time you ask for stock certificates to be delivered to you or your broker and
                the time the certificates are delivered.

12.     Applicable Law
You understand and agree that:
(a)     The terms and conditions of this Option grant (including any Violation and the consequences of
        any Violation) and all determinations made under the Option Grant Agreement, the Plan, and
        these Terms and Conditions will be interpreted under the laws of the Commonwealth of
        Pennsylvania, without regard to its conflict of laws rule;
(b)     Any dispute about any of the Promises (described in paragraph 7(c)), if not resolved by
        agreement between you and Cigna, will be resolved exclusively in a federal or state court in the
        Commonwealth of Pennsylvania where venue is appropriate and that has subject matter
        jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
(c)     Pennsylvania is a convenient forum for resolving any dispute about the Promises; and
(d)     You and Cigna consent to the exercise of personal jurisdiction over the parties by a Pennsylvania
        Court in any dispute related to the Promises.




                                                     11
13.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 12, any dispute over any of the terms and conditions that apply
       to this Option grant will be resolved exclusively under the Cigna Employment Dispute
       Arbitration Policy and its Rules and Procedures as may be in effect when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of law,
       and instead you are agreeing to submit those disputes exclusively to mandatory and binding final
       arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a court
       in accordance with applicable law, after the court has issued a decision about that relief, you and
       Cigna will submit the dispute to final and binding arbitration under the Cigna Employment
       Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

14.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and Conditions
       is unenforceable as written, that provision will be enforceable to the maximum extent permitted
       by law and will be reformed by the court to make the provision enforceable in accordance with
       Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Option grant will not be interpreted as a waiver of
       its right to enforce that provision in the future.

15.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 7, 8 9, and
10, YOU MUST NOT ACCEPT THE OPTION GRANT. If you sign the Option grant, or
acknowledge your acceptance electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Option grant including the Inventions provision in
       paragraph 7(b) and the Promises in paragraph 7(c);
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance with those
       terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 8 and seek an injunction
       described in paragraph 9, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to Inventions if
       unable to obtain your signature as described in paragraph 10.

2016 Option Grant Agreement including Terms and Conditions


G8V1VE2J

03/19/2016 03:14 am U.S. Eastern Standard Time

ACCEPTED




                                                    12
EXHIBIT H
Cigna Corporation

Cigna Long-Term Incentive Plan: Strategic Performance Share Grant Agreement

Cigna Corporation (“Cigna”) has granted you the number of strategic performance shares set forth
below in this Strategic Performance Share Grant Agreement (“Strategic Performance Share Grant”
or “Grant”) under the Cigna Long-Term Incentive Plan (“Plan”). The date of your Strategic
Performance Share Grant (“Grant Date”) is also indicated below. The award is subject to the
provisions of the Plan and the Terms and Conditions below.

You should carefully read all the terms and conditions of this Strategic Performance Share Grant
and be sure you understand what they say and what your responsibilities and obligations are before
you click on the ACCEPT button to acknowledge and agree to this Grant.

If you are not willing to agree to all of the Grant terms and conditions, do not accept the Grant and
do not click the ACCEPT button for the Strategic Performance Share Grant Acknowledgment and
Agreement. If you do not accept the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and
conditions of this Strategic Performance Share Grant.

Participant: KAREN KOCHER
Grant Type: PA
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 03/01/2016
Total Granted: 191
Grant Price: $0.00    (USD)

Vesting Schedule
Shares Granted               Approximate
                             Vest Date
100% of Shares Granted       03/04/2019

Please Note: The date shown in the Vesting Schedule chart above is not your actual vesting date.
It is an approximation of the expected vesting date and is provided due to systems requirements. In
accordance with the Terms and Conditions of your Strategic Performance Share Grant, the actual
vesting date will be determined by the People Resources Committee of the Board of Directors.

You should also read the Plan Document and Key Contacts and Reference Materials document
(attached to the Plan) and indicate that you have done so and agree to the terms by checking the
appropriate box in the online grant acceptance process. The Key Contacts and Reference Materials
document contains information on how to get important award information (such as the Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider Trading Policy)
and whom to contact if you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places
restrictions on your transactions in Cigna securities and requires certain Cigna employees to obtain
advance permission from the Corporate Secretary before executing transactions in Cigna securities.



                                                  1
If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.

Important Notice: Strategic Performance Share Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Strategic Performance Grant;
   b. read and understand its terms and conditions, which include, among other things,
        restrictive covenants such as non-competition, customer and employee non-solicitation and
        non-disclosure provisions and litigation cooperation and intellectual property assignment
        and assistance provisions; and
   c. received answers to any questions I had about the Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Pennsylvania law governs the interpretation and construction of the Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the
      Grant will be brought exclusively before a federal or state court in the Commonwealth of
      Pennsylvania where venue is appropriate and that has subject matter jurisdiction
      (collectively, “Pennsylvania Courts”).

3. Consent to Pennsylvania Courts exercising personal jurisdiction over me in any dispute about
   the restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Strategic Performance Share Grant.




                                                 2
                        TERMS AND CONDITIONS OF YOUR 2016 GRANT
                           OF STRATEGIC PERFORMANCE SHARES

These Terms and Conditions are an important part of your grant of Strategic Performance Shares
from Cigna Corporation (Cigna). The terms of your Strategic Performance Share grant are in: (a)
the electronic Strategic Performance Share Grant Agreement above, (b) these Terms and
Conditions (including Schedule I), and (c) the Cigna Long-Term Incentive Plan (Plan).
Certain words in this document with first letters capitalized are defined in the Strategic
Performance Share Grant Agreement above, these Terms and Conditions or Article 2 of the Plan.
This grant is void if you are not an employee of Cigna or a Subsidiary (a Cigna company) on the
Grant Date.

1.      Strategic Performance Shares; Performance Period
Each Strategic Performance Share (Performance Share) represents a conditional right to receive
one share of Cigna Common Stock (Share), subject to the performance, vesting and payment
provisions described below. The Performance Period applicable to your award is January 1, 2016
to December 31, 2018 (the Performance Period).
2.      Restrictions
Performance Shares are subject to certain Restrictions from the Grant Date until the Payment Date
described in paragraph 4. The Restrictions are:
(a)     You cannot sell or transfer the Performance Shares to anyone;
(b)     Unless an exception applies (described in paragraph 4), you will forfeit (lose your right to)
        your unvested Performance Shares and all related rights immediately upon your
        Termination of Employment; and
(c)     Of the Performance Shares awarded to you (Shares Awarded), the number of Performance
        Shares, if any, that you earn and for which you may receive payment (Shares Earned) is
        subject to the performance criteria described in Schedule I.
Article 10 of the Plan describes these Restrictions in more detail. In addition to these Restrictions,
you must also comply with all the terms and conditions of this grant, including those contained in
this document.

3.      Performance Shares Earned
(a)     Schedule I specifies the performance criteria applicable to your Shares Awarded. Except as
        provided in paragraph 4, after the end of the Performance Period, the Committee shall
        determine whether and to what extent these performance criteria have been achieved for
        purposes of determining the Vesting Percentage applicable to your Performance Shares
        (Shares Earned Percentage).
(b)     Any Shares Awarded that are not Shares Earned after giving effect to the Committee’s
        determinations under this paragraph 3 shall terminate and become null and void
        immediately following such determinations.


4.      Eligibility for Payment
(a)     Except as described in paragraph 4(b) and subject to paragraph 4(c) and paragraph 3, the
        Restrictions on the Performance Shares will end (your Performance Shares will vest) on
        the Payment Date described in paragraph 5, but only if you remain continuously employed

                                                   3
        by a Cigna company until the Payment Date and comply with all the terms and conditions
        of this grant, including those contained in this document.
(b)     Notwithstanding paragraph 4(a) and subject to paragraph 4(c) and paragraph 3, if your
        Termination of Employment is before the Payment Date:
        (1)     Your Performance Shares will vest upon your Termination of Employment if it is
                Upon a Change of Control (of Cigna Corporation). If your Performance Shares
                vest under this paragraph 4(b)(1), the Shares Earned Percentage shall be the
                greatest of:
                (a) 100%;
                (b) The Shares Earned Percentage for the Performance period that ended
                immediately before your Termination upon a Change of Control; or
                (c) The average of the Shares Earned Percentages established by the Committee for
                the last two Performance Periods that ended before your Termination upon a
                Change of Control.
        (2)     Your Performance Shares will vest upon your Termination of Employment if it is
                due to your death. If your Performance Shares vest under this paragraph 4(b)(2),
                the Shares Earned Percentage shall be 100%.
        (3)     Your Performance Shares will vest upon your Termination of Employment if it is
                due to your Disability.
        (4)     Your Performance Shares may vest upon your Termination of Employment if it is
                due to your Early Retirement or Retirement and if the Committee or its designee
                (including Cigna’s senior human resources officer) approves the early vesting
                before your Termination of Employment. If you want to be considered for early
                vesting when you retire, you must ask your manager or human resources
                representative far enough in advance of your retirement so there is time to process
                your request.
(c)     You must comply in all respects with the terms and conditions of this grant, including
        those contained in these Terms and Conditions.

5.      Payment
(a)     Except as provided in paragraph 5(b), below, your vested Shares Earned under this grant
        will be paid in the year following the close of the Performance Period on the date within
        such year specified by the Committee (Payment Date).
(b)     Any Performance Shares that vest on account of your death will be paid during the 90 day
        period immediately following your death to your estate.
(c)     For each Share Earned that vests, Cigna will make payment by issuing one Share as of the
        Payment Date. Until the Shares are issued to you, you will not be a Cigna shareholder, not
        have the right to vote the Shares, and not receive actual dividends.

6.      Taxes
Section 15.6 of the Plan shall apply to any tax withholding that may be required by law for
Performance Shares or Shares. Upon the vesting or payment of any Performance Share, Cigna
reserves the right to withhold enough newly-issued Shares to cover all or part of any applicable tax
withholding.

                                                 4
7.    Book-Entry Shares; Sale of Shares
(a)   Upon payment of the Shares as described in paragraph 5, Cigna (or a custodian appointed
      by Cigna) will hold your Shares in book-entry form in a Stock Account. That is, a record
      of your Share ownership will be kept electronically, and you will not risk losing any Share
      certificates. A certificate for vested Shares will be issued to you only if you ask for one, but
      not if you have engaged in a Violation (described in paragraph 8(c)).
(b)   You may generally sell or transfer the Shares at any time, but your right to sell the Shares
      may be limited by Cigna. This right is subject to the terms of Cigna's Securities
      Transactions and Insider Trading Policy, and Cigna reserves the right, for any reason at
      any time, to suspend or delay action on any request you make to sell the Shares.

8.    Conditions of Grant
(a)   By accepting the grant, you are agreeing:
      (1)     to the Inventions provision in paragraph 8(b); and
      (2)     not to engage in any Violation described in paragraph 8(c).
      You understand and agree that your agreement to the Inventions provision and not to
      engage in any Violation are a material part of the inducement for Cigna's granting you the
      Performance Shares and essential pre-conditions to your eligibility to exercise any rights
      associated with the grant and retain any benefit from the vesting of the Performance Shares
      and issuance of the Shares.


(b)   Inventions
      (1)      You hereby assign and promise to assign to Cigna companies or their designee, all
      your right, title, and interest in and to any and all current and future Inventions. You
      acknowledge that all original works of authorship which you make (whether alone or
      jointly with others) within the scope of your Cigna company employment and which are
      protectable by copyright are “works made for hire,” as defined in the United States
      Copyright Act.
      (2)     You agree to (i) maintain and make available adequate current records, including
      electronic records, notes, sketches and drawings, of all Inventions you make, and (ii)
      disclose such Inventions in writing upon request. These records will remain the property of
      Cigna companies.
      (3)      If in the course of your Cigna company employment, you incorporate a Prior
      Invention into any Cigna company work product, you grant Cigna companies a
      nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the Prior
      Invention as part of or in connection with the work product. Within 45 days after the date
      of this grant, you agree to notify Cigna Shareholder Services
      (shareholderservices@Cigna.com) of any Prior Inventions that you are not assigning under
      this paragraph 8(b).
      (4)      “Inventions” means any and all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets, or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you have or will solely or jointly conceive, develop, reduce to practice,
      or fix during your Cigna company employment.
                                                 5
      (5)      “Prior Inventions” means all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you conceived, developed, reduced to practice or fixed before your
      Cigna company employment and which belong to you.
(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 8(c)(1) below or you break any of the “Promises” in paragraphs
      8(c)(2) through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company
                      because of your misconduct, as that term is defined in Cigna's Code of
                      Ethics, Standards of Conduct or other employment policies.
              (B)     You do anything else while an employee of any Cigna company that is not
                      discovered by the company until after your Termination of Employment
                      and that would, if you had still been employed at the time of the discovery,
                      be reason for your Termination of Employment for misconduct, as
                      described above.
      (2)     Promise Not To Compete against Cigna Companies:
              (A)     If you are in Career Band 6 or higher on your Termination of
                      Employment date:
                      You Promise not to become employed by, work as a consultant or
                      independent contractor for, or in any way render services or assistance to
                      any Cigna Competitor (defined in paragraph 8(c)(2)(C) below) at any time
                      during the period that starts on the Grant Date and ends 12 months after
                      your Termination of Employment.
                      You acknowledge and agree that:
                      (i)     Cigna's business competes on a global basis;
                      (ii)    Cigna's sales and marketing plans are for continued expansion
                              throughout the United States of America and globally;
                      (iii)   You have had access to and received Confidential Information
                              (described in paragraph 8(c)(5)(B) below); and
                      (iv)    The time restrictions and global nature of this non-competition
                              restriction are reasonable and necessary to protect Cigna's business
                              and Confidential Information.
              (B)     If you are in Career Band 5 or below on your Termination of
                      Employment date:
                      You Promise not to become employed by, work as a consultant or
                      independent contractor for, or in any way render services or assistance to
                      any Cigna Competitor (defined in paragraph 8(c)(2)(C) below) at any time
                      during the period that starts on the Grant Date and ends 12 months after
                      your Termination of Employment, if that work is similar to, and within the
                      same geographic area as, the work you performed, or for which you had

                                               6
            responsibility, at any Cigna company at any time during the six-month
            period that ends on your Termination of Employment date.
            For example:
            (i)     If you are a sales employee and your sales territory at any time
                    during your last six months of Cigna company employment is
                    Pennsylvania, New Jersey, and New York, this paragraph
                    8(c)(2)(B) would apply to you only if you work in a sales position
                    for a Cigna Competitor and only to the extent your new sales
                    territory is Pennsylvania, New Jersey, and/or New York;
            (ii)    If you are an underwriter with nationwide responsibilities at any
                    time during your last six months of Cigna company employment,
                    and you seek a job with a Cigna Competitor as an underwriter, the
                    restrictions in paragraph 8(c)(2)(B) would be nationwide in scope;
                    or
            (iii)   If you work in a particular division or segment of Cigna, you
                    would not be permitted to work in a similar division or segment
                    for a Cigna Competitor where the work you are expected to
                    perform for the competitor is similar to the work you performed
                    for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 8(c)(5)(B) below) and
            the above time and geographic restrictions are reasonable and necessary to
            protect Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or
            indirectly with any Cigna company’s product or service.

      (D)   The Promise in paragraph 8(c)(2) not to compete against Cigna companies
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California.

(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship,
                    contractual or otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 8(c)(3) will not apply to applications for employment
            submitted voluntarily by any Cigna employee, in response to a general
            advertisement or otherwise, so long as neither you, nor anyone acting on
            your behalf or in response to information provided by you, otherwise
            Solicits the employees to leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt
            to entice, encourage, persuade or solicit.


                                     7
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any Cigna company customer to end an existing
                    relationship, contractual or otherwise, with that Cigna company;
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any
                    business arrangements with you or any business which you may
                    become employed by, or affiliated in any way with, after leaving
                    any Cigna company, if such business arrangements would
                    compete in any way with any business that Cigna company has
                    conducted, or has been planning to conduct, during the 12-month
                    period ending on the date of the Violation.
      (B)   The Promise in paragraph 8(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while
            employed by any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings
                    between any Cigna company and the customer or potential
                    customer any time during the three-year period ending on the date
                    of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information
                    about a customer or potential customer with whom you had
                    contact as a result of your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 8(c)(3)(C).
      (D)   The Promise in paragraph 8(c)(4) not to solicit Cigna company customers
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California unless
            the activity involves the use of Confidential Information.

(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-
            party at any time, whether during or after your employment, without the
            prior written consent of Cigna (except to the extent required by an order of
            a court having competent jurisdiction or a properly issued subpoena)
            unless that Confidential Information was previously disclosed publicly by
            Cigna or has become public knowledge (other than by your disclosure).
            Nothing in this Confidentiality provision prohibits you or your counsel
            from initiating communications directly with, or responding to any inquiry
            from, or providing testimony before any self-regulatory organization or
            any state or federal regulatory authority. In the event that you are required
            to disclose Confidential Information pursuant to a subpoena or other law

                                     8
                    or regulation, you shall notify Cigna promptly upon learning that you have
                    been subpoenaed or are otherwise required or compelled to divulge
                    Confidential Information.
            (B)     “Confidential Information” means any Cigna company trade secrets,
                    confidential information, or proprietary materials, including but not limited
                    to customer lists, financial records, marketing plans and sales plans.
      (6)   Promise to Cooperate With Cigna in Investigations or Litigation:
            (A)     You Promise that, at any time after your Termination of Employment, you
                    will cooperate with Cigna in (i) all investigations of any kind, (ii) helping
                    to prepare and review documents and meeting with Cigna attorneys, and
                    (iii) providing truthful testimony as a witness or a declarant during
                    discovery and/or trial in connection with any present or future court,
                    administrative, agency, or arbitration proceeding involving any Cigna
                    company and with respect to which you have relevant information.
            (B)     Cigna agrees that it will reimburse you, upon production of appropriate
                    receipts and in accordance with Cigna's then existing Business Travel
                    Reimbursement Policy, the reasonable business expenses (including air
                    transportation, hotel, and similar expenses) incurred by you in connection
                    with such assistance. You must present to Cigna for reimbursement all
                    receipts for those expenses within 45 days after you incur the expenses.
      (7)   Promise to Assist with Patent and Copyright Registrations:
            (A)     You Promise that, during your Cigna company employment and after your
                    Termination of Employment, you will assist Cigna companies, should they
                    request and at Cigna's expense, to secure their rights (including any
                    copyrights, patents, trademarks or other intellectual property rights) in or
                    relating to the Inventions in any and all countries, including by:
                    (i)     disclosing to Cigna Companies all pertinent information and data;
                            and
                    (ii)    executing all applications, assignments or other instruments
                            necessary to apply for and obtain these rights and assign them to
                            Cigna companies.


(d)   (1)   If you were an Executive Officer at any time during the 24-month period before
            the date of the Violation, the People Resources Committee will determine whether
            you engaged in a Violation and will have the sole discretion to waive your
            obligation to make all or any part of the Payment (described in paragraph 9) and to
            impose conditions on any waiver.
      (2)   Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
            determine whether you engaged in a Violation and will have the sole discretion to
            waive your obligation to make all or any part of the Payment and to impose
            conditions on any waiver.
      (3)   Determinations of the People Resources Committee, Cigna's Senior Human
            Resources Officer, or his or her designee, will be final and binding on all parties.



                                              9
9.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 9 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 10, for a
Violation.
(a)    If you engage in any Violation at any time:
       (1)     You will immediately forfeit all unvested Performance Shares; and
       (2)     No payment will be made for any Performance Shares that have vested under
       paragraph 4(b) if the Violation occurs before the Payment Date.
(b)    You must immediately make the Payment described in paragraph 9(c) to Cigna in the
       manner described in paragraph 9(d) if:
       (1)     You engage in a Violation described in paragraph 8(c)(2) (compete against Cigna),
               8(c)(3) (Solicit or hire Cigna employees) or 8(c)(4) (Solicit Cigna customers),
               either while you are a Cigna company employee or within 12 months after your
               Termination of Employment; or
       (2)     You engage in a Violation described in paragraph 8(c)(1) (misconduct), 8(c)(5)
               (disclose Confidential Information), 8(c)(6) (fail to cooperate) or 8(c)(7) (fail to
               assist) at any time.
(c)    “Payment” is the value you realize from any Performance Shares that are paid under
       paragraph 5 during the 12-month period ending on the date of the Violation. The Payment
       will equal:
       (1)     The number of Performance Shares that are paid during that 12-month period;
                       multiplied by
       (2)     The Fair Market Value of the Shares issued on the Payment Date for those
               Performance Shares;
                       plus
       (3)     The total amount of all actual dividends, if any, paid to you on those Shares
               through the date of the Payment described in paragraph 9(d).
(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at the
       sole discretion of Cigna management, including but not limited to any or all of the
       following methods:
       (1)     If you have any Shares in a Stock Account or in any other account in book-entry
               form when a Violation occurs, Cigna will take back from you the whole number of
               Shares that has a total Fair Market Value as of the date of the Violation up to, but
               not more than, the Payment amount.
       (2)     Cigna will, to the extent permitted by applicable law, reduce:
               (A)     The amount of any payments that any Cigna company owes you for any
                       reason (including without limit any payments owed to you under any
                       nonqualified retirement, deferred compensation or other plan or
                       arrangement) by
               (B)     The Payment amount.
               This reduction will not occur until the date a future payment to you is due.


                                                 10
        (3)       Cigna will send you a written notice and demand for all or part of any Payment
                  amount. Within 30 days after you receive that notice and demand, you must make
                  the Payment to Cigna.

10.     Consequences of a Violation: Injunction
You agree that:
(a)     Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an
        injunction) that requires you to take action and/or that prohibits you from taking action, as
        needed to ensure that you keep all of the Promises described in paragraph 8(c)(2) through
        (7), and Cigna will not be required to post a bond in order to seek or obtain the injunction;
(b)     Any breach or threatened breach of any of the Promises would cause irreparable injury to
        Cigna, and monetary damages alone would not provide an adequate remedy; and
(c)     The remedies described in paragraph 10(a) are in addition to any other rights and remedies
        Cigna may have at law or in equity.

11.     Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
        Inventions
You agree that:
(a)     If Cigna Companies are unable to obtain your signature on any instruments needed to
        secure their rights in or relating to the Inventions pursuant to paragraph 8(c)(7)(A); then
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take
        other actions as may be necessary for Cigna companies to secure those rights.

12.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction
requests in a timely manner; however, Cigna makes no promises or guarantees to you relating to
the market price of the Shares or to the time it may take to act on your request to sell the Shares or
deliver stock certificates. By accepting this Strategic Performance Share grant:
(a)     You acknowledge that the action you request may not be completed until several days (or
        in the case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may
        change, related to delays described in paragraph 12(a):
        (1)       Between the time you ask for any Shares to be sold and the time your Shares are
                  actually sold; and
        (2)       Between the time you ask for stock certificates to be delivered to you or your
                  broker and the time the certificates are delivered.




                                                  11
13.    Applicable Law
You understand and agree that:
(a)    The terms and conditions of this Strategic Performance Share grant (including any
       Violation and the consequences of any Violation) and all determinations made under the
       Strategic Performance Share Grant Agreement, the Plan, and these Terms and Conditions
       will be interpreted under the laws of the Commonwealth of Pennsylvania, without regard
       to its conflict of laws rule;
(b)    Any dispute about any of the Promises (described in paragraph 8(c)), if not resolved by
       agreement between you and Cigna, will be resolved exclusively in a federal or state court
       in the Commonwealth of Pennsylvania where venue is appropriate and that has subject
       matter jurisdiction over the dispute (collectively, “Pennsylvania Courts”);
(c)    Pennsylvania is a convenient forum for resolving any dispute about the Promises; and
(d)    You and Cigna consent to the exercise of personal jurisdiction over the parties by a
       Pennsylvania Court in any dispute related to the Promises.

14.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 13, any dispute over any of the terms and conditions that
       apply to this Strategic Performance Share grant will be resolved exclusively under the
       Cigna Employment Dispute Arbitration Policy and its Rules and Procedures as may be in
       effect when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of
       law, and instead you are agreeing to submit those disputes exclusively to mandatory and
       binding final arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a
       court in accordance with applicable law, after the court has issued a decision about that
       relief, you and Cigna will submit the dispute to final and binding arbitration under the
       Cigna Employment Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

15.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and
       Conditions is unenforceable as written, that provision will be enforceable to the maximum
       extent permitted by law and will be reformed by the court to make the provision
       enforceable in accordance with Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Strategic Performance Share grant will not
       be interpreted as a waiver of its right to enforce that provision in the future.

16.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 8, 9,
10 and 11 YOU MUST NOT ACCEPT THE STRATEGIC PERFORMANCE SHARE
GRANT. If you sign the Strategic Performance Share grant, or acknowledge your acceptance
electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Strategic Performance Share grant including
       the Inventions provision in paragraph 8(b) and the Promises in paragraph 8(c);
                                                12
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance
       with those terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 9 and seek an injunction
       described in paragraph 10, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to
       Inventions if unable to obtain your signature as described in paragraph 11.


2016 US SPS Grant Agreement including Terms and Conditions




                                               13
                                         Schedule I to
                             Terms and Conditions of 2016 Grants
                               of Strategic Performance Shares
                               For Performance Period 2016-2018

Shares Awarded; Shares Earned

“Shares Awarded” is the number of Performance Shares granted to an eligible employee for the
Performance Period. Shares Awarded are allocated at time of grant to the two weighted
performance measures (the “Performance Measure Components”) as follows: 50% to Total
Shareholder Return and 50% to Adjusted Income from Operations Growth.

“Shares Earned” is determined after the end of the three-year Performance Period. Shares Earned
will range from 0% to 200% of the Shares Awarded, and the actual number of Shares Earned will
depend on the degree to which Cigna achieves the goals set at time of grant for each Performance
Measure Component, as described below under Compensation Determination, and the PRC’s
exercise of downward discretion, if applied.

Performance Measurement

The two Performance Measure Components for the 2016-2018 Performance Period are:

       Cigna's Total Shareholder Return (TSR) relative to a peer group of industry competitors,
        and
       Adjusted Income from Operations Growth for the ongoing businesses .

The formulas described below under Compensation Determination will be used to determine the
Shares Earned Percentage (called the Vesting Percentage in the Cigna Long-Term Incentive Plan).
The determination is made separately for each set of Shares Awarded that is allocated to a
Performance Measure Component. The formula for each Performance Measure Component
includes a minimum performance threshold, below which the Shares Earned Percentage for that
Performance Measure Component will be zero. In addition, the PRC has complete discretion to
apply its judgment to the results generated by the formula for the TSR Performance Measure
Component and make adjustments downward, as far down as 0%, in the Shares Earned Percentage.
For the Adjusted Income from Operations component, the PRC will consider the CEO’s
recommendation and determine the Shares Earned percentage within the range of the applicable
performance tier.

The PRC also has the right to adjust or change completely, in its sole discretion, the Performance
Measures and/or the formulas for calculating the Shares Earned percentages if Cigna or one of the
designated Peer Group companies is involved in any material merger, acquisition or divestiture
during the Performance Period.

For the Total Shareholder Return Component, the designated industry competitors (the Peer Group)
for the 2016-2018 Performance Period are: Aetna, AFLAC, Anthem, Hartford Financial Services,
Health Net, Humana, Manulife Financial, MetLife, UnitedHealth, and Unum. These companies
were determined to be Cigna's publicly-traded peers based upon business mix and other factors.




                                                14
Compensation Determination

The compensation to be paid for each SPS award (that is, the Shares Earned) is determined in a
three-step process.

        Step 1 – Calculate Total Shareholder Return Component

        In determining the Shares Earned Percentage for the Total Shareholder Return Component,
        Cigna's three-year TSR for the 2016 -2018 Performance Period will be compared against
        the three-year TSRs for each member of the Peer Group (to the extent each member has a
        TSR for the full three-year period). The three-year TSR is the compound annual growth
        rate in share price over three years, with dividends treated as reinvested.

        Cigna's TSR will be compared against those of Peer Group members to obtain a percentile
        ranking for Cigna's relative TSR. In determining the Shares Earned Percentage for the
        TSR Component, the matrix below will be used. Any Peer Group company that is no
        longer a stand-alone company at the end of the Performance Period will not be included in
        the results. If the Peer Group consolidates or otherwise decreases to fewer than 10, then
        Cigna's TSR will be ranked against those of the remaining companies to determine the
        Shares Earned Percentage under the matrix.

        As indicated in the matrix, the relative TSR Target is the 50th percentile, and the Threshold
        relative TSR (below which no value will be allocated to the TSR component) is the 25th
        percentile.

                      TSR Performance (percentile)       Shares Earned (% of
                                                          Shares Awarded)*
                      Maximum (>85th)                           200%
                      Above Target (75th)                       175%
                      Target (50th)                             100%
                      Below Target (25th)                        25%
                      Threshold (e.g. <25th)                      0

* The Shares Earned percentage between defined relative TSR performance points is interpolated;
however, there are no Shares Earned for performance below the 25th percentile. For example, if
Cigna's TSR is at the 66th percentile, under the formula, 148% of shares would be earned.

        Step 2 – Calculate Adjusted Income from Operations Growth Component

        In determining the Shares Earned Percentage for the Adjusted Net Income from Operations
        Growth Component, the following matrix will be used. Management will make a
        recommendation to the PRC regarding the Shares Earned within the range. It is important
        to note that the maximum Shares Earned for each performance level is the top end of the
        range, but the PRC has downward discretion in each level to adjust the component value
        down to the lowest percentage of the range.

           Adjusted Income from Operations Growth *                                       Shares Earned (% of
           (Based on 2015 Actual)                                                         Shares Awarded)

           Cumulative adjusted income from operations over the three-year period
           calculated assuming a compound annual growth rate of 15.5% or greater          160% - 200%

                                                 15
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 10.5% to 15.5%       120%- 160%
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 4.5% to 10.5%        80% - 120%
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 1.5% to 4.5%         35% - 80%
         *
          The assumed compound annual growth rates are used to define dollar targets for each
         performance range. Achievement of the performance goal is measured in actual dollars,
         not percentage growth.

       Step 3 - Determine the Total Shares Earned

       The number of Shares Awarded to an award recipient for the Performance Period that was
       allocated to each Performance Measure Component is multiplied by the approved Shares
       Earned Percentage for that Component as follows:

                                                           Steps 1 and 2                     Step 3
                      50% of Shares Awarded
                                                      Shares Earned              Number of Shares Earned for
                  x   allocated to TSR          x
                                                      Percentage from Step 1   = TSR Component
                      Component
 Total Shares         50% of Shares Awarded
  Awarded             allocated to Adjusted                                      Number of Shares Earned for
                                                      Shares Earned
                  x   Net Income from           x                                Adjusted Net Income from
                                                      Percentage from Step 2   =
                      Operations Growth                                          Operations Growth Component
                      Component
                                                                                 Sum of this Column = Total
                                                                                 Number of Shares Earned

The number of Shares Earned for each Performance Measure Component are added together to
determine total number of Shares Earned by the award recipient for the Performance Period. There
will not be any fractional Shares Earned; the number of Shares Earned will be rounded following
normal rounding rules. The total number of Shares Earned cannot exceed 200% of the Shares
Awarded.




G8V1VKY5

03/19/2016 03:15 am U.S. Eastern Standard Time

ACCEPTED




                                                 16
EXHIBIT I
Cigna Corporation

Cigna Long-Term Incentive Plan: Restricted Stock Grant Agreement

Cigna Corporation (“Cigna”) has granted you the number of shares of restricted stock of Cigna set
forth below in this Restricted Stock Grant Agreement (“Restricted Stock Grant” or “Grant”) under
the Cigna Long-Term Incentive Plan (“Plan”). The date of your Restricted Stock Grant (“Grant
Date”) and the date on which your Grant is scheduled to vest (“Vesting Date”) are also indicated
below. The award is subject to the provisions of the Plan and the Terms and Conditions below.

You should carefully read all the terms and conditions of this Restricted Stock Grant and be sure
you understand what they say and what your responsibilities and obligations are before you click
on the ACCEPT button to acknowledge and agree to this Grant.

If you are not willing to agree to all of the Grant terms and conditions, do not accept the Grant and
do not click the ACCEPT button for the Restricted Stock Grant Acknowledgment and Agreement.
If you do not accept the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and
conditions of this Restricted Stock Grant.

Participant: KAREN KOCHER
Grant Type: RSA
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 02/28/2017
Total Granted: 160
Grant Price: $0.000000 (USD)

Vesting Schedule
     Shares Granted                Vesting Date
100% of shares granted       The Third Anniversary of
                             the Grant Date

You should also read the Plan Document and Key Contacts and Reference Materials document
(attached to the Plan) and indicate that you have done so and agree to the terms by checking the
appropriate box in the online grant acceptance process. The Key Contacts and Reference Materials
document contains information on how to get important stock award information (such as the Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider Trading Policy)
and whom to contact if you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places
restrictions on your transactions in Cigna securities and requires certain Cigna employees to obtain
advance permission from the Corporate Secretary before executing transactions in Cigna securities.

If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.




                                                  1
Important Notice: Restricted Stock Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Restricted Stock Grant;
   b. read and understand its terms and conditions, which include, among other things,
        restrictive covenants such as non-competition, customer and employee non-solicitation and
        non-disclosure provisions and litigation cooperation and intellectual property assignment
        and assistance provisions; and
   c. received answers to any questions I had about the Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Delaware law governs the interpretation and construction of the Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the
      Grant will be brought exclusively before a federal or state court in the State of Delaware
      where venue is appropriate and that has subject matter jurisdiction (collectively, “Delaware
      Courts”).

3. Consent to Delaware Courts exercising personal jurisdiction over me in any dispute about the
   restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Grant.




                                                2
                         TERMS AND CONDITIONS OF YOUR 2017
                             RESTRICTED STOCK GRANT

These Terms and Conditions are an important part of your grant of Restricted Stock from Cigna
Corporation (Cigna). The terms of your Restricted Stock grant are in: (a) the electronic Restricted
Stock Grant Agreement above, (b) these Terms and Conditions, and (c) the applicable Plan
provisions.
Certain words in this document with first letters capitalized are defined in the Restricted Stock
Grant Agreement above, these Terms and Conditions or Article 2 of the Plan. This grant is void if
you are not an employee of Cigna or a Subsidiary (a Cigna company) on the Grant Date.

1.      Restricted Stock; Restrictions
Shares of Restricted Stock (Shares) are regular shares of Cigna Common Stock, but they are
subject to certain Restrictions. The Restrictions are:
(a)     You cannot sell or transfer the Shares to anyone during the Restricted Period; and
(b)     Unless an exception applies, you will forfeit (lose your right to) the Shares if you have a
        Termination of Employment during the Restricted Period.
Article 7 of the Plan describes these Restrictions in more detail. In addition, you must also comply
with all the other terms and conditions of this grant, including those contained in this document.

2.      Restricted Period; Vesting
The Restricted Period starts on the Grant Date and ends on the Vesting Date. The Restrictions on
the Shares will end (your Shares will vest) on the Vesting Date only if you remain continuously
employed by a Cigna company from the Grant Date to the Vesting Date and comply with all the
terms and conditions of this grant, including those contained in this document.
Your vesting date may be earlier (see paragraph 3).

3.      Early Vesting

In certain situations your vesting date may be earlier than the Vesting Date described in paragraph
2:
(a)     The Shares will vest upon your Termination of Employment if it is Upon a Change of
        Control (of Cigna Corporation) or due to your death or Disability.
(b)     The Shares may vest upon your Termination of Employment if:
        (1)     It is due to your Early Retirement or Retirement; and
        (2)     The People Resources Committee or its designee (including Cigna’s senior human
                resources officer) approves the early vesting before your Termination of
                Employment.
        If you want to be considered for early vesting when you retire, you must ask your manager
        or human resources representative far enough in advance of your retirement so there is time
        to process your request.




                                                  3
4.     Voting Rights; Dividends
(a)    You have the right to vote the Shares. If you forfeit a Share, you will also forfeit the right
       to vote the Share.
(b)    You have the right to receive dividends on the Shares. Dividends paid on the Shares
       during the Restricted Period will be held by Cigna. Subject to the forfeiture provisions of
       paragraph 4(c), your right to receive accumulated dividends on a Share will vest on the
       scheduled Vesting Date for the Share described in paragraph 2 (Scheduled Vesting Date).
       Once a Share vests, your right to future dividends on the Share, and the method of
       payment, will be the same as for any other Cigna shareholder.
(c)    If you forfeit a Share, you will also forfeit the right to any accumulated and future
       dividends related to the Share. Even if you do not forfeit a Share, you will forfeit the right
       to any accumulated dividends on the Share if:
       (1)     You have a Termination of Employment before the Scheduled Vesting Date for a
               Share (even if the Share vests under paragraph 3);
       (2)     The Scheduled Vesting Date for a Share occurs before the Share vests (because
               vesting is delayed); or
       (3)     You are on a leave of absence when the Share vests.
(d)    Vested accumulated dividends, less applicable taxes withheld, will be paid to you in a
       lump sum within 70 days after the Scheduled Vesting Date. Cigna will not pay any interest
       on the accumulated dividends.

5.     Taxes at Vesting
When the Shares vest, you must satisfy any required tax withholding obligation. Cigna reserves
the right to withhold enough newly-vested Shares to cover all or part of any applicable tax
withholding. However, if section 83(b) of the U.S. Internal Revenue Code of 1986, as amended,
applies to you and you make a timely election under that provision, you must make an immediate
cash payment to satisfy any required tax withholding obligation.

6.     Book-Entry Shares; Sale of Shares
(a)    Cigna (or a custodian appointed by Cigna) will hold your Shares before and after vesting in
       book-entry form in a Stock Account. That is, a record of your Share ownership will be
       kept electronically, and you will not risk losing any Share certificates. A certificate for
       vested Shares will be issued to you only if you ask for one, but not if you have engaged in
       a Violation (described in paragraph 7(c)).
(b)    You may generally sell or transfer vested Shares at any time, but your right to sell the
       Shares after they vest may be limited by Cigna. This right is subject to the terms of Cigna's
       Securities Transactions and Insider Trading Policy, and Cigna reserves the right, for any
       reason at any time, to suspend or delay action on any request you make to sell the Shares.

7.     Conditions of Grant
(a)    By accepting the grant, you are agreeing:
       (1)     to the Inventions provision in paragraph 7(b); and
       (2)     not to engage in any Violation described in paragraph 7(c).



                                                 4
      You understand and agree that your agreement to the Inventions provision and not to
      engage in any Violation are a material part of the inducement for Cigna's granting you the
      Shares and essential pre-conditions to your eligibility to exercise any rights associated with
      the Shares and retain any benefit from the vesting of the Shares.
(b)   Inventions
      (1)      You hereby assign and promise to assign to Cigna companies or their designee, all
      your right, title, and interest in and to any and all current and future Inventions. You
      acknowledge that all original works of authorship which you make (whether alone or
      jointly with others) within the scope of your Cigna company employment and which are
      protectable by copyright are “works made for hire,” as defined in the United States
      Copyright Act.
      (2)     You agree to (i) maintain and make available adequate current records, including
      electronic records, notes, sketches and drawings, of all Inventions you make, and (ii)
      disclose such Inventions in writing upon request. These records will remain the property of
      Cigna companies.
      (3)      If in the course of your Cigna company employment, you incorporate a Prior
      Invention into any Cigna company work product, you grant Cigna companies a
      nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the Prior
      Invention as part of or in connection with the work product. Within 45 days after the date
      of this grant, you agree to notify Cigna Shareholder Services
      (shareholderservices@Cigna.com) of any Prior Inventions that you are not assigning under
      this paragraph 7(b).
      (4)      “Inventions” means any and all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets, or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you have or will solely or jointly conceive, develop, reduce to practice,
      or fix during your Cigna company employment.
      (5)      “Prior Inventions” means all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you conceived, developed, reduced to practice or fixed before your
      Cigna company employment and which belong to you.
(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 7(c)(1) below or you break any of the “Promises” in paragraphs
      7(c)(2) through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company
                      because of your misconduct, as that term is defined in Cigna's Code of
                      Ethics, Standards of Conduct or other employment policies.




              (B)     You do anything else while an employee of any Cigna company that is not
                      discovered by the company until after your Termination of Employment
                                             5
            and that would, if you had still been employed at the time of the discovery,
            be reason for your Termination of Employment for misconduct, as
            described above.
(2)   Promise Not To Compete against Cigna Companies:
      (A)   If you are in Career Band 6 or higher on your Termination of
            Employment date:
            You Promise not to become employed by, work as a consultant or
            independent contractor for, or in any way render services or assistance to
            any Cigna Competitor (defined in paragraph 7(c)(2)(C) below) at any time
            during the period that starts on the Grant Date and ends 12 months after
            your Termination of Employment.
            You acknowledge and agree that:
            (i)     Cigna's business competes on a global basis;
            (ii)    Cigna's sales and marketing plans are for continued expansion
                    throughout the United States of America and globally;
            (iii)   You have had access to and received Confidential Information
                    (described in paragraph 7(c)(5)(B) below); and
            (iv)    The time restrictions and global nature of this non-competition
                    restriction are reasonable and necessary to protect Cigna's business
                    and Confidential Information.
      (B)   If you are in Career Band 5 or below on your Termination of
            Employment date:
            You Promise not to become employed by, work as a consultant or
            independent contractor for, or in any way render services or assistance to
            any Cigna Competitor (defined in paragraph 7(c)(2)(C) below) at any time
            during the period that starts on the Grant Date and ends 12 months after
            your Termination of Employment, if that work is similar to, and within the
            same geographic area as, the work you performed, or for which you had
            responsibility, at any Cigna company at any time during the six-month
            period that ends on your Termination of Employment date.
            For example:
            (i)     If you are a sales employee and your sales territory at any time
                    during your last six months of Cigna company employment is
                    Pennsylvania, New Jersey, and New York, this paragraph
                    7(c)(2)(B) would apply to you only if you work in a sales position
                    for a Cigna Competitor and only to the extent your new sales
                    territory is Pennsylvania, New Jersey, and/or New York;

            (ii)    If you are an underwriter with nationwide responsibilities at any
                    time during your last six months of Cigna company employment,
                    and you seek a job with a Cigna Competitor as an underwriter, the
                    restrictions in paragraph 7(c)(2)(B) would be nationwide in scope;
                    or
            (iii)   If you work in a particular division or segment of Cigna, you
                    would not be permitted to work in a similar division or segment
                                     6
                    for a Cigna Competitor where the work you are expected to
                    perform for the competitor is similar to the work you performed
                    for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 7(c)(5)(B) below) and
            the above time and geographic restrictions are reasonable and necessary to
            protect Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or
            indirectly with any Cigna company’s product or service.

      (D)   The Promise in paragraph 7(c)(2) not to compete against Cigna companies
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California.

(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship,
                    contractual or otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 7(c)(3) will not apply to applications for employment
            submitted voluntarily by any Cigna employee, in response to a general
            advertisement or otherwise, so long as neither you, nor anyone acting on
            your behalf or in response to information provided by you, otherwise
            Solicits the employees to leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt
            to entice, encourage, persuade or solicit.
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any Cigna company customer to end an existing
                    relationship, contractual or otherwise, with that Cigna company;
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any
                    business arrangements with you or any business which you may
                    become employed by, or affiliated in any way with, after leaving
                    any Cigna company, if such business arrangements would
                    compete in any way with any business that Cigna company has
                    conducted, or has been planning to conduct, during the 12-month
                    period ending on the date of the Violation.



                                     7
      (B)   The Promise in paragraph 7(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while
            employed by any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings
                    between any Cigna company and the customer or potential
                    customer anytime during the three-year period ending on the date
                    of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information
                    about a customer or potential customer with whom you had
                    contact as a result of your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 7(c)(3)(C).
      (D)   The Promise in paragraph 7(c)(4) not to solicit Cigna company customers
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California unless
            the activity involves the use of Confidential Information.

(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-
            party at any time, whether during or after your employment, without the
            prior written consent of Cigna (except to the extent required by an order of
            a court having competent jurisdiction or a properly issued subpoena)
            unless that Confidential Information was previously disclosed publicly by
            Cigna or has become public knowledge (other than by your disclosure).
            Nothing in this Confidentiality provision prohibits you or your counsel
            from initiating communications directly with, or responding to any inquiry
            from, or providing testimony before any self-regulatory organization or
            any state or federal regulatory authority. In the event that you are required
            to disclose Confidential Information pursuant to a subpoena or other law
            or regulation, you shall notify Cigna promptly upon learning that you have
            been subpoenaed or are otherwise required or compelled to divulge
            Confidential Information.
      (B)   “Confidential Information” means any Cigna company trade secrets,
            confidential information, or proprietary materials, including but not limited
            to customer lists, financial records, marketing plans and sales plans.
(6)   Promise to Cooperate With Cigna in Investigations or Litigation:
      (A)   You Promise that, at any time after your Termination of Employment, you
            will cooperate with Cigna in (i) all investigations of any kind, (ii) helping
            to prepare and review documents and meeting with Cigna attorneys, and
            (iii) providing truthful testimony as a witness or a declarant during
            discovery and/or trial in connection with any present or future court,
            administrative, agency, or arbitration proceeding involving any Cigna
            company and with respect to which you have relevant information.
      (B)   Cigna agrees that it will reimburse you, upon production of appropriate
            receipts and in accordance with Cigna's then existing Business Travel
                                     8
                       Reimbursement Policy, the reasonable business expenses (including air
                       transportation, hotel, and similar expenses) incurred by you in connection
                       with such assistance. You must present to Cigna for reimbursement all
                       receipts for those expenses within 45 days after you incur the expenses.
       (7)     Promise to Assist with Patent and Copyright Registrations:
               (A)     You Promise that, during your Cigna company employment and after your
                       Termination of Employment, you will assist Cigna companies, should they
                       request and at Cigna's expense, to secure their rights (including any
                       copyrights, patents, trademarks or other intellectual property rights) in or
                       relating to the Inventions in any and all countries, including by:
                       (i)      disclosing to Cigna Companies all pertinent information and data;
                                and
                       (ii)     executing all applications, assignments or other instruments
                                necessary to apply for and obtain these rights and assign them to
                                Cigna companies.
(d)    (1)     If you were an Executive Officer at any time during the 24-month period before
               the date of the Violation, the People Resources Committee will determine whether
               you engaged in a Violation and will have the sole discretion to waive your
               obligation to make all or any part of the Payment (described in paragraph 8) and to
               impose conditions on any waiver.
       (2)     Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
               determine whether you engaged in a Violation and will have the sole discretion to
               waive your obligation to make all or any part of the Payment and to impose
               conditions on any waiver.
       (3)     Determinations of the People Resources Committee, Cigna's Senior Human
               Resources Officer, or his or her designee, will be final and binding on all parties.

8.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 9, for a
Violation.
(a)    You will immediately forfeit all unvested Shares if you engage in any Violation at any
       time.
(b)    You must immediately make the Payment described in paragraph 8(c) to Cigna in the
       manner described in paragraph 8(d) if:
       (1)     You engage in a Violation described in paragraph 7(c)(2) (compete against Cigna),
               7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit Cigna customers),
               either while you are a Cigna company employee or within 12 months after your
               Termination of Employment; or
       (2)     You engage in a Violation described in paragraph 7(c)(1) (misconduct), 7(c)(5)
               (disclose Confidential Information) 7(c)(6) (fail to cooperate) or 7(c)(7) (fail to
               assist) at any time.




                                                 9
(c)   “Payment” is the value you realize from any Shares that vest during the 12-month period
      ending on the date of the Violation. The Payment will equal:
      (1)     The number of Shares that vest during that 12-month period;
                      multiplied by
      (2)     The Fair Market Value of those Shares on their Vesting Date;
                      plus
      (3)     The total amount of all dividends, if any, paid to you on those Shares through the
              date of the Payment.
(d)   Cigna will recover the Payment from you by any means permitted by applicable law, at the
      sole discretion of Cigna management, including but not limited to any or all of the
      following methods:
      (1)     If you have any Shares in a Stock Account or in any other account in book-entry
              form when a Violation occurs, Cigna will take back from you the whole number of
              Shares that has a total Fair Market Value as of the date of the Violation up to, but
              not more than, the Payment amount.
      (2)     Cigna will, to the extent permitted by applicable law, reduce:
              (A)     The amount of any payments that any Cigna company owes you for any
                      reason (including without limit any payments owed to you under any
                      nonqualified retirement, deferred compensation or other plan or
                      arrangement) by
              (B)     The Payment amount.
              This reduction will not occur until the date a future payment to you is due.
      (3)     Cigna will send you a written notice and demand for all or part of any Payment
              amount. Within 30 days after you receive that notice and demand, you must make
              the Payment to Cigna.




                                               10
9.      Consequences of a Violation: Injunction
You agree that:
(a)     Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an
        injunction) that requires you to take action and/or that prohibits you from taking action, as
        needed to ensure that you keep all of the Promises described in paragraph 7(c)(2) through
        (7), and Cigna will not be required to post a bond in order to seek or obtain the injunction;
(b)     Any breach or threatened breach of any of the Promises would cause irreparable injury to
        Cigna, and monetary damages alone would not provide an adequate remedy; and
(c)     The remedies described in paragraph 9(a) are in addition to any other rights and remedies
        Cigna may have at law or in equity.

10.     Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
        Inventions
You agree that:
(a)     If Cigna Companies are unable to obtain your signature on any instruments needed to
        secure their rights in or relating to the Inventions pursuant to paragraph 7(c)(7)(A); then
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take
        other actions as may be necessary for Cigna companies to secure those rights.
11.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction
requests in a timely manner; however, Cigna makes no promises or guarantees to you relating to
the market price of the Shares or to the time it may take to act on your request to sell the Shares or
deliver stock certificates. By accepting this Restricted Stock grant:
(a)     You acknowledge that the action you request may not be completed until several days (or
        in the case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may
        change, related to delays described in paragraph 11(a):
        (1)       Between the time you ask for any Shares to be sold and the time your Shares are
                  actually sold; and
        (2)       Between the time you ask for stock certificates to be delivered to you or your
                  broker and the time the certificates are delivered.

12.     Applicable Law
You understand and agree that:
(a)     The terms and conditions of this Restricted Stock grant (including any Violation and the
        consequences of any Violation) and all determinations made under the Restricted Stock
        Grant Agreement, the Plan, and these Terms and Conditions will be interpreted under the
        laws of the State of Delaware, without regard to its conflict of laws rule;
(b)     Any dispute about any of the Promises (described in paragraph 7(c)), if not resolved by
        agreement between you and Cigna, will be resolved exclusively in a federal or state court
        in the State of Delaware where venue is appropriate and that has subject matter jurisdiction
        over the dispute (collectively, “Delaware Courts”);
(c)     Delaware is a convenient forum for resolving any dispute about the Promises; and
                                               11
(d)    You and Cigna consent to the exercise of personal jurisdiction over the parties by a
       Delaware Court in any dispute related to the Promises.

13.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 12, any dispute over any of the terms and conditions that
       apply to this Restricted Stock grant will be resolved exclusively under the Cigna
       Employment Dispute Arbitration Policy and its Rules and Procedures as may be in effect
       when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of
       law, and instead you are agreeing to submit those disputes exclusively to mandatory and
       binding final arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a
       court in accordance with applicable law, after the court has issued a decision about that
       relief, you and Cigna will submit the dispute to final and binding arbitration under the
       Cigna Employment Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

14.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and
       Conditions is unenforceable as written, that provision will be enforceable to the maximum
       extent permitted by law and will be reformed by the court to make the provision
       enforceable in accordance with Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Restricted Stock grant will not be
       interpreted as a waiver of its right to enforce that provision in the future.

15.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 7, 8, 9
and 10 YOU MUST NOT ACCEPT THE RESTRICTED STOCK GRANT. If you sign the
Restricted Stock grant, or acknowledge your acceptance electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Restricted Stock grant including the
       Inventions provision in paragraph 7(b) and the Promises in paragraph 7(c);
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance
       with those terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 8 and seek an injunction
       described in paragraph 9, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to
       Inventions if unable to obtain your signature as described in paragraph 10.


2017 US RSG Grant Agreement (3 Year cliff) including Terms and Conditions




                                                12
H8X6S8JC

03/21/2017 11:39 AM U.S. Eastern Standard Time

ACCEPTED




                                 13
EXHIBIT J
Cigna Corporation

Cigna Long-Term Incentive Plan: Nonqualified Stock Option Grant Agreement

Cigna Corporation (“Cigna”) has granted you the option to purchase the number of shares of Cigna
Common Stock set forth below in this Option Grant Agreement (“Option Grant”) under the Cigna Long-
Term Incentive Plan (“Plan”). The date of your Option Grant (“Grant Date”), the dates on which your
Option Grant is scheduled to vest (“Vesting Dates”) and the date on which it is scheduled to expire
(“Expiration Date”) are also indicated below. The award is subject to the provisions of the Plan and the
Terms and Conditions below.

You should carefully read all the terms and conditions of this Option Grant and be sure you understand
what they say and what your responsibilities and obligations are before you click on the ACCEPT button
to acknowledge and agree to this Option Grant.

If you are not willing to agree to all of the Option Grant terms and conditions, do not accept the Option
Grant and do not click the ACCEPT button for the Option Grant Acknowledgment and Agreement. If
you do not accept the Option Grant, you will not receive the benefits of the Option Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and conditions
of this Option Grant.

Participant: KAREN KOCHER
Grant Type: NQ
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 02/28/2017
Grant Expiration Date: 02/28/2027
Total Options Granted: 1,028
Option Price: $149.1350 (USD)

Vesting Schedule
Options Granted               Vesting Date
1/3 of the Options Granted    The First Anniversary of
                              the Grant Date
1/3 of the Options Granted    The Second Anniversary
                              of the Grant Date
1/3 of the Options Granted    The Third Anniversary of
                              the Grant Date

You should also read the Plan Document and Key Contacts and Reference Materials document (attached
to the Plan) and indicate that you have done so and agree to the terms by checking the appropriate box in
the online grant acceptance process. The Key Contacts and Reference Materials document contains
information on how to get important stock award information (such as the Plan Prospectus, Tax
Considerations and Cigna's Securities Transactions and Insider Trading Policy) and whom to contact if
you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places restrictions on
your transactions in Cigna securities and requires certain Cigna employees to obtain advance permission
from the Corporate Secretary before executing transactions in Cigna securities.

If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.
                                                     1
Important Notice: Option Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Option Grant;
   b. read and understand its terms and conditions, which include, among other things, restrictive
        covenants such as non-competition, customer and employee non-solicitation and non-disclosure
        provisions and litigation cooperation and intellectual property assignment and assistance
        provisions; and
   c. received answers to any questions I had about the Option Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Delaware law governs the interpretation and construction of the Option Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the Option
      Grant will be brought exclusively before a federal or state court in the State of Delaware where
      venue is appropriate and that has subject matter jurisdiction (collectively, “Delaware Courts”).

3. Consent to Delaware Courts exercising personal jurisdiction over me in any dispute about the
   restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Option Grant.




                                                    2
                     TERMS AND CONDITIONS OF YOUR 2017 GRANT
                         OF A NONQUALIFIED STOCK OPTION

These Terms and Conditions are an important part of your grant of a nonqualified stock option (Option)
from Cigna Corporation (Cigna). The terms of your Option are in (a) the electronic Option Grant
Agreement above, (b) these Terms and Conditions and (c) the applicable Plan provisions.

Certain words in this document with first letters capitalized are defined in the Option Grant Agreement
above, these Terms and Conditions or Article 2 of the Plan. This grant is void if you are not an employee
of Cigna or a Subsidiary (a Cigna company) on the Grant Date.

1.      The Option
The Option gives you the right to buy a certain number of shares of Cigna Common Stock (Shares)
during the Option Period (described in paragraph 2) at the Option Price. Your Option Grant Agreement
lists the number of Shares and your Option Price. To buy the Shares at the Option Price, you must
exercise the Option.

2.      Option Period; Vesting
(a)     You can exercise the Option only during the Option Period. The Option becomes exercisable, or
        “vests,” on the first day of the Option Period and expires on the last day of the Option Period.
(b)     The Option Period for one-third of the Shares starts on the first (1st) anniversary of the Grant
        Date; for another third of the Shares on the second (2nd) anniversary of the Grant Date; and for the
        final third of the Shares on the third (3rd) anniversary of the Grant Date. This is the vesting
        schedule for the Option.
(c)     The Option Period for all the Shares ends, and the Option will expire, the earlier of (1) 5:00 p.m.
        Philadelphia time on the Expiration Date or (2) upon your Termination of Employment as
        described under Early Expiration in paragraph 4.

3.      Early Vesting
The Option may vest earlier than the dates listed under paragraph 2(b) as described here. If your
Termination of Employment occurs before the Option vests under paragraph 2, the Option will vest on
your Termination of Employment date, but only if your Termination of Employment is:
(a)     Because of your death, Disability, Early Retirement or Retirement and you have not received or
        will not be receiving severance pay from any Cigna company (whether under any severance
        benefit plan or any contract, agreement or arrangement); or
(b)     Upon a Change of Control.

4.      Early Expiration upon Termination of Employment; Exceptions
(a)     Upon your Termination of Employment (other than a Termination for Cause), the Option will
        expire on the earlier of the Expiration Date or ninety (90) days after your Termination of
        Employment date unless one of the exceptions described in paragraph 4(b) through (e) applies.
(b)     If (1) your Termination of Employment is because of your death, Disability or Retirement, and
        (2) you will not be receiving severance pay from any Cigna company (whether under any
        severance benefit plan or any contract, agreement or arrangement), then the Option will expire at
        5:00 p.m. Philadelphia time on the Expiration Date.
(c)     If your Termination of Employment is because of your Early Retirement, and you will not be
        receiving severance pay from any Cigna company (whether under any severance benefit plan or
        any contract, agreement or arrangement), the Option will expire at 5:00 p.m. Philadelphia time
        on:
                                                    3
      (1)     The earlier of the Expiration Date or the third anniversary of your Termination of
              Employment date; or
      (2)     The Expiration Date if, within six months before your Termination of Employment date,
              you were an Executive Officer subject to the requirements of Section 16(a) of the
              Securities Exchange Act of 1934 (“Executive Officer”).
(d)   If your Termination of Employment is Upon a Change of Control (of Cigna Corporation), the
      Option will expire on the earlier of the Expiration Date or ninety (90) days after your Termination
      of Employment date.

(e)   The Option will expire immediately upon your Termination for Cause.

5.    Exercising the Option; Tax Withholding
(a)   Cigna may limit your rights to exercise the Option and to sell any Shares you acquire by
      exercising the Option. Your rights are subject to the terms of Cigna's Securities Transactions and
      Insider Trading Policy, and Cigna reserves the right, for any reason at any time, to suspend or
      delay action on any request you make to exercise the Option or sell the Shares. To comply with
      legal requirements, Cigna may restrict the method by which you exercise the Option.
(b)   If, because of limitations imposed by applicable law, you cannot exercise the Option before it
      expires, then the Option will not expire on the date described in paragraph 4. Instead, the Option
      Period will be extended temporarily until the earlier of (1) ten business days after the first date on
      which the Option again becomes exercisable without the limitations or (2) 5:00 p.m. Philadelphia
      time on the Expiration Date.
(c)   To exercise all or part of the Option, you must (1) complete and submit any required Option
      exercise form or electronic exercise instructions and (2) pay the Option Price and any required tax
      withholding.
(d)   You may pay the Option Price with cash. If you pay with cash, you must also pay any applicable
      withholding tax liability in cash before Shares will be deposited in your Stock Account or
      delivered to you.
(e)   If you are a Cigna company employee when you exercise the Option, you may pay the Option
      Price with Shares that are in your Stock Account if:
      (1)     you first purchased the shares on the open market; or
      (2)     at least six months have elapsed after the:
              (A)      grant date, if you received the shares as a grant of unrestricted Shares;
              (B)      vesting date, if you received them as a grant of Restricted Stock; or
              (C)      purchase date, if you bought them through a previous option exercise.
      You will not be allowed to pay the Option Price with Shares if Cigna in its sole discretion
      determines that it would risk adverse tax or accounting consequences as a result. If you are not a
      Cigna company employee when you exercise the Option, or if your beneficiary or estate exercises
      the Option, the Option Price cannot be paid in shares of stock.
(f)   If you pay the Option Price in Shares:
      (1)     You must exercise the Option for at least 50 Shares.
              If there are not at least 50 Shares underlying the Option, you must exercise the Option for
              all the Shares.
      (2)     You must pay any applicable tax-withholding obligation.


                                                    4
                Cigna reserves the right to withhold from the Shares you purchase enough Shares to meet
                all or part of any applicable tax-withholding obligation.
                If you are an Executive Officer when you exercise the Option, you may satisfy part of the
                withholding obligation by remitting to Cigna Shares you have owned for at least six
                months as of the date the withholding obligation arises.
(g)     You may pay the Option Price through a cashless exercise of the Option. Cigna reserves the right
        to change the rules that apply to cashless exercises, or end your ability to do a cashless exercise,
        at any time.

6.      Book-Entry Shares
Cigna (or a custodian appointed by Cigna) will hold any Shares you, your beneficiary or estate acquire
upon exercise of the Option in book-entry form in a Stock Account. That is, a record of Share ownership
will be kept electronically, and you will not risk losing any Share certificates. A Share certificate will be
issued to you only if you ask for one, but not if you have engaged in a Violation (described in paragraph
7(c)).

7.      Conditions of Grant
(a)     By accepting the grant, you are agreeing:
        (1)     to the Inventions provision in paragraph 7(b); and
        (2)     not to engage in any Violation described in paragraph 7(c)
        You understand and agree that your agreement not to engage in any Violation and to the
        Inventions provision are a material part of the inducement for Cigna's granting you the Option
        and essential pre-conditions to your eligibility to exercise any rights associated with the Option
        and retain any benefit from exercising the Option.
(b)     Inventions
        (1)       You hereby assign and promise to assign to Cigna companies or their designee, all your
        right, title, and interest in and to any and all current and future Inventions. You acknowledge that
        all original works of authorship which you make (whether alone or jointly with others) within the
        scope of your Cigna company employment and which are protectable by copyright are “works
        made for hire,” as defined in the United States Copyright Act.
        (2)     You agree to (i) maintain and make available adequate current records, including
        electronic records, notes, sketches and drawings, of all Inventions you make, and (ii) disclose
        such Inventions in writing upon request. These records will remain the property of Cigna
        companies.
        (3)     If in the course of your Cigna company employment, you incorporate a Prior Invention
        into any Cigna company work product, you grant Cigna companies a nonexclusive, royalty-free,
        irrevocable, perpetual, worldwide license to use the Prior Invention as part of or in connection
        with the work product. Within 45 days after the date of this grant, you agree to notify Cigna
        Shareholder Services (shareholderservices@Cigna.com) of any Prior Inventions that you are not
        assigning under this paragraph 7(b).
        (4)     “Inventions” means any and all inventions, original works of authorship, developments,
        concepts, sales methods, improvements, trade secrets, or similar intellectual property, whether or
        not patentable or registrable under copyright or similar laws, that relate to any Cigna company’s
        current or proposed business, work products or research and development which you have or will
        solely or jointly conceive, develop, reduce to practice, or fix during your Cigna company
        employment.
        (5)     “Prior Inventions” means all inventions, original works of authorship, developments,

                                                      5
      concepts, sales methods, improvements, trade secrets or similar intellectual property, whether or
      not patentable or registrable under copyright or similar laws, that relate to any Cigna company’s
      current or proposed business, work products or research and development which you conceived,
      developed, reduced to practice or fixed before your Cigna company employment and which
      belong to you.
(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 7(c)(1) below or you break any of the “Promises” in paragraphs 7(c)(2)
      through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company because
                      of your misconduct, as that term is defined in Cigna's Code of Ethics, Standards
                      of Conduct or other employment policies.
              (B)     You do anything else while an employee of any Cigna company that is not
                      discovered by the company until after your Termination of Employment and that
                      would, if you had still been employed at the time of the discovery, be reason for
                      your Termination of Employment for misconduct, as described above.
      (2)     Promise Not To Compete against Cigna Companies:


              (A)     If you are in Career Band 6 or higher on your Termination of Employment
                      date:
                      You Promise not to become employed by, work as a consultant or independent
                      contractor for, or in any way render services or assistance to any Cigna
                      Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
                      that starts on the Grant Date and ends 12 months after your Termination of
                      Employment.
                      You acknowledge and agree that:
                      (i)     Cigna's business competes on a global basis;
                      (ii)    Cigna's sales and marketing plans are for continued expansion
                              throughout the United States of America and globally;
                      (iii)   You have had access to and received Confidential Information (described
                              in paragraph 7(c)(5)(B) below); and
                      (iv)    The time restrictions and global nature of this non-competition restriction
                              are reasonable and necessary to protect Cigna's business and Confidential
                              Information.
              (B)     If you are in Career Band 5 or below on your Termination of Employment date:
                      You Promise not to become employed by, work as a consultant or independent
                      contractor for, or in any way render services or assistance to any Cigna
                      Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
                      that starts on the Grant Date and ends 12 months after your Termination of
                      Employment, if that work is similar to, and within the same geographic area as,
                      the work you performed, or for which you had responsibility, at any Cigna
                      company at any time during the six-month period that ends on your Termination
                      of Employment date.


                                                  6
            For example:
            (i)     If you are a sales employee and your sales territory at any time during
                    your last six months of Cigna company employment is Pennsylvania,
                    New Jersey, and New York, this paragraph 7(c)(2)(B) would apply to
                    you only if you work in a sales position for a Cigna Competitor and only
                    to the extent your new sales territory is Pennsylvania, New Jersey, and/or
                    New York;
            (ii)    If you are an underwriter with nationwide responsibilities at any time
                    during your last six months of Cigna company employment, and you
                    seek a job with a Cigna Competitor as an underwriter, the restrictions in
                    paragraph 7(c)(2)(B) would be nationwide in scope; or
            (iii)   If you work in a particular division or segment of Cigna, you would not
                    be permitted to work in a similar division or segment for a Cigna
                    Competitor where the work you are expected to perform for the
                    competitor is similar to the work you performed for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 7(c)(5)(B) below) and the
            above time and geographic restrictions are reasonable and necessary to protect
            Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or indirectly with
            any Cigna company’s product or service.

      (D)   The Promise in paragraph 7(c)(2) not to compete against Cigna companies after
            Termination of Employment will not apply and Cigna will not enforce it with
            respect to Cigna company employment in California.

(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment and the
            period that ends 12 months after your Termination of Employment, you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship, contractual or
                    otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 7(c)(3) will not apply to applications for employment submitted
            voluntarily by any Cigna employee, in response to a general advertisement or
            otherwise, so long as neither you, nor anyone acting on your behalf or in
            response to information provided by you, otherwise Solicits the employees to
            leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt to
            entice, encourage, persuade or solicit.
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment and the
            period that ends 12 months after your Termination of Employment, you will not:
            (i)     Solicit any Cigna company customer to end an existing relationship,
                    contractual or otherwise, with that Cigna company;
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
                                        7
            (iii)   Solicit any potential Cigna company customer to enter into any business
                    arrangements with you or any business which you may become
                    employed by, or affiliated in any way with, after leaving any Cigna
                    company, if such business arrangements would compete in any way with
                    any business that Cigna company has conducted, or has been planning to
                    conduct, during the 12-month period ending on the date of the Violation.
      (B)   The Promise in paragraph 7(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while employed by
            any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings between
                    any Cigna company and the customer or potential customer anytime
                    during the three-year period ending on the date of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information about a
                    customer or potential customer with whom you had contact as a result of
                    your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 7(c)(3)(C).
      (D)   The Promise in paragraph 7(c)(4) not to solicit Cigna company customers after
            Termination of Employment will not apply and Cigna will not enforce it with
            respect to Cigna company employment in California unless the activity involves
            the use of Confidential Information.

(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-party at
            any time, whether during or after your employment, without the prior written
            consent of Cigna (except to the extent required by an order of a court having
            competent jurisdiction or a properly issued subpoena) unless that Confidential
            Information was previously disclosed publicly by Cigna or has become public
            knowledge (other than by your disclosure). Nothing in this Confidentiality
            provision prohibits you or your counsel from initiating communications directly
            with, or responding to any inquiry from, or providing testimony before any self-
            regulatory organization or any state or federal regulatory authority. In the event
            that you are required to disclose Confidential Information pursuant to a subpoena
            or other law or regulation, you shall notify Cigna promptly upon learning that
            you have been subpoenaed or are otherwise required or compelled to divulge
            Confidential Information.
      (B)   “Confidential Information” means any Cigna company trade secrets, confidential
            information, or proprietary materials, including but not limited to customer lists,
            financial records, marketing plans and sales plans.
(6)   Promise to Cooperate With Cigna in Investigations or Litigation:
      (A)   You Promise that, at any time after your Termination of Employment, you will
            cooperate with Cigna in (i) all investigations of any kind, (ii) helping to prepare
            and review documents and meeting with Cigna attorneys, and (iii) providing
            truthful testimony as a witness or a declarant during discovery and/or trial in
            connection with any present or future court, administrative, agency, or arbitration
            proceeding involving any Cigna company and with respect to which you have
            relevant information.
                                        8
               (B)     Cigna agrees that it will reimburse you, upon production of appropriate receipts
                       and in accordance with Cigna's then existing Business Travel Reimbursement
                       Policy, the reasonable business expenses (including air transportation, hotel, and
                       similar expenses) incurred by you in connection with such assistance. You must
                       present to Cigna for reimbursement all receipts for those expenses within 45 days
                       after you incur the expenses.
       (7)     Promise to Assist with Patent and Copyright Registrations:
               (A)     You Promise that, during your Cigna company employment and after your
                       Termination of Employment, you will assist Cigna companies, should they
                       request and at Cigna's expense, to secure their rights (including any copyrights,
                       patents, trademarks or other intellectual property rights) in or relating to the
                       Inventions in any and all countries, including by:
                       (i)     disclosing to Cigna Companies all pertinent information and data; and
                       (ii)    executing all applications, assignments or other instruments necessary to
                               apply for and obtain these rights and assign them to Cigna companies.
(d)    (1)     If you were an Executive Officer at any time during the 24-month period before the date
               of the Violation, the People Resources Committee will determine whether you engaged in
               a Violation and will have the sole discretion to waive your obligation to make all or any
               part of the Payment (described in paragraph 8) and to impose conditions on any waiver.
       (2)     Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
               determine whether you engaged in a Violation and will have the sole discretion to waive
               your obligation to make all or any part of the Payment and to impose conditions on any
               waiver.
       (3)     Determinations of the People Resources Committee, Cigna's Senior Human Resources
               Officer, or his or her designee, will be final and binding on all parties.

8.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 9, for a
Violation.
(a)    If you engage in any Violation at any time, Cigna will cancel any part of the Option you have not
       yet exercised.

(b)    You must immediately make the Payment described in paragraph 8(c) to Cigna in the manner
       described in paragraph 8(d) if:
       (1)     You engage in a Violation described in paragraph 7(c)(2) (compete against Cigna),
               7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit Cigna customers), either
               while you are a Cigna company employee or within 12 months after your Termination of
               Employment; or
       (2)     You engage in a Violation described in paragraph 7(c)(1) (misconduct), 7(c)(5) (disclose
               Confidential Information), 7(c)(6) (fail to cooperate), or 7(c)(7) (fail to assist) at any
               time.
(c)    The Payment requirement applies only to the part of the Option, if any, that you exercise within
       the 24-month period ending on the date of the Violation. “Payment” means the amount equal to:

       (1)     the number of Shares you acquire when you exercise the Option;
                       multiplied by

                                                   9
        (2)       the excess of (A) the Fair Market Value on the date you exercise the Option over (B) the
                  Option Price;
                          plus

        (3)       the total amount of all dividends, if any, paid on those Shares through the date of the
                  Payment.

(d)     Cigna will recover the Payment from you by any means permitted by applicable law, at the sole
        discretion of Cigna management, including but not limited to any or all of the following methods:
        (1)       If you have any Shares in a Stock Account or in any other account in book-entry form
                  when a Violation occurs, Cigna will take back from you the whole number of Shares that
                  has a total Fair Market Value as of the date of the Violation up to, but not more than, the
                  Payment amount.
        (2)       Cigna will, to the extent permitted by applicable law, reduce:
                  (A)     The amount of any payments that any Cigna company owes you for any reason
                          (including without limit any payments owed to you under any nonqualified
                          retirement, deferred compensation or other plan or arrangement) by
                  (B)     The Payment amount.
                  This reduction will not occur until the date a future payment to you is due.
        (3)       Cigna will send you a written notice and demand for all or part of any Payment amount.
                  Within 30 days after you receive that notice and demand, you must make the Payment to
                  Cigna.

9.      Consequences of a Violation: Injunction
You agree that:
(a)     Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an injunction)
        that requires you to take action and/or that prohibits you from taking action, as needed to ensure
        that you keep all of the Promises described in paragraph 7(c)(2) through (7), and Cigna will not
        be required to post a bond in order to seek or obtain the injunction;
(b)     Any breach or threatened breach of any of the Promises would cause irreparable injury to Cigna,
        and monetary damages alone would not provide an adequate remedy; and
(c)     The remedies described in paragraph 9(a) are in addition to any other rights and remedies Cigna
        may have at law or in equity.

10.     Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
        Inventions
You agree that:
(a)     If Cigna Companies are unable to obtain your signature on any instruments needed to secure their
        rights in or relating to the Inventions pursuant to paragraph 7(c)(7)(A); then
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take other
        actions as may be necessary for Cigna companies to secure those rights.
11.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction requests
in a timely manner; however, Cigna makes no promises or guarantees to you relating to the market price
                                                      10
of the Shares or to the time it may take to act on your request to exercise the Option, sell the Shares or
deliver stock certificates. By accepting this Option grant:
(a)     You acknowledge that the action you request may not be completed until several days (or in the
        case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may change,
        related to delays described in paragraph 11(a):
        (1)     Between the time you submit an Option exercise form and the time your Option is
                actually exercised;
        (2)     Between the time you ask for any Shares to be sold and the time your Shares are actually
                sold; and
        (3)     Between the time you ask for stock certificates to be delivered to you or your broker and
                the time the certificates are delivered.

12.     Applicable Law
You understand and agree that:
(a)     The terms and conditions of this Option grant (including any Violation and the consequences of
        any Violation) and all determinations made under the Option Grant Agreement, the Plan, and
        these Terms and Conditions will be interpreted under the laws of the State of Delaware, without
        regard to its conflict of laws rule;
(b)     Any dispute about any of the Promises (described in paragraph 7(c)), if not resolved by
        agreement between you and Cigna, will be resolved exclusively in a federal or state court in the
        State of Delaware where venue is appropriate and that has subject matter jurisdiction over the
        dispute (collectively, “Delaware Courts”);
(c)     Delaware is a convenient forum for resolving any dispute about the Promises; and
(d)     You and Cigna consent to the exercise of personal jurisdiction over the parties by a Delaware
        Court in any dispute related to the Promises.




                                                     11
13.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 12, any dispute over any of the terms and conditions that apply
       to this Option grant will be resolved exclusively under the Cigna Employment Dispute
       Arbitration Policy and its Rules and Procedures as may be in effect when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of law,
       and instead you are agreeing to submit those disputes exclusively to mandatory and binding final
       arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a court
       in accordance with applicable law, after the court has issued a decision about that relief, you and
       Cigna will submit the dispute to final and binding arbitration under the Cigna Employment
       Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

14.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and Conditions
       is unenforceable as written, that provision will be enforceable to the maximum extent permitted
       by law and will be reformed by the court to make the provision enforceable in accordance with
       Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Option grant will not be interpreted as a waiver of
       its right to enforce that provision in the future.

15.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 7, 8 9, and
10, YOU MUST NOT ACCEPT THE OPTION GRANT. If you sign the Option grant, or
acknowledge your acceptance electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Option grant including the Inventions provision in
       paragraph 7(b) and the Promises in paragraph 7(c);
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance with those
       terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 8 and seek an injunction
       described in paragraph 9, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to Inventions if
       unable to obtain your signature as described in paragraph 10.

2017 Option Grant Agreement including Terms and Conditions

H8X6RS6U

03/21/2017 11:37 AM U.S. Eastern Standard Time

ACCEPTED




                                                    12
EXHIBIT K
Cigna Corporation

Cigna Long-Term Incentive Plan: Strategic Performance Share Grant Agreement

Cigna Corporation (“Cigna”) has granted you the number of strategic performance shares set forth
below in this Strategic Performance Share Grant Agreement (“Strategic Performance Share Grant”
or “Grant”) under the Cigna Long-Term Incentive Plan (“Plan”). The date of your Strategic
Performance Share Grant (“Grant Date”) is also indicated below. The award is subject to the
provisions of the Plan and the Terms and Conditions below.

You should carefully read all the terms and conditions of this Strategic Performance Share Grant
and be sure you understand what they say and what your responsibilities and obligations are before
you click on the ACCEPT button to acknowledge and agree to this Grant.

If you are not willing to agree to all of the Grant terms and conditions, do not accept the Grant and
do not click the ACCEPT button for the Strategic Performance Share Grant Acknowledgment and
Agreement. If you do not accept the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of the terms and
conditions of this Strategic Performance Share Grant.

Participant: KAREN KOCHER
Grant Type: RSU
Plan Name: Cigna Long-Term Incentive Plan

Grant Date: 02/28/2017
Total Granted: 160
Grant Price: $0.000000 (USD)

Vesting Schedule
Shares Granted               Approximate
                             Vest Date
100% of Shares Granted       03/02/2020

Please Note: The date shown in the Vesting Schedule chart above is not your actual vesting date.
It is an approximation of the expected vesting date and is provided due to systems requirements. In
accordance with the Terms and Conditions of your Strategic Performance Share Grant, the actual
vesting date will be determined by the People Resources Committee of the Board of Directors.

You should also read the Plan Document and Key Contacts and Reference Materials document
(attached to the Plan) and indicate that you have done so and agree to the terms by checking the
appropriate box in the online grant acceptance process. The Key Contacts and Reference Materials
document contains information on how to get important award information (such as the Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider Trading Policy)
and whom to contact if you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading Policy places
restrictions on your transactions in Cigna securities and requires certain Cigna employees to obtain
advance permission from the Corporate Secretary before executing transactions in Cigna securities.



                                                  1
If you have questions about your award, please contact Cigna Shareholder Services by email at
shareholderservices@cigna.com or by phone at 215.761.3516.

Important Notice: Strategic Performance Share Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:
1. Acknowledge and represent to Cigna that I have:
   a. received the Strategic Performance Grant;
   b. read and understand its terms and conditions, which include, among other things,
        restrictive covenants such as non-competition, customer and employee non-solicitation and
        non-disclosure provisions and litigation cooperation and intellectual property assignment
        and assistance provisions; and
   c. received answers to any questions I had about the Grant and its terms and conditions,
        including the restrictive covenants.

2. Understand and agree that:
   a. Delaware law governs the interpretation and construction of the Grant; and
   b. any controversy or proceeding arising out of or relating to the restrictive covenants in the
      Grant will be brought exclusively before a federal or state court in the State of Delaware
      where venue is appropriate and that has subject matter jurisdiction (collectively, “Delaware
      Courts”).

3. Consent to Delaware Courts exercising personal jurisdiction over me in any dispute about the
   restrictive covenants.

Scroll down for the TERMS AND CONDITIONS of the Strategic Performance Share Grant.




                                                2
                        TERMS AND CONDITIONS OF YOUR 2017 GRANT
                           OF STRATEGIC PERFORMANCE SHARES

These Terms and Conditions are an important part of your grant of Strategic Performance Shares
from Cigna Corporation (Cigna). The terms of your Strategic Performance Share grant are in: (a)
the electronic Strategic Performance Share Grant Agreement above, (b) these Terms and
Conditions (including Schedule I), and (c) the Cigna Long-Term Incentive Plan (Plan).
Certain words in this document with first letters capitalized are defined in the Strategic
Performance Share Grant Agreement above, these Terms and Conditions or Article 2 of the Plan.
This grant is void if you are not an employee of Cigna or a Subsidiary (a Cigna company) on the
Grant Date.

1.      Strategic Performance Shares; Performance Period
Each Strategic Performance Share (Performance Share) represents a conditional right to receive
one share of Cigna Common Stock (Share), subject to the performance, vesting and payment
provisions described below. The Performance Period applicable to your award is January 1, 2017
to December 31, 2019 (the Performance Period).
2.      Restrictions
Performance Shares are subject to certain Restrictions from the Grant Date until the Payment Date
described in paragraph 4. The Restrictions are:
(a)     You cannot sell or transfer the Performance Shares to anyone;
(b)     Unless an exception applies (described in paragraph 4), you will forfeit (lose your right to)
        your unvested Performance Shares and all related rights immediately upon your
        Termination of Employment; and
(c)     Of the Performance Shares awarded to you (Shares Awarded), the number of Performance
        Shares, if any, that you earn and for which you may receive payment (Shares Earned) is
        subject to the performance criteria described in Schedule I.
Article 10 of the Plan describes these Restrictions in more detail. In addition to these Restrictions,
you must also comply with all the terms and conditions of this grant, including those contained in
this document.

3.      Performance Shares Earned
(a)     Schedule I specifies the performance criteria applicable to your Shares Awarded. Except as
        provided in paragraph 4, after the end of the Performance Period, the Committee shall
        determine whether and to what extent these performance criteria have been achieved for
        purposes of determining the Vesting Percentage applicable to your Performance Shares
        (Shares Earned Percentage).
(b)     Any Shares Awarded that are not Shares Earned after giving effect to the Committee’s
        determinations under this paragraph 3 shall terminate and become null and void
        immediately following such determinations.


4.      Eligibility for Payment
(a)     Except as described in paragraph 4(b) and subject to paragraph 4(c) and paragraph 3, the
        Restrictions on the Performance Shares will end (your Performance Shares will vest) on
        the Payment Date described in paragraph 5, but only if you remain continuously employed

                                                   3
        by a Cigna company until the Payment Date and comply with all the terms and conditions
        of this grant, including those contained in this document.
(b)     Notwithstanding paragraph 4(a) and subject to paragraph 4(c) and paragraph 3, if your
        Termination of Employment is before the Payment Date:
        (1)     Your Performance Shares will vest upon your Termination of Employment if it is
                Upon a Change of Control (of Cigna Corporation). If your Performance Shares
                vest under this paragraph 4(b)(1), the Shares Earned Percentage shall be the
                greatest of:
                (a) 100%;
                (b) The Shares Earned Percentage for the Performance period that ended
                immediately before your Termination upon a Change of Control; or
                (c) The average of the Shares Earned Percentages established by the Committee for
                the last two Performance Periods that ended before your Termination upon a
                Change of Control.
        (2)     Your Performance Shares will vest upon your Termination of Employment if it is
                due to your death. If your Performance Shares vest under this paragraph 4(b)(2),
                the Shares Earned Percentage shall be 100%.
        (3)     Your Performance Shares will vest upon your Termination of Employment if it is
                due to your Disability.
        (4)     Your Performance Shares may vest upon your Termination of Employment if it is
                due to your Early Retirement or Retirement and if the Committee or its designee
                (including Cigna’s senior human resources officer) approves the early vesting
                before your Termination of Employment. If you want to be considered for early
                vesting when you retire, you must ask your manager or human resources
                representative far enough in advance of your retirement so there is time to process
                your request.
(c)     You must comply in all respects with the terms and conditions of this grant, including
        those contained in these Terms and Conditions.

5.      Payment
(a)     Except as provided in paragraph 5(b), below, your vested Shares Earned under this grant
        will be paid in the year following the close of the Performance Period on the date within
        such year specified by the Committee (Payment Date).
(b)     Any Performance Shares that vest on account of your death will be paid during the 90 day
        period immediately following your death to your estate.
(c)     For each Share Earned that vests, Cigna will make payment by issuing one Share as of the
        Payment Date. Until the Shares are issued to you, you will not be a Cigna shareholder, not
        have the right to vote the Shares, and not receive actual dividends.

6.      Taxes
Section 16.7 of the Plan shall apply to any tax withholding that may be required by law for
Performance Shares or Shares. Upon the vesting or payment of any Performance Share, Cigna
reserves the right to withhold enough newly-issued Shares to cover all or part of any applicable tax
withholding.

                                                 4
7.    Book-Entry Shares; Sale of Shares
(a)   Upon payment of the Shares as described in paragraph 5, Cigna (or a custodian appointed
      by Cigna) will hold your Shares in book-entry form in a Stock Account. That is, a record
      of your Share ownership will be kept electronically, and you will not risk losing any Share
      certificates. A certificate for vested Shares will be issued to you only if you ask for one, but
      not if you have engaged in a Violation (described in paragraph 8(c)).
(b)   You may generally sell or transfer the Shares at any time, but your right to sell the Shares
      may be limited by Cigna. This right is subject to the terms of Cigna's Securities
      Transactions and Insider Trading Policy, and Cigna reserves the right, for any reason at
      any time, to suspend or delay action on any request you make to sell the Shares.

8.    Conditions of Grant
(a)   By accepting the grant, you are agreeing:
      (1)     to the Inventions provision in paragraph 8(b); and
      (2)     not to engage in any Violation described in paragraph 8(c).
      You understand and agree that your agreement to the Inventions provision and not to
      engage in any Violation are a material part of the inducement for Cigna's granting you the
      Performance Shares and essential pre-conditions to your eligibility to exercise any rights
      associated with the grant and retain any benefit from the vesting of the Performance Shares
      and issuance of the Shares.
(b)   Inventions
      (1)      You hereby assign and promise to assign to Cigna companies or their designee, all
      your right, title, and interest in and to any and all current and future Inventions. You
      acknowledge that all original works of authorship which you make (whether alone or
      jointly with others) within the scope of your Cigna company employment and which are
      protectable by copyright are “works made for hire,” as defined in the United States
      Copyright Act.
      (2)     You agree to (i) maintain and make available adequate current records, including
      electronic records, notes, sketches and drawings, of all Inventions you make, and (ii)
      disclose such Inventions in writing upon request. These records will remain the property of
      Cigna companies.
      (3)      If in the course of your Cigna company employment, you incorporate a Prior
      Invention into any Cigna company work product, you grant Cigna companies a
      nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the Prior
      Invention as part of or in connection with the work product. Within 45 days after the date
      of this grant, you agree to notify Cigna Shareholder Services
      (shareholderservices@Cigna.com) of any Prior Inventions that you are not assigning under
      this paragraph 8(b).
      (4)      “Inventions” means any and all inventions, original works of authorship,
      developments, concepts, sales methods, improvements, trade secrets, or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you have or will solely or jointly conceive, develop, reduce to practice,
      or fix during your Cigna company employment.
      (5)     “Prior Inventions” means all inventions, original works of authorship,
                                                 5
      developments, concepts, sales methods, improvements, trade secrets or similar intellectual
      property, whether or not patentable or registrable under copyright or similar laws, that
      relate to any Cigna company’s current or proposed business, work products or research and
      development which you conceived, developed, reduced to practice or fixed before your
      Cigna company employment and which belong to you.
(c)   Violation
      You will engage in a “Violation” if, directly or indirectly, you engage in any misconduct
      described in paragraph 8(c)(1) below or you break any of the “Promises” in paragraphs
      8(c)(2) through (7) below:
      (1)     Misconduct:
              (A)     You have a Termination of Employment initiated by a Cigna company
                      because of your misconduct, as that term is defined in Cigna's Code of
                      Ethics, Standards of Conduct or other employment policies.
              (B)     You do anything else while an employee of any Cigna company that is not
                      discovered by the company until after your Termination of Employment
                      and that would, if you had still been employed at the time of the discovery,
                      be reason for your Termination of Employment for misconduct, as
                      described above.
      (2)     Promise Not To Compete against Cigna Companies:
              (A)     If you are in Career Band 6 or higher on your Termination of
                      Employment date:
                      You Promise not to become employed by, work as a consultant or
                      independent contractor for, or in any way render services or assistance to
                      any Cigna Competitor (defined in paragraph 8(c)(2)(C) below) at any time
                      during the period that starts on the Grant Date and ends 12 months after
                      your Termination of Employment.
                      You acknowledge and agree that:
                      (i)     Cigna's business competes on a global basis;
                      (ii)    Cigna's sales and marketing plans are for continued expansion
                              throughout the United States of America and globally;
                      (iii)   You have had access to and received Confidential Information
                              (described in paragraph 8(c)(5)(B) below); and
                      (iv)    The time restrictions and global nature of this non-competition
                              restriction are reasonable and necessary to protect Cigna's business
                              and Confidential Information.
              (B)     If you are in Career Band 5 or below on your Termination of
                      Employment date:
                      You Promise not to become employed by, work as a consultant or
                      independent contractor for, or in any way render services or assistance to
                      any Cigna Competitor (defined in paragraph 8(c)(2)(C) below) at any time
                      during the period that starts on the Grant Date and ends 12 months after
                      your Termination of Employment, if that work is similar to, and within the
                      same geographic area as, the work you performed, or for which you had


                                               6
            responsibility, at any Cigna company at any time during the six-month
            period that ends on your Termination of Employment date.
            For example:
            (i)     If you are a sales employee and your sales territory at any time
                    during your last six months of Cigna company employment is
                    Pennsylvania, New Jersey, and New York, this paragraph
                    8(c)(2)(B) would apply to you only if you work in a sales position
                    for a Cigna Competitor and only to the extent your new sales
                    territory is Pennsylvania, New Jersey, and/or New York;
            (ii)    If you are an underwriter with nationwide responsibilities at any
                    time during your last six months of Cigna company employment,
                    and you seek a job with a Cigna Competitor as an underwriter, the
                    restrictions in paragraph 8(c)(2)(B) would be nationwide in scope;
                    or
            (iii)   If you work in a particular division or segment of Cigna, you
                    would not be permitted to work in a similar division or segment
                    for a Cigna Competitor where the work you are expected to
                    perform for the competitor is similar to the work you performed
                    for any Cigna company.
            You acknowledge and agree that you have had access to and received
            Confidential Information (described in paragraph 8(c)(5)(B) below) and
            the above time and geographic restrictions are reasonable and necessary to
            protect Cigna's business and Confidential Information.
      (C)   “Cigna Competitor” means any business that competes directly or
            indirectly with any Cigna company’s product or service.

      (D)   The Promise in paragraph 8(c)(2) not to compete against Cigna companies
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California.

(3)   Promise Not To Solicit or Hire Cigna Company Employees:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any employee of any Cigna company to terminate his/her
                    employment with, or otherwise cease his/her relationship,
                    contractual or otherwise, with that Cigna company; or
            (ii)    Hire any Cigna company employee.
      (B)   This paragraph 8(c)(3) will not apply to applications for employment
            submitted voluntarily by any Cigna employee, in response to a general
            advertisement or otherwise, so long as neither you, nor anyone acting on
            your behalf or in response to information provided by you, otherwise
            Solicits the employees to leave Cigna.
      (C)   To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt
            to entice, encourage, persuade or solicit.


                                     7
(4)   Promise Not To Solicit Cigna Company Customers:
      (A)   You Promise that, at any time during your Cigna company employment
            and the period that ends 12 months after your Termination of Employment,
            you will not:
            (i)     Solicit any Cigna company customer to end an existing
                    relationship, contractual or otherwise, with that Cigna company;
            (ii)    Solicit any Cigna company customer to reduce the volume of their
                    business dealings with Cigna; or
            (iii)   Solicit any potential Cigna company customer to enter into any
                    business arrangements with you or any business which you may
                    become employed by, or affiliated in any way with, after leaving
                    any Cigna company, if such business arrangements would
                    compete in any way with any business that Cigna company has
                    conducted, or has been planning to conduct, during the 12-month
                    period ending on the date of the Violation.
      (B)   The Promise in paragraph 8(c)(4)(A) above applies only to a customer or
            potential customer with whom you had any Material Contact while
            employed by any Cigna company. “Material Contact” means you:
            (i)     Had business dealings with the customer on behalf of any Cigna
                    company within the three-year period ending on the date of the
                    Solicitation;
            (ii)    Were responsible for supervising or coordinating the dealings
                    between any Cigna company and the customer or potential
                    customer any time during the three-year period ending on the date
                    of the Solicitation; or
            (iii)   Obtained, at any time, trade secrets or confidential information
                    about a customer or potential customer with whom you had
                    contact as a result of your employment by any Cigna company.
      (C)   “Solicit” is defined in paragraph 8(c)(3)(C).
      (D)   The Promise in paragraph 8(c)(4) not to solicit Cigna company customers
            after Termination of Employment will not apply and Cigna will not
            enforce it with respect to Cigna company employment in California unless
            the activity involves the use of Confidential Information.

(5)   Promise Not To Disclose Cigna Companies’ Confidential Information:
      (A)   You Promise not to disclose any Confidential Information to any third-
            party at any time, whether during or after your employment, without the
            prior written consent of Cigna (except to the extent required by an order of
            a court having competent jurisdiction or a properly issued subpoena)
            unless that Confidential Information was previously disclosed publicly by
            Cigna or has become public knowledge (other than by your disclosure).
            Nothing in this Confidentiality provision prohibits you or your counsel
            from initiating communications directly with, or responding to any inquiry
            from, or providing testimony before any self-regulatory organization or
            any state or federal regulatory authority. In the event that you are required
            to disclose Confidential Information pursuant to a subpoena or other law

                                     8
                    or regulation, you shall notify Cigna promptly upon learning that you have
                    been subpoenaed or are otherwise required or compelled to divulge
                    Confidential Information.
            (B)     “Confidential Information” means any Cigna company trade secrets,
                    confidential information, or proprietary materials, including but not limited
                    to customer lists, financial records, marketing plans and sales plans.
      (6)   Promise to Cooperate With Cigna in Investigations or Litigation:
            (A)     You Promise that, at any time after your Termination of Employment, you
                    will cooperate with Cigna in (i) all investigations of any kind, (ii) helping
                    to prepare and review documents and meeting with Cigna attorneys, and
                    (iii) providing truthful testimony as a witness or a declarant during
                    discovery and/or trial in connection with any present or future court,
                    administrative, agency, or arbitration proceeding involving any Cigna
                    company and with respect to which you have relevant information.
            (B)     Cigna agrees that it will reimburse you, upon production of appropriate
                    receipts and in accordance with Cigna's then existing Business Travel
                    Reimbursement Policy, the reasonable business expenses (including air
                    transportation, hotel, and similar expenses) incurred by you in connection
                    with such assistance. You must present to Cigna for reimbursement all
                    receipts for those expenses within 45 days after you incur the expenses.
      (7)   Promise to Assist with Patent and Copyright Registrations:
            (A)     You Promise that, during your Cigna company employment and after your
                    Termination of Employment, you will assist Cigna companies, should they
                    request and at Cigna's expense, to secure their rights (including any
                    copyrights, patents, trademarks or other intellectual property rights) in or
                    relating to the Inventions in any and all countries, including by:
                    (i)     disclosing to Cigna Companies all pertinent information and data;
                            and
                    (ii)    executing all applications, assignments or other instruments
                            necessary to apply for and obtain these rights and assign them to
                            Cigna companies.
(d)   (1)   If you were an Executive Officer at any time during the 24-month period before
            the date of the Violation, the People Resources Committee will determine whether
            you engaged in a Violation and will have the sole discretion to waive your
            obligation to make all or any part of the Payment (described in paragraph 9) and to
            impose conditions on any waiver.
      (2)   Otherwise, Cigna's Senior Human Resources Officer, or his or her designee, will
            determine whether you engaged in a Violation and will have the sole discretion to
            waive your obligation to make all or any part of the Payment and to impose
            conditions on any waiver.
      (3)   Determinations of the People Resources Committee, Cigna's Senior Human
            Resources Officer, or his or her designee, will be final and binding on all parties.




                                              9
9.     Consequences of a Violation: Payment to Cigna
Important: This paragraph 9 is not Cigna's only remedy for a Violation. Cigna may seek any
additional legal or equitable remedy, including an injunction described in paragraph 10, for a
Violation.
(a)    If you engage in any Violation at any time:
       (1)     You will immediately forfeit all unvested Performance Shares; and
       (2)     No payment will be made for any Performance Shares that have vested under
       paragraph 4(b) if the Violation occurs before the Payment Date.
(b)    You must immediately make the Payment described in paragraph 9(c) to Cigna in the
       manner described in paragraph 9(d) if:
       (1)     You engage in a Violation described in paragraph 8(c)(2) (compete against Cigna),
               8(c)(3) (Solicit or hire Cigna employees) or 8(c)(4) (Solicit Cigna customers),
               either while you are a Cigna company employee or within 12 months after your
               Termination of Employment; or
       (2)     You engage in a Violation described in paragraph 8(c)(1) (misconduct), 8(c)(5)
               (disclose Confidential Information), 8(c)(6) (fail to cooperate) or 8(c)(7) (fail to
               assist) at any time.
(c)    “Payment” is the value you realize from any Performance Shares that are paid under
       paragraph 5 during the 12-month period ending on the date of the Violation. The Payment
       will equal:
       (1)     The number of Performance Shares that are paid during that 12-month period;
                       multiplied by
       (2)     The Fair Market Value of the Shares issued on the Payment Date for those
               Performance Shares;
                       plus
       (3)     The total amount of all actual dividends, if any, paid to you on those Shares
               through the date of the Payment described in paragraph 9(d).
(d)    Cigna will recover the Payment from you by any means permitted by applicable law, at the
       sole discretion of Cigna management, including but not limited to any or all of the
       following methods:
       (1)     If you have any Shares in a Stock Account or in any other account in book-entry
               form when a Violation occurs, Cigna will take back from you the whole number of
               Shares that has a total Fair Market Value as of the date of the Violation up to, but
               not more than, the Payment amount.
       (2)     Cigna will, to the extent permitted by applicable law, reduce:
               (A)     The amount of any payments that any Cigna company owes you for any
                       reason (including without limit any payments owed to you under any
                       nonqualified retirement, deferred compensation or other plan or
                       arrangement) by
               (B)     The Payment amount.
               This reduction will not occur until the date a future payment to you is due.


                                                 10
        (3)       Cigna will send you a written notice and demand for all or part of any Payment
                  amount. Within 30 days after you receive that notice and demand, you must make
                  the Payment to Cigna.

10.     Consequences of a Violation: Injunction
You agree that:
(a)     Cigna will be entitled to ask a court of competent jurisdiction to issue an order (an
        injunction) that requires you to take action and/or that prohibits you from taking action, as
        needed to ensure that you keep all of the Promises described in paragraph 8(c)(2) through
        (7), and Cigna will not be required to post a bond in order to seek or obtain the injunction;
(b)     Any breach or threatened breach of any of the Promises would cause irreparable injury to
        Cigna, and monetary damages alone would not provide an adequate remedy; and
(c)     The remedies described in paragraph 10(a) are in addition to any other rights and remedies
        Cigna may have at law or in equity.

11.     Consequences of a Violation: Designation of Cigna as Agent and Attorney-in-Fact for
        Inventions
You agree that:
(a)     If Cigna Companies are unable to obtain your signature on any instruments needed to
        secure their rights in or relating to the Inventions pursuant to paragraph 8(c)(7)(A); then
(b)     You hereby appoint Cigna companies and their duly authorized officers as your agents and
        attorneys in fact to act for and on your behalf to execute and file any documents and take
        other actions as may be necessary for Cigna companies to secure those rights.

12.     Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process your stock transaction
requests in a timely manner; however, Cigna makes no promises or guarantees to you relating to
the market price of the Shares or to the time it may take to act on your request to sell the Shares or
deliver stock certificates. By accepting this Strategic Performance Share grant:
(a)     You acknowledge that the action you request may not be completed until several days (or
        in the case of delivery of stock certificates, several weeks) after you submit it.
(b)     You agree to assume the risks, including the risk that the market price of the Shares may
        change, related to delays described in paragraph 12(a):
        (1)       Between the time you ask for any Shares to be sold and the time your Shares are
                  actually sold; and
        (2)       Between the time you ask for stock certificates to be delivered to you or your
                  broker and the time the certificates are delivered.




                                                  11
13.    Applicable Law
You understand and agree that:
(a)    The terms and conditions of this Strategic Performance Share grant (including any
       Violation and the consequences of any Violation) and all determinations made under the
       Strategic Performance Share Grant Agreement, the Plan, and these Terms and Conditions
       will be interpreted under the laws of the State of Delaware, without regard to its conflict of
       laws rule;
(b)    Any dispute about any of the Promises (described in paragraph 8(c)), if not resolved by
       agreement between you and Cigna, will be resolved exclusively in a federal or state court
       in the State of Delaware where venue is appropriate and that has subject matter jurisdiction
       over the dispute (collectively, “Delaware Courts”);
(c)    Delaware is a convenient forum for resolving any dispute about the Promises; and
(d)    You and Cigna consent to the exercise of personal jurisdiction over the parties by a
       Delaware Court in any dispute related to the Promises.

14.    Arbitration
You agree and understand that:
(a)    Except as provided in paragraph 13, any dispute over any of the terms and conditions that
       apply to this Strategic Performance Share grant will be resolved exclusively under the
       Cigna Employment Dispute Arbitration Policy and its Rules and Procedures as may be in
       effect when the dispute arises;
(b)    You are waiving your right to have those disputes decided by a judge or jury in a court of
       law, and instead you are agreeing to submit those disputes exclusively to mandatory and
       binding final arbitration;
(c)    While you or Cigna may seek emergency, temporary or permanent injunctive relief from a
       court in accordance with applicable law, after the court has issued a decision about that
       relief, you and Cigna will submit the dispute to final and binding arbitration under the
       Cigna Employment Dispute Arbitration Policy; and
(d)    This arbitration provision will not apply to any dispute related to the Promises.

15.    Miscellaneous
(a)    If a court of competent jurisdiction determines that any provision of these Terms and
       Conditions is unenforceable as written, that provision will be enforceable to the maximum
       extent permitted by law and will be reformed by the court to make the provision
       enforceable in accordance with Cigna’s intent and applicable law.
(b)    Cigna’s failure to enforce any provision of this Strategic Performance Share grant will not
       be interpreted as a waiver of its right to enforce that provision in the future.

16.    Acceptance
If you disagree with any of these Terms and Conditions, including those in paragraphs 8, 9,
10 and 11 YOU MUST NOT ACCEPT THE STRATEGIC PERFORMANCE SHARE
GRANT. If you sign the Strategic Performance Share grant, or acknowledge your acceptance
electronically or otherwise, you will be:
(a)    Agreeing to all the terms and conditions of the Strategic Performance Share grant including
       the Inventions provision in paragraph 8(b) and the Promises in paragraph 8(c);
                                                12
(b)    Warranting and representing to Cigna that you are, and will remain, in full compliance
       with those terms and conditions;
(c)    Authorizing Cigna to recover the Payment described in paragraph 9 and seek an injunction
       described in paragraph 10, if you engage in a Violation; and

(d)    Appointing Cigna as your agent and attorney-in-fact to secure rights with respect to
       Inventions if unable to obtain your signature as described in paragraph 11.


2017 US SPS Grant Agreement including Terms and Conditions




                                               13
                                         Schedule I to
                             Terms and Conditions of 2017 Grants
                               of Strategic Performance Shares
                               For Performance Period 2017-2019

Shares Awarded; Shares Earned

“Shares Awarded” is the number of Performance Shares granted to an eligible employee for the
Performance Period. Shares Awarded are allocated at time of grant to the two weighted
performance measures (the “Performance Measure Components”) as follows: 50% to Total
Shareholder Return and 50% to Adjusted Income from Operations Growth.

“Shares Earned” is determined after the end of the three-year Performance Period. Shares Earned
will range from 0% to 200% of the Shares Awarded, and the actual number of Shares Earned will
depend on the degree to which Cigna achieves the goals set at time of grant for each Performance
Measure Component, as described below under Compensation Determination, and the PRC’s
exercise of downward discretion, if applied.

Performance Measurement

The two Performance Measure Components for the 2017-2019 Performance Period are:

       Cigna's Total Shareholder Return (TSR) relative to a peer group of industry competitors,
        and
       Adjusted Income from Operations Growth for the ongoing businesses.

The formulas described below under Compensation Determination will be used to determine the
Shares Earned Percentage (called the Vesting Percentage in the Cigna Long-Term Incentive Plan).
The determination is made separately for each set of Shares Awarded that is allocated to a
Performance Measure Component. The formula for each Performance Measure Component
includes a minimum performance threshold, below which the Shares Earned Percentage for that
Performance Measure Component will be zero. In addition, the PRC has complete discretion to
apply its judgment to the results generated by the formula for the TSR Performance Measure
Component and make adjustments downward, as far down as 0%, in the Shares Earned Percentage.
For the Adjusted Income from Operations component, the PRC will consider the CEO’s
recommendation and determine the Shares Earned percentage within the range of the applicable
performance tier.

The PRC also has the right to adjust or change completely, in its sole discretion, the Performance
Measures and/or the formulas for calculating the Shares Earned percentages if Cigna or one of the
designated Peer Group companies is involved in any material merger, acquisition or divestiture
during the Performance Period.

For the Total Shareholder Return Component, the designated industry competitors (the Peer Group)
for the 2017-2019 Performance Period are: Aetna, AFLAC, Anthem, Centene, Hartford Financial
Services, Humana, Manulife Financial, MetLife, UnitedHealth, and Unum. These companies were
determined to be Cigna's publicly-traded peers based upon business mix and other factors.




                                                14
Compensation Determination

The compensation to be paid for each SPS award (that is, the Shares Earned) is determined in a
three-step process.

        Step 1 – Calculate Total Shareholder Return Component

        In determining the Shares Earned Percentage for the Total Shareholder Return Component,
        Cigna's three-year TSR for the 2017 -2019 Performance Period will be compared against
        the three-year TSRs for each member of the Peer Group (to the extent each member has a
        TSR for the full three-year period). The three-year TSR is the compound annual growth
        rate in share price over three years, with dividends treated as reinvested.

        Cigna's TSR will be compared against those of Peer Group members to obtain a percentile
        ranking for Cigna's relative TSR. In determining the Shares Earned Percentage for the
        TSR Component, the matrix below will be used. Any Peer Group company that is no
        longer a stand-alone company at the end of the Performance Period will not be included in
        the results. If the Peer Group consolidates or otherwise decreases to fewer than 10, then
        Cigna's TSR will be ranked against those of the remaining companies to determine the
        Shares Earned Percentage under the matrix.

        As indicated in the matrix, the relative TSR Target is the 50th percentile, and the Threshold
        relative TSR (below which no value will be allocated to the TSR component) is the 25th
        percentile.

                      TSR Performance (percentile)       Shares Earned (% of
                                                          Shares Awarded)*
                      Maximum (>85th)                           200%
                      Above Target (75th)                       175%
                      Target (50th)                             100%
                      Below Target (25th)                        25%
                      Threshold (e.g. <25th)                      0

* The Shares Earned percentage between defined relative TSR performance points is interpolated;
however, there are no Shares Earned for performance below the 25th percentile. For example, if
Cigna's TSR is at the 66th percentile, under the formula, 148% of shares would be earned.

        Step 2 – Calculate Adjusted Income from Operations Growth Component

        In determining the Shares Earned Percentage for the Adjusted Net Income from Operations
        Growth Component, the following matrix will be used. Management will make a
        recommendation to the PRC regarding the Shares Earned within the range. It is important
        to note that the maximum Shares Earned for each performance level is the top end of the
        range, but the PRC has downward discretion in each level to adjust the component value
        down to the lowest percentage of the range.

           Adjusted Income from Operations Growth *                                       Shares Earned (% of
           (Based on 2016 Actual)                                                         Shares Awarded)

           Cumulative adjusted income from operations over the three-year period
           calculated assuming a compound annual growth rate of 14% to 17%                160% - 200%

                                                 15
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 11% to 14%           120%- 160%
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 7% to 11%            80% - 120%
             Cumulative adjusted income from operations over the three-year period
             calculated assuming a compound annual growth rate of 5% to 7%             35% - 80%
         *
          The assumed compound annual growth rates are used to define dollar targets for each
         performance range. Achievement of the performance goal is measured in actual dollars,
         not percentage growth.

       Step 3 - Determine the Total Shares Earned

       The number of Shares Awarded to an award recipient for the Performance Period that was
       allocated to each Performance Measure Component is multiplied by the approved Shares
       Earned Percentage for that Component as follows:

                                                           Steps 1 and 2                     Step 3
                      50% of Shares Awarded
                                                      Shares Earned              Number of Shares Earned for
                  x   allocated to TSR          x
                                                      Percentage from Step 1   = TSR Component
                      Component
 Total Shares         50% of Shares Awarded
  Awarded             allocated to Adjusted                                      Number of Shares Earned for
                                                      Shares Earned
                  x   Net Income from           x                                Adjusted Net Income from
                                                      Percentage from Step 2   =
                      Operations Growth                                          Operations Growth Component
                      Component
                                                                                 Sum of this Column = Total
                                                                                 Number of Shares Earned

The number of Shares Earned for each Performance Measure Component are added together to
determine total number of Shares Earned by the award recipient for the Performance Period. There
will not be any fractional Shares Earned; the number of Shares Earned will be rounded following
normal rounding rules. The total number of Shares Earned cannot exceed 200% of the Shares
Awarded.


H8X6S5J4

03/21/2017 11:39 AM U.S. Eastern Standard Time

ACCEPTED




                                                 16
